

 
 

--------------------------------------------------------------------------------

 


 
Exhibit 10.1
EXECUTION COPY



FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
 
AGREEMENT
 
among
 
SOVRAN SELF STORAGE, INC. and
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
and
 
OTHER LENDERS WHICH ARE OR MAY BECOME
 
PARTIES TO THIS CREDIT AGREEMENT
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
AS ADMINISTRATIVE AGENT
 
with
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
AS SOLE LEAD ARRANGER AND BOOKRUNNER
 
and each of
 
SUNTRUST BANK,
 
 
and


 WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS


and each of
 
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION,


and


HSBC BANK USA, NATIONAL ASSOCIATION,
 
AS CO-DOCUMENTATION AGENTS
 
Dated as of June 4, 2013
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
§
         
§1.
DEFINITIONS AND RULES OF INTERPRETATION
 
         
§1.1.
Definitions
 
 
§1.2.
Rules of Interpretation
 
 
§1.3.
Existing Loans
 
       
§2.
THE REVOLVING CREDIT FACILITY
 
       
§2.1.
Revolving Credit Loans
 
 
§2.2.
The Revolving Credit Notes
 
 
§2.3.
Interest on Revolving Credit Loans
 
 
§2.4.
Requests for Revolving Credit Loans
 
 
§2.5.
Conversion Options
 
 
§2.6.
Funds for Revolving Credit Loans
 
 
§2.7.
Repayment of the Revolving Credit Loans at Maturity
 
 
§2.8.
Optional Repayments of Revolving Credit Loans
 
 
§2.9.
Mandatory Repayments of Revolving Credit Loans
 
 
§2.10.
Optional Extension of Revolving Credit Loan Maturity Date
 
 
§2.11.
Increase of Commitment to Lend
 
       
§3.
THE INITIAL TERM LOAN FACILITY AND DELAYED DRAW TERM LOAN FACILITY
 
 
       
§3.1.
Commitment to Lend Initial Term Loan
 
 
§3.2.
Commitment to Lend Delayed Draw Term Loans
 
 
§3.3.
Request for Delayed Draw Term Loans
 
 
§3.4.
Funds for Delayed Draw Term Loans
 
 
§3.5.
The Term Notes
 
 
§3.6.
Interest on Term Loan
 
 
§3.7.
Conversion Options
 
 
§3.8.
Repayment of the Term Loan at Maturity
 
 
§3.9.
Mandatory Repayments of Delayed Draw Term Loans
 
 
§3.10.
Optional Repayments of Term Loan
 
       
§4.
CERTAIN GENERAL PROVISIONS
 
 
§4.1.
Fees
 
 
§4.2.
Funds for Payments
 
 
§4.3.
Computations
 
 
§4.4.
Inability to Determine LIBOR Rate
 
 
§4.5.
Illegality
 
 
§4.6.
Additional Costs, Etc
 
 
§4.7.
Capital Adequacy
 
 
§4.8.
Certificate
 
 
§4.9.
Indemnity
 
 
§4.10.
Interest During Event of Default; Late Charges
 
 
§4.11.
Concerning Joint and Several Liability of the Borrowers
 
 
§4.12
Interest Limitation
 
 
§4.13.
Reasonable Efforts to Mitigate
 
 
§4.14.
Replacement of Lenders
 
 
§4.15.
Defaulting Lender
 
       
§5.
LETTERS OF CREDIT
 
       
§5.1.
Commitment to Issue Letters of Credit
 
 
§5.2.
Letter of Credit Applications
 
 
§5.3.
Terms of Letters of Credit
 
 
§5.4.
Reimbursement Obligations of Lenders
 
 
§5.5.
Participations of Lenders
 
 
§5.6.
Reimbursement Obligation of the Borrowers
 
 
§5.7.
Letter of Credit Payments
 
 
§5.8.
Obligations Absolute
 
 
§5.9.
Reliance by Issuer
 
 
§5.10.
Letter of Credit Fees
 
 
§5.11.
Cash Collateral
 
       
§6.
GUARANTIES
 
       
§7.
REPRESENTATIONS AND WARRANTIES
 
       
§7.1.
Authority; Etc
 
 
§7.2.
Governmental Approvals
 
 
§7.3.
Title to Properties; Leases
 
 
§7.4.
Financial Statements
 
 
§7.5
Fiscal Year
 
 
§7.6.
Licenses, Permits, Franchises, Patents, Copyrights, Etc
 
 
§7.7.
Litigation
 
 
§7.8.
No Materially Adverse Contracts, Etc
 
 
§7.9.
Compliance With Other Instruments, Laws, Etc
 
 
§7.10.
Tax Status
 
 
§7.11.
No Event of Default; No Materially Adverse Changes
 
 
§7.12.
Investment Company Act
 
 
§7.13.
Absence of UCC Financing Statements, Etc
 
 
§7.14.
Absence of Liens
 
 
§7.15.
Certain Transactions
 
 
§7.16.
Employee Benefit Plans
 
   
§7.16.1.
In General
 
   
§7.16.2.
Terminability of Welfare Plans
 
   
§7.16.3.
Guaranteed Pension Plans
 
   
§7.16.4.
Multiemployer Plans
 
 
§7.17.
Regulations U and X
 
 
§7.18.
Environmental Compliance
 
 
§7.19.
Subsidiaries
 
 
§7.20.
Loan Documents
 
 
§7.21.
REIT Status
 
 
§7.22.
Solvency
 
 
§7.23.
Trading Status
 
 
§7.24.
Existing Indebtedness; Liens
 
 
§7.25.
Foreign Assets Control Regulations
 
       
§8.
AFFIRMATIVE COVENANTS OF THE BORROWERS AND
THE GUARANTORS
 
       
§8.1.
Punctual Payment
 
 
§8.2.
Maintenance of Office
 
 
§8.3.
Records and Accounts
 
 
§8.4.
Financial Statements, Certificates and Information
 
 
§8.5.
Notices
 
 
§8.6.
Existence of SALP, Holdings and Subsidiary Guarantors;
Maintenance of Properties
 
 
§8.7.
Existence of Sovran; Maintenance of REIT Status of Sovran;
Maintenance of Properties
 
 
§8.8.
Insurance
 
 
§8.9.
Taxes
 
 
§8.10.
Inspection of Properties and Books; Confidentiality
 
 
§8.11.
Compliance with Laws, Contracts, Licenses, and Permits
 
 
§8.12.
Use of Proceeds
 
 
§8.13.
Acquisition of Unencumbered Properties
 
 
§8.14.
Additional Guarantors; Solvency of Guarantors
 
 
§8.15.
Further Assurances
 
 
§8.16.
Intentionally Omitted
 
 
§8.17.
Environmental Indemnification
 
 
§8.18.
Response Actions
 
 
§8.19.
Environmental Assessments
 
 
§8.20.
Employee Benefit Plans
 
 
§8.21.
No Amendments to Certain Documents
 
 
§8.22.
Exclusive Credit Facility
 
 
§8.23.
Management
 
 
§8.24.
Financial Covenants under Note Purchase Agreement
 
       
§9.
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS
 
       
§9.1.
Restrictions on Indebtedness
 
 
§9.2.
Restrictions on Liens, Etc
 
 
§9.3.
Restrictions on Investments
 
 
§9.4.
Merger, Consolidation and Disposition of Assets
 
 
§9.5.
Sale and Leaseback
 
 
§9.6.
Compliance with Environmental Laws
 
 
§9.7.
Distributions
 
 
§9.8.
Employee Benefit Plans
 
 
§9.9.
Fiscal Year; Nature of Business
 
 
§9.10.
Negative Pledge
 
 
§9.11.
Transactions with Affiliates
 
 
§9.12.
Terrorism Sanctions Regulations
 
       
§10.
FINANCIAL COVENANTS OF THE BORROWERS
 
       
§10.1.
Leverage Ratio
 
 
§10.2.
Priority Debt
 
 
§10.3.
Tangible Net Worth
 
 
§10.4.
Debt Service Coverages
 
 
§10.5.
Unimproved Land
 
 
§10.6.
Construction-in-Process
 
 
§10.7.
Promissory Notes
 
 
§10.8.
Unimproved Land, Construction-in-Process and Notes
 
 
§10.9.
Joint Venture Ownership Interest
 
 
§10.10.
Unhedged Variable Rate Debt
 
 
§10.11.
Unsecured Indebtedness
 
 
§10.12.
Unencumbered Property Debt Service Coverage
 
 
§10.13.
Covenant Calculations
 
       
§11.
CONDITIONS TO THE RESTATEMENT DATE
 
       
§11.1.
Loan Documents
 
 
§11.2.
Certified Copies of Organization Documents
 
 
§11.3.
Resolutions
 
 
§11.4.
Incumbency Certificate; Authorized Signers
 
 
§11.5.
Note Purchase Agreement
 
 
§11.6.
Certificates of Insurance
 
 
§11.7.
Intentionally Omitted
 
 
§11.8.
Opinion of Counsel Concerning Organization and Loan Documents
 
 
§11.9.
Tax and Securities Law Compliance
 
 
§11.10.
Guaranties
 
 
§11.11.
Certifications from Government Officials
 
 
§11.12.
Proceedings and Documents
 
 
§11.13.
Fees
 
 
§11.14.
Compliance Certificate
 
 
§11.15.
Existing Indebtedness
 
 
§11.16.
Subsequent Guarantors
 
 
§11.17.
No Material Adverse Effect
 
 
§11.18.
Other Information
 
       
§12.
CONDITIONS TO ALL BORROWINGS
 
       
§12.1.
Representations True; No Event of Default; Compliance Certificate
 
 
§12.2.
No Legal Impediment
 
 
§12.3.
Governmental Regulation
 
       
§13.
EVENTS OF DEFAULT; ACCELERATION; ETC
 
       
§13.1.
Events of Default and Acceleration
 
 
§13.2.
Termination of Commitments
 
 
§13.3.
Remedies
 
 
§13.4.
Distribution of Proceeds
 
       
§14.
SET OFF
 
     
§15.
THE AGENTS
 
       
§15.1.
Authorization
 
 
§15.2.
Employees and Agents
 
 
§15.3.
No Liability
 
 
§15.4.
No Representations
 
 
§15.5.
Payments
 
 
§15.6.
Holders of Notes
 
 
§15.7.
Indemnity
 
 
§15.8.
Agents as Lenders
 
 
§15.9.
Notification of Defaults and Events of Default
 
 
§15.10.
Duties in the Case of Enforcement
 
 
§15.11.
Successor Agents
 
 
§15.12.
Notices
 
 
§15.13.
Administrative Agent May File Proofs of Claim
 
       
§16.
EXPENSES
 
     
§17.
INDEMNIFICATION
 
     
§18.
SURVIVAL OF COVENANTS, ETC
 
     
§19.
ASSIGNMENT; PARTICIPATIONS; ETC
 
       
§19.1.
Successors and Assigns Generally
 
 
§19.2.
Assignments by Lenders
 
 
§19.3.
Register
 
 
§19.4.
Participations
 
 
§19.5.
Limitation upon Participant Rights
 
 
§19.6.
Certain Pledges
 
 
§19.7.
No Registration
 
 
§19.8.
Disclosure
 
 
§19.9.
Syndication
 
       
§20.
NOTICES, ETC
 
     
§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
     
§22.
HEADINGS
 
     
§23.
COUNTERPARTS
 
     
§24.
ENTIRE AGREEMENT, ETC
 
     
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
 
     
§26.
CONSENTS, AMENDMENTS, WAIVERS, ETC
 
     
§27.
INDEPENDENCE OF COVENANTS
 
     
§28.
SEVERABILITY
 
     
§29.
USA PATRIOT ACT NOTICE
 
     
§30.
TRANSITIONAL ARRANGEMENTS
 
       
§30.1.
Existing Credit Agreement Superseded
 
 
§30.2.
Return and Cancellation of Notes
 
 
§30.3.
No Novation
 



 


 

 
i

--------------------------------------------------------------------------------

 



 
Schedules to Revolving Credit Agreement
 
SCHEDULE 1.2
Lenders' Commitments
SCHEDULE 7.1(b)
Capitalization
SCHEDULE 7.3(a)
Unencumbered Properties
SCHEDULE 7.3(c)
Partially Owned Real Estate Companies
SCHEDULE 7.7
Litigation
SCHEDULE7.15
Certain Transactions
SCHEDULE 7.18
Environmental Matters
SCHEDULE 7.19
SCHEDULE 7.24
SCHEDULE 9.2(vi)
Subsidiaries
Existing Indebtedness
Existing Liens
SCHEDULE 9.3(d)
Existing Investments
   



 
EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Term Loan Note
B
Form of Subsidiary Guaranty
C-1
Form of Revolving Credit Loan Request
C-2
Form of Delayed Draw Term Loan Request
D-1
Form of Compliance Certificate (Loan Request)
D-2
Form of Compliance Certificate (Sovran Financial Statements)
D-3
Form of Compliance Certificate (SALP Financial Statements
D-4
Form of Compliance Certificate (Incurrence of Indebtedness)
D-5
Form of Compliance Certificate (Merger, Consolidation or Reorganization)
D-6
Form of Compliance Certificate (Disposition of Unencumbered Property)
D-7
Form of Compliance Certificate (Closing Condition)
E
Form of Assignment and Assumption Agreement
F
Form of Notice of Continuation/Conversion



 


 


 


 

 
ii

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT is made
as of the 4th day of June, 2013, by and among SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran") and SOVRAN ACQUISITION LIMITED PARTNERSHIP, a
Delaware limited partnership ("SALP", and together with Sovran, collectively
referred to herein as the "Borrowers" and individually as a "Borrower"), each
with a principal place of business at 6467 Main Street, Williamsville, New York
14221, MANUFACTURERS AND TRADERS TRUST COMPANY, a national banking association
having a place of business at One Fountain Plaza, Buffalo, New York, 14203
(together with its successors and assigns, "M&T Bank"), and the other lending
institutions listed on Schedule 1.2 hereto or which may become parties hereto
pursuant to §19 (individually, a "Lender" and collectively, the "Lenders"),
MANUFACTURERS AND TRADERS TRUST COMPANY, as administrative agent for itself and
the other Lenders (together with its successors and assigns, the "Administrative
Agent"), each of SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-syndication agents for itself and the other Lenders (collectively, the
"Syndication Agents"), and each of PNC BANK, NATIONAL ASSOCIATION, U.S. BANK
NATIONAL ASSOCIATION, and HSBC BANK USA, NATIONAL ASSOCIATION, as
co-documentation agents (collectively, the "Documentation Agents").
 
PREAMBLE
 
A.
The Borrowers are primarily engaged in the business of owning, purchasing,
developing, constructing, renovating and operating self-storage facilities in
the United States primarily known as "Uncle Bob's Self Storage" (for purposes
hereof, operation of self-storage facilities shall include owning and renting
vehicles which are rented by customers in connection with moving their property
to and from storage units).
 
B.
Sovran is a limited partner of SALP, holds in excess of 96% of the partnership
interests in SALP, conducts all or substantially all of its business through
SALP, and is qualified to elect REIT status for income tax purposes.  Sovran
Holdings, Inc., a Delaware corporation ("Holdings"), is a wholly-owned
Subsidiary of Sovran and the sole general partner of SALP and has agreed to
guaranty the obligations of the Borrowers hereunder.
 
C.
Pursuant to that certain Fourth Amended and Restated Revolving Credit and Term
Loan Agreement, by and among the Borrowers, the Administrative Agent, the
certain lenders party thereto and other parties thereto, dated as of August 5,
2011 (as amended and in effect immediately prior to the Restatement Date, the
"Existing Credit Agreement"), such lenders extended to the Borrowers a revolving
credit facility in an aggregate principal amount not to exceed $175,000,000, a
term loan facility in the aggregate principal amount of $125,000,000, and a
delayed draw term loan facility in the aggregate principal amount of
$100,000,000.  The Borrowers have requested that the Lenders amend and restate
such revolving credit and term loan facilities, with a revolving credit facility
in an aggregate principal amount not to exceed $175,000,000 (increasing up to
$250,000,000 pursuant to the terms hereof), with a sublimit for letters of
credit of $15,000,000, a term loan facility in an aggregate principal amount of
$225,000,000 and a delayed draw term loan facility in an aggregate principal
amount of $100,000,000.  The Lenders are agreeable to providing such an amended
and restated revolving credit and term loan facilities to the Borrowers, with
such facilities to be on the terms and conditions set forth in this Credit
Agreement.
 



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree that on the Restatement
Date, the Existing Credit Agreement shall be amended and restated as follows:


§1.
DEFINITIONS AND RULES OF INTERPRETATION.




 
§1.1.
Definitions.  The following terms shall have the meanings set forth in this §1
or elsewhere in the provisions of this Credit Agreement referred to below:
 




 
Accountants.  In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent.  The
Administrative Agent hereby acknowledges that the Accountants may include Ernst
& Young, LLP.
 
 
Adjusted Unencumbered Property NOI.  With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, before deduction of (a) gains (or
losses) from debt restructurings or other extraordinary items (provided such
deduction shall not include extraordinary items that include liquidated damages,
compensatory damages or other obligations arising out of a Borrower's default
under an agreement to purchase or lease Real Estate) relating to such
Unencumbered Property and (b) income taxes relating to such Unencumbered
Property; plus (x) interest expense relating to such Unencumbered Property and
(y) depreciation and amortization relating to such Unencumbered Property; minus
a recurring capital expense reserve equal to ten cents ($0.10) per annum per net
rentable square foot multiplied by the total net rentable square feet of such
Unencumbered Property.
 
 
Administration Fee.  See §4.1.
 
 
Administrative Agent.  M&T Bank acting as administrative agent for the Lenders,
or any successor agent, as permitted by §15.
 
 
Administrative Agent's Head Office.  The Agent's office located at One Fountain
Plaza, Buffalo, New York, 14203, or at such other location as the Agent may
designate from time to time pursuant to §20 hereof, or the office of any
successor Agent permitted under §15 hereof.
 
 
Affiliate.  With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.
 
 
Agents.  Collectively, the Administrative Agent, each Documentation Agent and
the Syndication Agent.
 
 
Anti-Money Laundering Laws.  See §7.25.
 
 
Applicable Margin.  With respect to each Loan, the respective percentages per
annum determined based on the range into which SALP's Credit Rating then falls,
in accordance with the following table.  Any change in SALP's Credit Rating
causing it to move to a different range on the table shall to the extent set
forth below effect an immediate change in the Applicable Margin.  SALP shall
notify the Administrative Agent in writing promptly after becoming aware of any
change in any of its debt ratings.  SALP shall maintain Credit Ratings from at
least two (2) Rating Agencies, one of which must be Moody's, S&P or Fitch so
long as such Persons are in the business of providing debt ratings for the REIT
industry; provided that if SALP fails to maintain at least two Credit Ratings,
the Applicable Margin shall be based upon an S&P rating of less than BBB- in the
table below.  In the event that SALP receives two (2) Credit Ratings that are
not equivalent, the Applicable Margin shall be determined by the lower of such
two (2) Credit Ratings.  In the event SALP receives more than two (2) Credit
Ratings and such Credit Ratings are not equivalent, the Applicable Margin shall
be determined by the higher of the two highest ratings; provided that one of
such ratings shall be from S&P, Moody's or Fitch, so long as such Persons are in
the business of providing debt ratings for the REIT industry.



 
 
 
S&P Rating
 
 
 
Moody's Rating
 
 
 
Fitch
Applicable Margin for Revolving Credit Loans which are LIBOR Rate Loans
Applicable Margin for Revolving Credit Loans which are Base Rate Loans
Applicable Margin for Term Loans which are LIBOR Rate Loans
Applicable Margin for Term Loans which are Base Rate Loans
             
No rating or less than BBB-
No rating or less than Baa3
No rating or less than BBB-
1.75%
0.75%
1.90%
1.00%
BBB-
Baa3
BBB-
1.50%
0.50%
1.65%
0.75%
BBB
Baa2
BBB
1.25%
0.25%
1.40%
0.50%
BBB+
Baa1
BBB+
1.00%
0.00%
1.15%
0.25%
A- or higher
A3 or higher
A- or higher
0.75%
0.00%
0.90%
0.00%



 

 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 
Assignment and Assumption.  An Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §19.1), and accepted by the Administrative Agent, substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.
 
 
Availability Period.  The period from and including the Restatement Date to but
excluding the earlier of the Revolving Credit Loan Maturity Date and the date of
termination of the Revolving Credit Commitments.
 
 
Base Rate.  The highest of (a) the variable annual rate of interest designated
from time to time by M&T Bank at its head office in Buffalo, New York or any
successor Agent at its principal office, as its "prime rate" (which is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer) (b) one half of one percent (.50%) above the overnight
federal funds effective rate as published by the Board of Governors of the
Federal Reserve System, as in effect from time to time or (c) LIBOR Rate for a
30 day Interest Period, determined on a daily basis, plus one and three quarter
percent (1.75%).  Any change in the Base Rate during an Interest Period shall
result in a corresponding change on the same day in the rate of interest
accruing from and after such day on the unpaid balance of principal of the Base
Rate Loans, if any, applicable to such Interest Period, effective on the day of
such change in the Base Rate.
 
 
Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.
 
 
Blocked Person.  See §7.25.
 
 
Borrower Representative.  Sovran, acting on behalf of all of the Borrowers.  The
Agents and the Lenders shall be entitled to rely, and all of the Borrowers
hereby agree that the Agents and the Lenders may so rely, on any notice given or
received or action taken or not taken by Sovran as being authorized by each of
the Borrowers.
 
 
Borrowers.  As defined in the preamble hereto.
 
 
Budgeted Project Costs.  With respect to Construction-In-Process, the total
budgeted project cost of such Construction-In-Process shown on schedules
submitted by the Borrower Representative to the Administrative Agent from time
to time; provided that for Construction-In-Process owned by any Partially-Owned
Entity, the Budgeted Project Cost of such Construction-In-Process shall be the
applicable Borrower's pro-rata share of the total budgeted project cost of such
Construction-In-Process (based on the greater of (x) such Borrower's percentage
equity interest in such Partially-Owned Entity or (y) the Borrower's obligation
to provide, or liability for providing, funds to such Partially-Owned Entity).
 
 
Building.  Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate and intended for income
production.
 
 
Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.
 
 
Capitalization Rate.  A rate equal to eight and one-quarter of one percent
(8.25%); provided however, that the Capitalization Rate shall be reviewed from
time to time by the Administrative Agent and shall be subject to adjustment by
the Required Lenders, in their sole discretion, based upon market conditions for
comparable property types; provided further that the Capitalization Rate may
only be adjusted once during the term of this Credit Agreement, and may only be
adjusted at such time by up to 0.50%.
 
 
Capitalized Leases.  Leases under which any Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.
 
 
Capitalized Unencumbered Property Value.  As of any date of determination with
respect to an Unencumbered Property, an amount equal to Adjusted Unencumbered
Property NOI for such Unencumbered Property for the most recent two (2) complete
fiscal quarters multiplied by two (2), with the product being divided by the
Capitalization Rate.  The calculation of Capitalized Unencumbered Property Value
shall be adjusted as set forth in §10.13 hereof.
 
 
Cash and Cash Equivalents.  Collectively, unrestricted (i) cash, (ii) marketable
direct obligations issued or unconditionally guaranteed by the United States
government and backed by the full faith and credit of the United States
government; and (iii) domestic and Eurodollar certificates of deposit and time
deposits, bankers' acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P, P-1 (or better) by Moody's or F1
(or better) by Fitch provided that the maturities of such Cash and Cash
Equivalents shall not exceed one year.
 
 
Cash Collateralize.  The Borrowers' pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of itself and the Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Administrative
Agent shall agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent.  Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
CERCLA.  See §7.18.
 
 
CISADA. The Comprehensive Iran Sanctions, Accountability, and Divestment Act of
2010, United States Public Law 111195, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time.
 
 
Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.
 
 
Commitment.  With respect to each Lender, its Revolving Credit Commitment,
Delayed Draw Term Loan Commitment or Initial Term Commitment, as
applicable.  "Commitments" shall refer, collectively, with respect to each
Lender, to such Lender's Revolving Credit Commitment, Delayed Draw Term Loan
Commitment and/or Initial Term Commitment, as applicable.
 
 
Commitment Percentage.  With respect to each Lender, its Revolving Credit
Commitment Percentage, Delayed Draw Term Loan Commitment Percentage or Initial
Term Commitment Percentage, as applicable.  "Commitment Percentages" shall refer
collectively, with respect to each Lender, to such Lender's Revolving Credit
Commitment Percentage, Delayed Draw Term Loan Commitment Percentage and/or
Initial Term Commitment Percentage, as applicable.
 
 
Completed Delayed Draw Term Loan Request.  A loan request accompanied by all
information required to be supplied under the applicable provisions of §3.3.
 
 
Completed Revolving Credit Loan Request.  A loan request accompanied by all
information required to be supplied under the applicable provisions of §2.4.
 
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term applied to the accounts of Sovran and its Subsidiaries (including
the Guarantors) or SALP and its Subsidiaries, as the case may be, consolidated
in accordance with GAAP.
 
 
Consolidated Adjusted EBITDA.  For any period, an amount equal to the
consolidated net income of the Borrowers and their respective Subsidiaries for
such period, as determined in accordance with GAAP, before deduction of (a)
gains (or losses) from the sale of real property or interests therein, debt
restructurings and other extraordinary items (provided such deduction shall not
include extraordinary items that include liquidated damages, compensatory
damages or other obligations arising out of a Borrower's default under an
agreement to purchase or lease Real Estate), (b) minority interest attributable
to a Borrower or a Guarantor and (c) income taxes; plus (x) interest expense and
(y) depreciation and amortization, minus a recurring capital expense reserve in
an amount equal to ten cents ($0.10) per net rentable square foot multiplied by
the total net rentable square feet of all Real Estate; all after adjustments for
unconsolidated partnerships, joint ventures and other entities.  The calculation
of Consolidated Adjusted EBITDA shall be further adjusted as set forth in §10.13
hereof.
 
 
Consolidated Assumed Amortizing Unsecured Debt Service Charges.  As of any date
of determination, an amount equal to the assumed interest and principal payments
for an imputed six month period on all Unsecured Indebtedness of the Borrowers
and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding on such
date based upon a two hundred and forty (240) month mortgage style amortization
schedule and an annual interest rate equal to the greater of (x) the sum of two
percent (2%) plus the imputed ten (10) year United States Treasury bill yield as
of such date based upon published quotes for Treasury bills having ten (10)
years to maturity and (y) 7.5%.  For example, if the imputed ten (10) year
United States Treasury bill yield as of such date were 6% and the total amount
of Unsecured Indebtedness of the Borrowers and their respective Subsidiaries on
such date were $100,000, Consolidated Assumed Amortizing Unsecured Debt Service
Charges would be equal to $5,019 (e.g. six month period, at $10,038 per annum).
 
 
Consolidated Capitalized Value.  As of any date of determination, an amount
equal to Revised Consolidated Adjusted EBITDA for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by the Capitalization Rate.  The calculation of Consolidated Capitalized Value
shall be adjusted as set forth in §10.13 hereof.
 
 
Consolidated Fixed Charges.  With respect to the Borrowers and their respective
Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of an Indebtedness) during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the
Borrowers or any of their respective Subsidiaries is a party relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) in respect of any Synthetic
Leases or any Capitalized Leases, (iv) in respect of any reimbursement
obligations in respect of letters of credit due and payable during such period,
and (v) Indebtedness of the type referred to above of another Person guaranteed
by the Borrowers or any of their respective Subsidiaries, plus (c) Preferred
Dividends for such period.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.
 
 
Consolidated Secured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrowers and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date and which is
secured by a Lien on properties or other assets of such Persons, without regard
to Recourse.
 
 
Consolidated Tangible Net Worth.  As of any date of determination, Gross Asset
Value minus Consolidated Total Liabilities.
 
 
Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrowers and their respective
Subsidiaries during such period on all Indebtedness of the Borrowers and their
respective Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money; provided that such fees paid in
connection with the borrowing of money may be amortized over the period of the
applicable loan.
 
 
Consolidated Total Liabilities.  As of any date of determination, all
liabilities of the Borrowers and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP and classified as such on the
consolidated balance sheet of the Borrowers and their respective Subsidiaries,
and all Indebtedness of the Borrowers and their respective Subsidiaries, whether
or not so classified.  The calculation of Consolidated Total Liabilities shall
be adjusted as set forth in §10.13 hereof.
 
 
Consolidated Unsecured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of the Borrowers and
their respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date, including
without limitation the aggregate principal amount of all the Obligations under
this Credit Agreement as of such date determined on a consolidated basis in
accordance with GAAP, without regard to Recourse.
 
 
Controlled Entity.  See  §7.25.
 
 
Construction-In-Process.  Any Real Estate for which any Borrower, any Guarantor,
any of the Borrowers' Subsidiaries or any Partially-Owned Entity is actively
pursuing construction, renovation, or expansion of Buildings, all pursuant to
such Person's ordinary course of business.
 
 
Conversion Request.  A notice given by the Borrower Representative to the
Administrative Agent of its election to convert or continue a Loan in accordance
with §2.5 or §3.7, as applicable.
 
 
Credit Agreement.  This Fifth Amended and Restated Revolving Credit and Term
Loan Agreement, including the Schedules and Exhibits hereto, as the same may be
from time to time amended and in effect.
 
 
Credit Rating.  The long-term unsecured, non-credit enhanced debt ratings
assigned by not less than two of the Rating Agencies (at least one of which
shall be S&P, Moody's or Fitch) to SALP.
 
 
Debtor Relief Laws. The Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
 
 
default.  When used with reference to this Credit Agreement or any other Loan
Document, any of the events or conditions specified in §13.1, whether or not any
requirement for the giving of notice, the lapse of time or both, has been
satisfied.
 
 
Default.  As of the relevant time of determination, an event or occurrence
which:
 
 
(i)
requires notice and time to cure to become an Event of Default and as to which
notice has been given to the Borrowers by the Administrative Agent; or
 
 
(ii)
has occurred and will become an Event of Default (without notice) if such event
remains uncured after any grace period specified in §13.1 or, in the case of
matters referred to in §13.1(k), in the other applicable Loan Document(s).
 
 
Defaulting Lender.   Any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower Representative in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified the
Borrower Representative or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower Representative, to confirm in writing
to the Administrative Agent and the Borrower Representative that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower
Representative), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower Representative and each Lender.
 
 
Delayed Draw Term Loan.  Each and every delayed draw term loan made by the
Delayed Draw Term Loan Lenders to the Borrowers on a Drawdown Date pursuant to
§3.2.
 
 
Delayed Draw Term Loan Availability Period.  The period commencing the day after
(and excluding) the Restatement Date to, but excluding the earlier of the
Delayed Draw Term Loan Commitment Termination Date and the date of termination
of the Delayed Draw Term Loan Commitments pursuant to the terms hereof.
 
 
Delayed Draw Term Loan Commitment.  With respect to each Delayed Draw Term Loan
Lender, the amount set forth on Schedule 1.2 attached hereto, or as set forth in
any applicable Assignment and Assumption, as the case may be, as the amount of
such Lender's commitment to make a portion of any Delayed Draw Term Loan to the
Borrowers, as the same may be reduced from time to time pursuant to the terms
hereof; or if such commitment is terminated pursuant to the provisions hereof,
zero.
 
 
Delayed Draw Term Loan Commitment Percentage.  With respect to each Delayed Draw
Term Loan Lender, the percentage set forth on Schedule 1.2 hereto or in the
register held by the Administrative Agent, as the case may be, as such Lender's
percentage of the Total Delayed Draw Term Commitment and any changes thereto
from time to time.
 
 
Delayed Draw Term Loan Commitment Termination Date.  December 4, 2013.
 
 
Delayed Draw Term Loan Facility Fee.  The facility fee payable by the Borrowers
jointly and severally to the Administrative Agent for the account of the Delayed
Draw Term Loan Lenders in accordance with their respective Delayed Draw Term
Loan Commitment Percentages, which facility fee shall be equal to the product of
the average daily amount of the Total Delayed Draw Term Loan Commitments
multiplied by 0.25%.  The Delayed Draw Term Loan Facility Fee shall be payable
quarterly, in arrears, on the first Business Day of each January, April, July
and October, calculated for the immediately preceding calendar quarter (or
portion thereof) commencing on the first such day after the Restatement Date to,
but excluding, the last day of the Delayed Draw Term Loan Availability Period.
 
 
Delayed Draw Term Loan Lender.  Each Lender having a Delayed Draw Term Loan
Commitment or holding a Delayed Draw Term Loan.
 
 
Disqualifying Building Event.  Any structural or repair and maintenance matter
(other than a Release) as to any Building or any Real Estate that in the
Administrative Agent's reasonable opinion will require the expenditure of
$250,000 or more to remedy or complete such matter and the remediation or
completion of which is required by prudent real estate ownership or operation.
 
 
Disqualifying Environmental Event.  Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to a Real Estate that causes (y) the occupancy
or rent of such Real Estate to be adversely affected, as compared to what
otherwise would have been the occupancy or rent of such Real Estate in the
absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long-term debt basis under the then generally accepted
underwriting standards of national institutional lenders.
 
 
Disqualifying Legal Event.  Any violation or non-compliance with any applicable
law, statute, rule or regulation (other than an Environmental Law) with respect
to any Real Estate, which requires cure or compliance for prudent real estate
ownership or operation.
 
Distribution.  With respect to:
 
 
(i)
SALP, any distribution of cash or other cash equivalent, directly or indirectly,
to the partners or other equity interest holders of SALP; or any other
distribution on or in respect of any partnership interests of SALP; and
 
 
(ii)
Sovran, the declaration or payment of any dividend or any other distribution on
or in respect of any shares of any class of capital stock of Sovran, other than
dividends payable solely in shares of common stock by Sovran.




 
Documentation Agent.  Each of PNC Bank, National Association, U.S. Bank National
Association, and HSBC Bank USA, National Association, acting as co-documentation
agents for the Lenders, or any successor agent, as permitted by §15.
 
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
 
Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.5 or
§3.7.
 
 
Eligible Assignee.  Means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless a Default or Event of Default
shall exist, the Borrowers (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, "Eligible Assignee"
shall not include the Borrowers or any of the Borrowers' Affiliates or
Subsidiaries.
 
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
 
 
Engagement Letter.  See §4.1.
 
 
Environmental Laws.  See §7.18(a).
 
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
 
 
ERISA Affiliate.  Any Person which is treated as a single employer with any
Borrower under §414 of the Code.
 
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
 
Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against "Eurocurrency
Liabilities" (as that term is used in Regulation D), if such liabilities were
outstanding.  The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.
 
 
Event of Default.  See §13.1.
 
 
Excluded Subsidiaries.  (a) A Subsidiary that  (i) has Indebtedness outstanding
secured by a Lien on its Real Estate, which Indebtedness was incurred (or
assumed) in connection with such Subsidiary's acquisition or improvement of such
Real Estate (referred to hereinafter as "Mortgage Debt") and (ii) is prohibited
pursuant to the loan or other financing documents evidencing such Mortgage Debt
from guaranteeing Indebtedness of other Persons; provided that the principal
amount of such Mortgage Debt may not be increased and the original scheduled
maturity date thereof may not be extended (including, in each case, in
connection with an amendment or modification or refinancing of such Mortgage
Debt), and if there is any such increase in principal amount or extension of
maturity, then such Subsidiary shall no longer be considered an Excluded
Subsidiary, (b) the only property or assets owned by such entity is the HQ Land,
Iskalo Land Holdings LLC and (c) a Subsidiary that is a controlled foreign
corporation (as that term is defined in the Code) if providing a Guaranty by
such Subsidiary with respect to the Obligations would result in adverse tax
consequences to the Borrowers and their Subsidiaries. Notwithstanding the
foregoing, any Subsidiary that either (i) provides a Guaranty or otherwise
becomes obligated in respect of any Indebtedness (including, without limitation,
Indebtedness under the Note Purchase Agreements) of any Borrower or any
Subsidiary of the Borrowers or (ii) at any time owns an Unencumbered Property,
shall not, or, if previously an Excluded Subsidiary, shall immediately cease to,
be an "Excluded Subsidiary" hereunder.
 
 
Existing Credit Agreement.  As defined in the preamble.
 
 
Facility Fee.  The facility fee payable by the Borrowers jointly and severally
to the Administrative Agent for the account of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages, which
facility fee shall be equal to the aggregate Revolving Credit Commitments
multiplied by the respective percentages per annum corresponding to SALP's
Credit Rating in accordance with the following table:



              Range of SALP's Credit Rating 
              (S&P/Moody's/Fitch
             Ratings)                                          

Facility Fee
(% per annum)
              A-/A3/A- or higher
0.10
              BBB+/Baa1/BBB+
0.15
              BBB/Baa2/BBB
0.15
              BBB-/Baa3/BBB-
0.20
              Below BBB-/Baa3/BBB- or unrated
0.25




 
The Facility Fee shall be payable quarterly, in arrears, on the first Business
Day of each January, April, July and October, calculated for the immediately
preceding calendar quarter (or portion thereof) commencing on the first such day
after the Restatement Date.  Any change in SALP's Credit Rating causing the
Applicable Margin to change as set forth in the definition thereof, shall effect
a corresponding change in the Facility Fee in accordance with the foregoing
table.
 
FATCA.  Sections 1471-1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
 
Fitch.  Fitch, Inc., or any successor thereto.
 
 
Foreign Lender.  Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrowers are a resident for tax purposes.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single jurisdiction
 
 
Fronting Exposure.  At any time there is a Defaulting Lender who is a Revolving
Credit Lender, with respect to the Administrative Agent, such Defaulting
Lender's Revolving Credit Commitment Percentage of the outstanding L/C
Obligations with respect to Letters of Credit issued by the Administrative Agent
other than L/C Obligations as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
 
Funds from Operations.  With respect to any fiscal period of the Borrowers, an
amount, without double-counting, equal to the consolidated net income of the
Borrowers and their respective Subsidiaries, as determined in accordance with
GAAP, before deduction of real estate related depreciation and amortization, and
excluding gains (or losses) from the sale of real property or interests therein
(provided such deduction shall not include extraordinary items that include
liquidated damages, compensatory damages or other obligations arising out of a
Borrower's default under an agreement to purchase or lease Real Estate), debt
restructurings or other extraordinary items, and after adjustments for
unconsolidated partnerships, joint ventures or other entities (such adjustments
to be calculated to reflect Funds from Operations on the same basis, to the
extent that such Funds from Operations attributable to unconsolidated
partnerships, joint ventures and other entities are not subject to the claims of
any other Person).
 
 
GAAP.  Generally accepted accounting principles, consistently applied.
 
 
Gross Asset Value.  The sum of: (a) unrestricted Cash and Cash Equivalents, up
to a maximum of $20,000,000; (b) for Real Estate owned in fee simple or subject
to a Ground Lease for one fiscal quarter or more, Consolidated Capitalized Value
of all such Real Estate; (c) for Real Estate owned in fee simple or leased under
a Ground Lease for less than one fiscal quarter, 100% of the acquisition cost of
such Real Estate; (d) 100% of the book value of any Construction-In-Process; and
(e) 100% of the book value of all other non-Real Estate assets, exclusive of any
goodwill and other intangible assets, related-party receivables, Other Assets
(as appearing in SALP's financial statements), and prepaid
expenses.  Notwithstanding the foregoing, Real Estate subject to a Ground Lease
shall not exceed 10% of Gross Asset Value.
 
 
Ground Lease.  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of 40
years or more from the Restatement Date; (b) the right of the lessee to mortgage
and encumber its interest in the leased property without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee's interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
 
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any Guarantor,
as the case may be, or any ERISA Affiliate of any of them the benefits of which
are guaranteed on termination in full or in part by the PBGC pursuant to Title
IV of ERISA, other than a Multiemployer Plan.
 
 
Guaranties.  Collectively, the Holdings Guaranty and any other guaranty of the
Obligations made by an Affiliate of a Borrower in favor of the Administrative
Agent and the Lenders.
 
 
Guarantors.  Collectively, Holdings and any other Affiliate of a Borrower
executing a Guaranty, provided, however, when the context so requires, Guarantor
shall refer to Holdings or such Affiliate, as appropriate.  Any Guarantor that
is the owner of an Unencumbered Property shall be a wholly-owned Subsidiary.
 
 
Guaranty.  With respect to any Person, any obligation (except the endorsement in
the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
 
(a)
to purchase such Indebtedness or obligation or any property constituting
security therefore primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of any other Person to make payment of
the Indebtedness or obligation;
 
 
(b)
to advance or supply funds (i) for the purchase or payment of such Indebtedness
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation;
 
 
(c)
to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or
 
 
(d)
otherwise to assure the owner of such Indebtedness or obligation against loss in
respect thereof.
 
 
In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor, provided
that the amount of such Indebtedness outstanding for purposes of this Credit
Agreement shall not be deemed to exceed the maximum amount of Indebtedness that
is the subject of such Guaranty.
 
Hazardous Substances.  See §7.18(b).
 
 
Hedge Agreement.  An interest rate swap, cap or collar agreement or any
arrangement similar to any of the foregoing between any Borrower and any Lender
relating to indebtedness under this Credit Agreement, each as providing for the
transfer or mitigation of interest rate risk either generally or under specific
contingencies.
 
 
Holdings.  As defined in the preamble hereto.
 
 
Holdings Guaranty.  The Guaranty dated as of the date hereof made by Holdings in
favor of the Administrative Agent and the Lenders pursuant to which Holdings
guarantees to the Administrative Agent and the Lenders the unconditional payment
and performance of the Obligations.
 
 
HQ Land.  Ten acres of vacant Real Estate near the Sovran headquarter offices in
Buffalo, New York.
 
 
Indebtedness.  With respect to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon such Person's
balance sheet as liabilities, including, without limitation:  (a) all
obligations for borrowed money and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any mortgage, pledge, negative
pledge, security interest, lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations (i) under any Capitalized
Lease or (ii) under any Synthetic Lease or (iii) in respect of "off-balance
sheet arrangements" (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder); (d) all obligations
to purchase, redeem, retire, or otherwise acquire for value any shares of
capital stock of any class issued by such Person or any rights to acquire such
shares; (e) net obligations under any Hedge Agreement, forward contract, futures
contract, swap, option or other financing arrangement, the value of which is
dependent upon interest rates, currency exchange rates, commodities, any such
Person's present or future beneficial interest, shares or security trading
value, or other indices (for purposes of this definition, collectively each a
"Derivatives Contract") in each case  in an amount equal to the Derivatives
Termination Value as defined immediately below; (f) the amount of payments
received by such person in any forward equity transaction by which such payments
are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the reimbursement
obligations in respect of any letters of credit, bankers' acceptances or similar
facilities issued for the account of such Person; (h) all obligations evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(i) all obligations issued or assumed as the deferred purchase price of property
or services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith); (j)
all sales of (i) accounts or general intangibles for money due or to become due,
(ii) chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith; and (k) all obligations in respect of Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law.  The
calculation of Indebtedness of any Person shall be adjusted as set forth in
§10.13; provided that, or purposes of clause (e) hereof, "Derivatives
Termination Value" means, in respect of any one or more Derivatives Contract,
after taking into account the effect of any legally enforceable netting
agreement or provision relating thereto, (a) for any date on or after the date
such Derivatives Contracts have been terminated or closed out, the termination
amount or value determined in accordance therewith, (b) other than with respect
to a Derivatives Contract entered into as a hedge against existing Indebtedness,
for any date prior to the date such Derivatives Contracts have been terminated
or closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender or any Affiliate of any thereof) regardless
of Section 10.13(d) and (c) with respect to a Derivatives Contract entered into
as a hedge against existing Indebtedness, in accordance with GAAP as modified by
Section 10.13(d).
 
 
Indebtedness Lien.  See §9.4(b).
 
 
Indemnified Lender's(s') Group.  See §17.
 
 
Initial Term Commitment.  With respect to each Initial Term Loan Lender, the
amount set forth on Schedule 1.2 attached hereto as the amount of such Lender's
commitment to make a portion of the Initial Term Loan to the Borrowers.
 
 
Initial Term Commitment Percentage.  With respect to each Initial Term Loan
Lender, the percentage set forth on Schedule 1.2 hereto as such Lender's
percentage of the Total Initial Term Loan Commitment and any changes thereto
from time to time.
 
Initial Term Loan.  The term loan made by the Initial Term Loan Lenders to the
Borrowers on the Restatement Date pursuant to §3.1.
 
 
Initial Term Loan Lender.  A Lender having an Initial Term Loan Commitment or
holding an Initial Term Loan.
 
 
Intercreditor Agreement.  The Second Amended and Restated Intercreditor
agreement dated as of August 5, 2011 among the Administrative Agent on behalf of
the Lenders and the Noteholders (as defined therein), as amended, restated,
supplemented or otherwise modified from time to time.
 
 
Interest Payment Date.  (i) As to any Base Rate Loan, the last day of the
calendar month which includes the Drawdown Date thereof; and (ii) as to any
LIBOR Rate Loan in respect of which the Interest Period is (A) 3 months or less,
the last day of such Interest Period and (B) more than 3 months, the date that
is 3 months from the first day of such Interest Period, each date that is 3
months thereafter, and, in addition, the last day of such Interest Period.
 
 
Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrowers in a Completed Revolving
Credit Loan Request or as otherwise in accordance with the terms of this Credit
Agreement):  (i) for any Base Rate Loan, the last day of the calendar month, and
(ii) for any LIBOR Rate Loan, 1, 2, 3, or 6 months (provided that the Interest
Period for LIBOR Rate Loans may be shorter than 1 month (x) for the period from
the Restatement Date to July 1, 2013, or (y)  in order to consolidate 2 or more
LIBOR Rate Loans); and (b) thereafter, each period commencing at the end of the
last day of the immediately preceding Interest Period applicable to such Loan
and ending on the last day of the applicable period set forth in (a) above as
selected by the Borrowers in a Conversion Request or as otherwise expressly
permitted in accordance with this Credit Agreement; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
   
(A)
if any Interest Period with respect to a Base Rate Loan would end on a day that
is not a Business Day, that Interest Period shall end on the next succeeding
Business Day;
 
   
(B)
if any Interest Period with respect to a LIBOR Rate Loan would otherwise end on
a day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
 
   
(C)
if the Borrowers shall fail to give notice of conversion or continuation as
provided in §2.5 or §3.7, the Borrowers shall be deemed to have requested a
conversion of the affected LIBOR Rate Loan into a Base Rate Loan on the last day
of the then current Interest Period with respect thereto;
 
   
(D)
any Interest Period relating to any LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (E) below, end on the last Business Day of a
calendar month; and
 
   
(E)
any Interest Period that would otherwise extend beyond the applicable Maturity
Date shall end on such Maturity Date.




 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise, but without double-counting):  (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person.  In determining
the aggregate amount of Investments outstanding at any particular time:  (a)
there shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
 
 
Joint Venture Ownership Interest Value.  As of any date of determination, an
amount equal to the pro rata share of Revised Consolidated Adjusted EBITDA
attributable to the Borrowers from Partially-Owned Entities for the most recent
two (2) completed fiscal quarters multiplied by two (2), with the product being
divided by the Capitalization Rate.
 
 
L/C Obligations.  As at any date of determination, the Maximum Drawing Amount
plus the aggregate of all Unpaid Reimbursement Obligations.  For all purposes of
this Credit Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be "outstanding" in the amount so remaining available to be drawn.
 
 
Lead Arranger.  M&T Bank acting as sole lead arranger and bookrunner for this
Credit Agreement.
 
 
Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
persons other than the Borrower, its Subsidiaries or any Partially-Owned Entity.
 
 
Lenders.  Collectively, M&T Bank, the other lending institutions listed on
Schedule 1.2 hereto and any other lenders (including Delayed Draw Term Loan
Lenders, Initial Term Loan Lenders, and Revolving Credit Lenders) which may
provide additional commitments and become parties to this Credit Agreement, and
any other Person who becomes an assignee of any rights of a Lender pursuant to
§19 or a Person who acquires all or substantially all of the stock or assets of
a Lender.
 
 
Letter of Credit.  See §5.1.
 
 
Letter of Credit Application.  See §5.1.
 
 
Letter of Credit Fee.  See §5.10.
 
 
Letter of Credit Participation.  See §5.4.
 
 
Leverage Ratio.  As at the end of any fiscal quarter or other date of
measurement, the ratio, of Consolidated Total Liabilities to Gross Asset Value,
expressed in percentage terms by using Gross Asset Value as the denominator and
Consolidated Total Liabilities as the numerator.
 
 
LIBOR Breakage Costs.  With respect to any LIBOR Rate Loan to be prepaid or not
drawn after elected or converted prior to the last day of the applicable
Interest Period, a prepayment "breakage" fee in an amount determined by the
Administrative Agent in the following manner:
 
 
(i)
First, the Administrative Agent shall determine the amount by which (a) the
total amount of interest which would have otherwise accrued hereunder on each
installment of principal prepaid or not so drawn, during the period beginning on
the date of such prepayment or failure to draw and ending on the last day of the
applicable LIBOR Rate Loan Interest Period (the "Reemployment Period"), exceeds
(b) the total amount of interest which would accrue, during the Reemployment
Period, on any readily marketable bond or other obligation of the United States
of America designated by the Administrative Agent in its sole discretion at or
about the time of such payment, such bond or other obligation of the United
States of America to be in an amount equal (as nearly as may be) to the amount
of principal so paid or not drawn after elected and to have maturity at the end
of the Reemployment Period, and the interest to accrue thereon to take account
of amortization of any discount from par or accretion of premium above par at
which the same is selling at the time of designation.  Each such amount is
hereinafter referred to as an "Installment Amount".
 
 
(ii)
Second, each Installment Amount shall be treated as payable on the last day of
the LIBOR Rate Loan Interest Period which would have been applicable had such
principal installment not been prepaid or not borrowed.
 
 
(iii)
Third, the amount to be paid on each such breakage date shall be the present
value of the Installment Amount determined by discounting the amount thereof
from the date on which such Installment Amount is to be treated as payable, at
the same yield to maturity as that payable upon the bond or other obligation of
the United States of America designated as aforesaid by the Administrative
Agent.
 
   
If by reason of an Event of Default the Administrative Agent elects to declare a
LIBOR Rate Loan to be immediately due and payable, then any breakage fee with
respect to such LIBOR Rate Loan shall become due and payable in the same manner
as though the Borrowers had exercised such right of prepayment.
 
 
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
of interest equal to (i) the rate determined by the Administrative Agent at
which Dollar deposits for such Interest Period are offered based on information
presented on Reuters Screen LIBOR01 Page (or any successor thereto or substitute
therefore providing rate quotations comparable to those currently provided on
such services or if such page or services ceases to display such information
from such other services or method, as the Administrative Agent may select) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, as of 11:00 a.m. London time on the
second LIBOR Business Day prior to the first day of such Interest Period divided
by (ii) a number equal to 1.00 minus the Eurocurrency Reserve Rate.  In the
event that the Administrative Agent is unable to obtain any such quotation as
provided above, it will be considered that the LIBOR Rate pursuant to a LIBOR
Rate Loan cannot be determined.
 
 
LIBOR Rate Loan(s).  Those Loans bearing interest calculated by reference to the
LIBOR Rate.
 
 
Lien.  See §9.2.
 
 
Loan Documents.  Collectively, this Credit Agreement, the Notes, the Letter of
Credit Applications, the Letters of Credit, the Guaranties, the Intercreditor
Agreement, the Engagement Letter and any and all other agreements, instruments
or documents now or hereafter evidencing or otherwise relating to the Loans and
executed or delivered by or on behalf of any Borrower or its Subsidiaries or any
Guarantor or its Subsidiaries in connection with the Loans, or referred to
herein or therein and delivered to the Administrative Agent or the Lenders by or
on behalf of any Borrower, any Guarantor or any of their respective
Subsidiaries, and all schedules, exhibits and annexes hereto or thereto, as the
same may from time to time be amended and in effect, and any other document
identified thereon as a "Loan Document" under this Credit Agreement.
 
 
Loans.  The Revolving Credit Loans, the Delayed Draw Term Loans and the Initial
Term Loan.
 
 
M&T Bank.  As defined in the preamble hereto.
 
 
Material Adverse Effect.  A materially adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrowers
and their Subsidiaries taken as a whole, (b) the ability of the Borrowers to
perform their respective obligations under this Credit Agreement and any of the
Loan Documents, (c) the ability of any Guarantor to perform its obligations
under the Guaranty to which it is a party, or (d) the validity or enforceability
of this Credit Agreement, the Guaranties or any of the other Loan Documents.
 
 
Maturity Date.  The Revolving Credit Loan Maturity Date or the Term Maturity
Date, as applicable.
 
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.
 
 
Minimum Collateral Amount.  See §5.11.
 
 
Moody's.  Moody's Investors Service, Inc., and its successors.
 
 
Multiemployer Plan.  Any multiemployer plan within the meaning of  Section 3(37)
of ERISA maintained or contributed to by any Borrower or any Guarantor as the
case may be or any ERISA Affiliate.
 
 
Net Cash Proceeds.  The net cash proceeds received by any Person in respect of
any asset sale, equity issuance or debt issuance less (i) all reasonable
out-of-pocket fees, commissions and other expenses incurred in connection with
such sale or issuance, including the amount (estimated in good faith by such
Person) of income, franchise, sales and other applicable taxes required to be
paid by such Person in connection with such sale or issuance, (ii) repayment of
Indebtedness that is required to be repaid in connection with such asset sale to
the extent permitted under this Credit Agreement; (iii) required amounts to be
provided by the Borrowers or any Subsidiary, as the case may be, as a reserve,
in accordance with generally accepted accounting principles, against any
liabilities associated with such asset sale including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with any such asset sale and consented to by the Lenders or otherwise
permitted hereunder.
 
 
Non-Defaulting Lender.  At any time, each Lender that is not a Defaulting Lender
at such time.
 
 
Note Purchase Agreement.  Collectively or individually, as the context may
require, (i) that certain Note Purchase Agreement dated as of September 4, 2003,
(ii) that certain Note Purchase Agreement dated as of April 26, 2006 and (iii)
that certain Note Purchase Agreement dated as of August 5, 2011, in each case,
by and among the Borrowers and the note purchasers thereunder or any successors
thereto, as such agreements may be amended, renewed, restated, modified
replaced, refunded, or refinanced from time to time and any successor note
purchase agreements.
 
 
Notes.  Collectively or individually, as applicable, the Revolving Credit Notes
and Term Notes.
 
 
Obligations.  All indebtedness, obligations and liabilities of the Borrowers and
their Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or the Reimbursement
Obligations incurred, or any of the Notes, Letter of Credit Applications,
Letters of Credit, or other instruments at any time evidencing any thereof,
whether existing on the date of this Credit Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.
 
 
OFAC.  See §7.25.
 
 
OFAC Listed Person.  See §7.25.
 
 
OFAC Sanctions Program. Any economic or trade sanction that OFAC is responsible
for administering and enforcing.  A list of OFAC Sanctions Programs may be found
at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
 
Operating Subsidiaries.  Any Subsidiaries of a Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary's ownership of one or more Real Estate).
 
 
Partially-Owned Entity(ies).  Any of the partnerships, joint ventures and other
entities owning real estate assets in which SALP and/or Sovran collectively,
directly or indirectly through its full or partial ownership of another entity,
does not own a majority of the equity interests, whether or not such entity is
required in accordance with GAAP to be consolidated with Sovran for financial
reporting purposes.
 
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
 
Permits.  All governmental permits, licenses, and approvals necessary or useful
for the lawful operation and maintenance of the Real Estate.
 
 
Permitted Liens.  Liens, security interests and other encumbrances permitted by
§9.2.
 
 
Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
 
 
Preferred Dividends.  Any dividend, distribution, redemption, or payment upon
liquidation paid to one class of stockholders of the capital stock of any Person
in priority to that to be paid to any other class of stockholders of the capital
stock of such Person, including any such dividends paid on preferred operating
partnership units.
 
 
Priority Debt. Without duplication, the sum of (a) all Consolidated Secured
Indebtedness and (b) all Indebtedness of Subsidiaries of Sovran (except
Indebtedness of SALP and any Subsidiary Guarantor).
 
 
RCRA.  See §7.18.
 
 
Rating Agency.  Moody's, S&P, Fitch or another nationally-recognized rating
agency reasonably satisfactory to the Administrative Agent.
 
 
Real Estate.  The fixed and tangible properties consisting of land, buildings
and/or other improvements owned in fee simple or leased under a ground lease by
any Borrower, by any Guarantor or by any other entity in which a Borrower is the
holder of an equity interest at the relevant time of reference thereto,
including, without limitation, (i) the Unencumbered Properties at such time of
reference, and (ii) the real estate assets owned by each of the Partially-Owned
Entities at such time of reference.
 
 
Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
 
 
Recourse.  With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly.  For purposes hereof, a Person shall not be deemed to be
"indirectly" liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor's liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person's being a general partner of such obligor).
 
 
Reimbursement Obligation.  The Borrowers' joint and several obligation to
reimburse the Administrative Agent and the Lenders on account of any drawing
under any Letter of Credit as provided in §5.6.
 
 
REIT.  A "real estate investment trust", as such term is defined in Section 856
of the Code.
 
 
Release.  See §7.18(c)(iii).
 
 
Required Delayed Draw Term Loan Lenders.  As of any date, one or more Lenders
holding more than fifty percent (50%) of the sum of the Total Delayed Draw Term
Commitments and the outstanding principal amount of the Delayed Draw Term Loans;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded.
 
 
Required Initial Term Loan Lenders.  As of any date, one or more Lenders holding
more than fifty percent (50%) of the aggregate outstanding principal amount of
the Term Loans; provided that in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded.
 
 
Required Lenders.  As of any date, one or more Lenders holding more than fifty
percent (50%) of the sum of (a) the outstanding principal amount of the Term
Loans plus (b) the amount of the Total Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, then the outstanding
principal of the Revolving Credit Loans plus aggregate participations in the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations) plus (c) the
Total Delayed Draw Term Commitments; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) if no principal amount of any Loan is
outstanding, "Required Lenders" shall mean one or more Lenders whose aggregate
Revolving Credit Commitments and Delayed Draw Term Loan Commitments constitute
more than fifty percent (50%) of the sum of the Total Revolving Credit
Commitment and the Total Delayed Draw Term Commitments at such time.
 
 
Required Revolving Credit Lenders.  As of any date, one or more Lenders holding
more than fifty percent (50%) of the aggregate amount of the Total Revolving
Credit Commitments (or if the Revolving Credit Commitments have been terminated,
then the outstanding principal of the Revolving Credit Loans plus aggregate
participations in the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations); provided that in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded.
 
 
Restatement Date.  The date on which all of the conditions set forth in §11 have
been satisfied or waived in accordance with the terms of this Credit Agreement.
 
 
Revised Consolidated Adjusted EBITDA.  For any period, Consolidated Adjusted
EBITDA for such period; plus actual general and administrative expenses of the
Borrowers and their Subsidiaries for such period to the extent included in
Consolidated Adjusted EBITDA, minus an implied, management fee in an amount
equal to five percent (5%) of consolidated total revenues from Real Estate.
 
 
Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.2 attached hereto, or as set forth in any
applicable Assignment and Assumption, as the case may be, as the amount of such
Lender's commitment to make a portion of the Revolving Credit Loans to the
Borrowers and to participate in the issuance, extension and renewal of Letters
of Credit, as the same may be increased or reduced from time to time pursuant to
the terms hereof; or if such commitment is terminated pursuant to the provisions
hereof, zero.
 
 
Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.2 hereto as such Lender's
percentage of the Total Revolving Credit Commitment and any changes thereto from
time to time.
 
 
Revolving Credit Exposure.  As to any Revolving Credit Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Credit
Loans and such Lender's participation in L/C Obligations at such time.
 
 
Revolving Credit Lender.  A Lender having a Revolving Credit Commitment, holding
any Revolving Credit Loans or Revolving Credit Exposure.
 
 
Revolving Credit Loan Maturity Date.  June 4, 2018, or such later date to which
it is extended pursuant to §2.10 hereof.
 
 
Revolving Credit Loan(s).  Each and every revolving credit loan made or to be
made by the Lenders to the Borrowers pursuant to §2.
 
 
Revolving Credit Note Record.  A Record with respect to the Revolving Credit
Notes.
 
 
Revolving Credit Notes.  Collectively, the separate promissory notes of the
Borrowers in favor of each Lender in substantially the form of Exhibit A-1
hereto, in the aggregate principal amount of the Total Revolving Credit
Commitment, dated as of the date hereof or as of such later date as any Person
becomes a Lender under this Credit Agreement, and completed with appropriate
insertions, as each of such notes may be amended and/or restated from time to
time.
 
 
S&P.  Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc., and its
successors.
 
 
SALP.  As defined in the preamble hereto.
 
 
SARA.  See §7.18.
 
 
SEC.  The United States Security and Exchange Commission.
 
 
Sell or Sale.  See §9.4(b).
 
 
Sovran.  As defined in the preamble hereto.
 
 
Sovran Treasury Stock.   Sovran capital stock repurchased and held by Sovran as
treasury stock.
 
 
subsidiary.  Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.
 
 
Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding voting interests or at
least a majority of the economic interests (including, in any case, the
Operating Subsidiaries and any entity required to be consolidated with its
designated parent in accordance with GAAP).  Unless the context otherwise
clearly requires, any reference to "Subsidiary" is a reference to the
Subsidiaries of the Borrowers.
 
 
Subsidiary Guaranty.  The form of Guaranty to be entered into by any Subsidiary
Guarantor substantially in the form of Exhibit B hereto.
 
 
Syndication Agent.  Each of SunTrust Bank and Wells Fargo Bank, National
Association, acting as co-syndication agents for the Lenders, or any successor
agent, as permitted by §15.
 
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
 
Term Loans.  The Delayed Draw Term Loans and the Initial Term Loan.
 
 
Term Maturity Date.  June 4, 2020, or such earlier date on which the Term Loans
shall become due and payable pursuant to the terms hereof.
 
 
Term Note Record.  A Record with respect to a Term Note.
 
 
Term Notes.  Collectively, the separate promissory notes of the Borrowers in
favor of each of the Lenders with respect to the Term Loans in substantially the
form of Exhibit A-2 hereto, (1) in the aggregate principal amount of the Total
Initial Term Loan Commitment dated as of the date hereof, or (ii) in the
aggregate principal amount of any Delayed Draw Term Loan, dated as of the
applicable Drawdown Date or, in each case, as of such later date as any Person
becomes a Lender under this Credit Agreement, and completed with appropriate
insertions, as each of such notes may be amended and/or restated from time to
time.
 
 
Total Delayed Draw Term Loan Commitment.  As of any date, the sum of the
then-current Delayed Draw Term Loan Commitments of the Lenders to provide the
Delayed Draw Term Loans.  The Total Delayed Draw Term Loan Commitment in effect
on the Restatement Date is $100,000,000.  In accordance with §3.2(a), upon
funding, any portion of Total Delayed Draw Term Loan Commitment which was funded
shall terminate.
 
 
Total Initial Term Loan Commitment.  As of any date, the sum of the then-current
Initial Term Loan Commitments of the Lenders to provide the Initial Term
Loan.  The Total Initial Term Loan Commitment in effect on the Restatement Date
is $225,000,000.  In accordance with §3.1, upon funding, the Total Initial Term
Loan Commitment shall terminate.
 
 
Total Revolving Credit Commitment.  As of any date, the sum of the then-current
Revolving Credit Commitments of the Lenders to provide Revolving Credit
Loans.  The Total Revolving Credit Commitment in effect on the Restatement Date
is $175,000,000.
 
 
Tower Lease.  A Lease with a communication carrier or a tower development firm
pursuant to which such carrier or firm will occupy a portion of a self-storage
property for the purpose of using and/or constructing a monopole or tower or
other structure thereon to which will be attached communications equipment and
antennae, provided that any such Lease shall contain a relocation clause
permitting relocation of the demised premises on the Real Estate site where the
demised premises are located to allow re-use or re-development of such Real
Estate site, and further provided that such relocation clause shall not be
required (i) in any Tower Lease in existence as of June 25, 2008, or (ii) in any
pre-existing Tower Lease on Real Estate acquired after June 25, 2008.
 
 
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
 
 
Unanimous Lender Approval.  The written consent of each Lender that is a party
to this Credit Agreement at the time of reference.
 
 
Unencumbered Property.  Any Real Estate owned in fee simple or subject to a
Ground Lease located in the contiguous United States that on any date of
determination:  (a) is not subject to any Liens (including any such Lien imposed
by the organizational documents of the owner of such asset, but excluding
certain Permitted Liens as set forth in §9.2), as certified by an officer of the
Borrower Representative on the Restatement Date or such later date on which such
Real Estate becomes an Unencumbered Property, (b) is not the subject of any
matter that could reasonably be expected to have a Material Adverse Effect on
the value of such Real Estate, (c) is not the subject of a Disqualifying
Environmental Event, a Disqualifying Building Event or a Disqualifying Legal
Event, in each case as certified by an officer of the Borrower Representative on
the Restatement Date or such later date on which such Real Estate becomes an
Unencumbered Property, (d) has been improved with a Building or Buildings which
(1) have been issued a certificate of occupancy (where available) or is
otherwise lawfully occupied for its intended use and (2) are fully operational,
(e) is wholly owned by a Borrower or a Guarantor that is a wholly-owned
Subsidiary and (f) has not been designated by the Borrowers in writing to the
Administrative Agent as Real Estate that is not an Unencumbered Property because
of a Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event or the Borrower's intention to subject such
Unencumbered Property to an Indebtedness Lien or to Sell such Unencumbered
Property, which designation shall not be permitted during the continuance of a
Default (other than if such designation during a Default is made in conjunction
with such Real Estate's being the subject of a Sale or Indebtedness Lien under
§9.4(b)(ii) and in compliance therewith) or an Event of Default and shall be
accompanied by a compliance certificate in the form of Exhibit D-6 attached
hereto.
 
 
Unhedged Variable Rate Debt.  All Indebtedness of the Borrowers and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, including, to the extent applicable, the
Obligations, which bears interest at one or more variable rates and is not
subject to a Hedge Agreement or other interest rate hedging arrangement having a
minimum term of one (1) year and having other terms reasonably acceptable to the
Administrative Agent.
 
 
Uniform Customs.  See §5.3.
 
 
Unimproved Land.  Any Real Estate consisting of raw land which is not improved
by Buildings.
 
 
Unpaid Reimbursement Obligations.  Any Reimbursement Obligation for which the
Borrowers have not reimbursed the Administrative Agent and the Lenders on the
date specified in, and in accordance with, §5.6.
 
 
Unsecured Indebtedness.  All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.
 
 
wholly-owned Subsidiary.  Any Subsidiary of which Sovran and/or SALP shall at
any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority (by number of votes or controlling interests) of the
outstanding voting interests and one hundred percent (100%) of the economic
interests, of which at least ninety-nine percent (99%) of the economic interests
shall be owned by SALP.
 
 
Without Recourse or without recourse.  With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate or
other specifically identified asset only (which asset is not interests in
another Person), subject to such limited exceptions to the non-recourse nature
of such obligation or liability, such as fraud, misappropriation, misapplication
and environmental indemnities, as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.




 
§1.2.
Rules of Interpretation.




 
(i)
A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Credit Agreement.
 
 
(ii)
The singular includes the plural and the plural includes the singular.
 
 
(iii)
A reference to any law includes any amendment or modification to such law.
 
 
(iv)
A reference to any Person includes its permitted successors and permitted
assigns.
 
 
(v)
Accounting terms not otherwise defined herein have the meanings assigned to them
by GAAP applied on a consistent basis by the accounting entity to which they
refer.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Credit Agreement shall be made in accordance with GAAP,
and (ii) all financial statements shall be prepared in accordance with GAAP.
 
 
(vi)
The words "include", "includes" and "including" are not limiting.
 
 
(vii)
All terms not specifically defined herein or by GAAP, which terms are defined in
the Uniform Commercial Code as in effect in New York, have the meanings assigned
to them therein.
 
 
(viii)
Reference to a particular "§" refers to that section of this Credit Agreement
unless otherwise indicated.
 
 
(ix)
The words "herein", "hereof", "hereunder" and words of like import shall refer
to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
 
 
(x)
Any provision granting any right to any Borrower or any Subsidiary of a Borrower
during the continuance of (a) an Event of Default shall not modify, limit, waive
or estopp the rights of the Lenders during the continuance of such Event of
Default, including the rights of the Lenders to accelerate the Loans under §13.1
and the rights of the Lenders under §§13.2 or 13.3, or (b) a Default, shall not
extend the time for curing same or modify any otherwise applicable notice
regarding same.




 
§1.3.
Existing Loans.  Prior to the Restatement Date, certain loans as described in
the preamble were previously made to the Borrowers under the Existing Credit
Agreement which remain outstanding as of the date of this Credit Agreement (such
outstanding loans being hereinafter referred to as the "Existing
Loans").  Subject to the terms and conditions set forth in this Credit
Agreement, the Borrowers and each of the Lenders agree that on the Restatement
Date, but subject to the satisfaction or waiver of the conditions precedent set
forth in §11 and the reallocation and other transactions described in this §1.3:
(i) all outstanding "Revolving Credit Loans" (as such term is defined in the
Existing Credit Agreement) shall be deemed to be Revolving Credit Loans
outstanding hereunder, and all outstanding "Delayed Draw Term Loans" (as such
term is defined in the Existing Credit Agreement) and "Initial Term Loans" (as
such term is defined in the Existing Credit Agreement) shall be deemed to be
Initial Term Loans outstanding hereunder, (ii) the "Revolving Credit
Commitments" (as defined in the Existing Credit Agreement) and "Revolving Credit
Loans" (as defined in the Existing Credit Agreement) of each of the existing
"Lenders" (as defined in the Existing Credit Agreement) and the outstanding
amount of all Existing Loans shall be reallocated among the Revolving Credit
Lenders in accordance with their respective Commitment Percentages (determined
in accordance with the aggregate amount of their respective Revolving Credit
Commitments as set forth opposite such Revolving Credit Lender's name on
Schedule 1.2 attached hereto), and in order to effect such reallocations, all
requisite assignments shall be deemed to be made in amounts from each existing
"Lender" (as defined in the Existing Credit Agreement) to each Revolving Credit
Lender, with the same force and effect as if such assignments were evidenced by
the applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement but without the payment of any
related assignment fee, and no other documents or instruments shall be, or shall
be required to be, executed in connection with such assignments (all of which
such requirements are hereby waived), (iii) the "Delayed Draw Term Loans" (as
defined in the Existing Credit Agreement) and the "Initial Term Loans" (as
defined in the Existing Credit Agreement) of each of the existing "Lenders" (as
defined in the Existing Credit Agreement) shall be reallocated among the Initial
Term Loan Lenders in accordance with their respective Commitment Percentages
(determined in accordance with the aggregate amount of their respective Initial
Term Loan Commitments as set forth opposite such Initial Term Loan Lender's name
on Schedule 1.2 attached hereto), and in order to effect such reallocations, all
requisite assignments shall be deemed to be made in amounts from each existing
"Lender" (as defined in the Existing Credit Agreement) to each Initial Term Loan
Lender, with the same force and effect as if such assignments were evidenced by
the applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement but without the payment of any
related assignment fee, and no other documents or instruments shall be, or shall
be required to be, executed in connection with such assignments (all of which
such requirements are hereby waived) and (iv) each assignee Lender shall make
full cash settlement with each corresponding assignor Lender, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to all
such assignments and reallocations.



§2.
THE REVOLVING CREDIT FACILITY.




 
§2.1.
Revolving Credit Loans.
 
   
(a)
Commitment to Lend Revolving Credit Loans.  Subject to the provisions of §2.4
and the other terms and conditions set forth in this Credit Agreement, each of
the Revolving Credit Lenders severally agrees to lend to the Borrowers and the
Borrowers may borrow, repay, and reborrow from each Revolving Credit Lender from
time to time during the Availability Period upon notice by the Borrower
Representative to the Administrative Agent given in accordance with §2.4 hereof,
such sums as are requested by the Borrower Representative up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Lender's Revolving Credit Commitment
minus such Lender's Revolving Credit Commitment Percentage of the L/C
Obligations; provided that the sum of (x) the outstanding amount of the
Revolving Credit Loans, (after giving effect to all amounts requested) plus (y)
all L/C Obligations, shall not at any time exceed the Total Revolving Credit
Commitment in effect at such time.
 
   
(b)
The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender's Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan made pursuant to §2.4 hereof, shall constitute a
representation and warranty by the Borrowers that the conditions set forth in
§11 have been satisfied as of the Restatement Date, and that the conditions set
forth in §12 have been satisfied on the date of such request and will be
satisfied on the proposed Drawdown Date of the requested Revolving Credit Loan,
provided that the making of such representation and warranty by the Borrowers
shall not limit the right of any Lender not to lend if such conditions have not
been met.  No Revolving Credit Loan shall be required to be made by any Lender
unless all of the conditions contained in §11 have been satisfied as of the
Restatement Date, and all of the conditions set forth in §12 have been met at
the time of any request for a Revolving Credit Loan.




 
§2.2.
Revolving Credit Notes.  The Revolving Credit Loans shall be evidenced by the
Revolving Credit Notes.  A Revolving Credit Note shall be payable to the order
of each Revolving Credit Lender in an aggregate principal amount equal to such
Lender's Revolving Credit Commitment.  The Borrowers irrevocably authorize each
Revolving Credit Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of receipt of any
payment of principal on such Lender's Revolving Credit Notes, an appropriate
notation on such Lender's Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on such
Lender's Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender's Revolving
Credit Note Record shall not limit or otherwise affect the obligations of the
Borrowers hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due.  Upon receipt of
an affidavit of an officer of any Revolving Credit Lender as to the loss, theft,
destruction or mutilation of any Revolving Credit Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon surrender and cancellation of such
Revolving Credit Note or other security document, the Borrowers will issue, in
lieu thereof, a replacement Revolving Credit Note or other security document in
the same principal amount thereof and otherwise of like tenor.
 
 
§2.3.
Interest on Revolving Credit Loans.
 
   
(a)
Interest on Base Rate Loans.  Except as otherwise provided in §4.10, each
Revolving Credit Loan that is a Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.8) at a rate equal to the Base Rate plus the Applicable Margin for Revolving
Credit Loans which are Base Rate Loans.
 
   
(b)
Interest on LIBOR Rate Loans.  Except as otherwise provided in §4.10, each
Revolving Credit Loan that is a LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.8) at a rate equal to the LIBOR Rate determined for such Interest Period plus
the Applicable Margin for Revolving Credit Loans which are LIBOR Rate Loans.
 
   
(c)
Interest Payments.  The Borrowers jointly and severally unconditionally promise
to pay interest on each Revolving Credit Loan in arrears on each Interest
Payment Date with respect thereto.




 
§2.4.
Requests for Revolving Credit Loans.  The following provisions shall apply to
each request by the Borrowers for a Revolving Credit Loan:
 
   
(a)
The Borrower Representative shall submit a Completed Revolving Credit Loan
Request to the Administrative Agent as provided in this §2.4.  Except as
otherwise provided herein, each Completed Revolving Credit Loan Request shall be
in a minimum amount of $2,000,000 or an integral multiple of $100,000 in excess
thereof.  Each Completed Revolving Credit Loan Request shall be irrevocable and
binding on the Borrowers and shall obligate the Borrowers to accept the
Revolving Credit Loans requested from the Revolving Credit Lenders on the
proposed Drawdown Date, unless such Completed Revolving Credit Loan Request is
withdrawn (x) in the case of a request for a Revolving Credit Loan that is a
LIBOR Rate Loan, at least four (4) Business Days prior to the proposed Drawdown
Date for such Revolving Credit Loan, and (y) in the case of a request for a
Revolving Credit Loan that is a Base Rate Loan, at least two (2) Business Days
prior to the proposed Drawdown Date for such Revolving Credit Loan.
 
   
(b)
Each Completed Revolving Credit Loan Request shall be delivered by the Borrower
Representative to the Administrative Agent by 10:00 a.m. (New York City time) on
any Business Day, and at least two (2) Business Days prior to the proposed
Drawdown Date of any Base Rate Loan, and at least four (4) Business Days prior
to the proposed Drawdown Date of any LIBOR Rate Loan.
 
   
(c)
Each Completed Revolving Credit Loan Request shall include a completed writing
in the form of Exhibit C hereto specifying:  (1) the principal amount of the
Revolving Credit Loan requested, (2) the proposed Drawdown Date of such
Revolving Credit Loan, (3) the Interest Period applicable to such Revolving
Credit Loan, and (4) the Type of such Revolving Credit Loan being requested.
 
   
(d)
No Lender shall be obligated to fund any Revolving Credit Loan unless:
 
     
(i)
a Completed Revolving Credit Loan Request has been timely received by the
Administrative Agent as provided in subsection (i) above; and
 
     
(ii)
both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Revolving Credit Loan Request, all of the conditions
contained in §11 shall have been satisfied as of the Restatement Date, and all
of the conditions set forth in §12 shall have been met, including, without
limitation, the condition under §12.1 that there be no Default or Event of
Default under this Credit Agreement; and
 
     
(iii)
the Administrative Agent shall have received a certificate in the form of
Exhibit D-1 hereto signed by the chief financial officer or treasurer of the
Borrower Representative setting forth computations evidencing compliance with
the covenants contained in §§10.1, 10.2, 10.3, 10.4 and 10.11 on a pro forma
basis after giving effect to such requested Revolving Credit Loan, and,
certifying that, both before and after giving effect to such requested Revolving
Credit Loan, no Default or Event of Default exists or will exist under this
Credit Agreement or any other Loan Document, and that after taking into account
such requested Revolving Credit Loan, no default will exist as of the Drawdown
Date or thereafter.
 
   
(e)
The Administrative Agent will use good faith efforts to cause the Completed
Revolving Credit Loan Request to be delivered to each Revolving Credit Lender in
accordance with §15.12 and in any event on the same day or the Business Day
following the day a Completed Revolving Credit Loan Request is received by the
Administrative Agent.
 
 
§2.5
Conversion Options.
 
   
(a)
The Borrowers may elect from time to time by written notice in the form of
Exhibit F to convert any outstanding Revolving Credit Loan to a Revolving Credit
Loan of another Type, provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to a Base Rate Loan, the Borrower Representative shall give the
Administrative Agent at least four (4) Business Days prior written notice of
such election; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan, the Borrower Representative shall give the Administrative Agent
at least four (4) LIBOR Business Days prior written notice of such election;
(iii) with respect to any such conversion of a LIBOR Rate Loan into a Base Rate
Loan, such conversion shall only be made on the last day of the Interest Period
with respect thereto unless the Borrowers pay the related LIBOR Breakage Costs
at the time of such conversion and (iv) no Revolving Credit Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of outstanding Revolving Credit
Loans of any Type may be converted into a Revolving Credit Loan of another Type
as provided herein, provided that any partial conversion shall be in an
aggregate principal amount of $2,000,000 or an integral multiple of $100,000 in
excess thereof.  Each Conversion Request relating to the conversion of a Base
Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrowers.
 
   
(b)
Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, automatically and (ii) in the case of LIBOR Rate Loans by compliance
by the Borrower Representative with the notice provisions contained in §2.5(a);
provided that no LIBOR Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default.  The Administrative Agent shall notify the Revolving Credit Lenders
promptly when any such automatic conversion contemplated by this §2.5(b) is
scheduled to occur.
 
   
(c)
In the event that the Borrower Representative does not notify the Administrative
Agent of its election hereunder with respect to the continuation of any
Revolving Credit Loan which is a LIBOR Rate Loan as such, the affected LIBOR
Rate Loan shall automatically be converted to a Base Rate Loan at the end of the
applicable Interest Period.
 
   
(d)
The Borrowers may not request or elect a LIBOR Rate Loan pursuant to §2.4, elect
to convert a Base Rate Loan to a LIBOR Rate Loan pursuant to §2.5(a), or elect
to continue a LIBOR Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than eight (8) LIBOR Rate Loans then outstanding
(including both Revolving Credit Loans and Term Loans).  Any Completed Revolving
Loan Request for a LIBOR Rate Loan that would create greater than eight (8)
LIBOR Rate Loans outstanding shall be deemed to be a Completed Revolving Loan
Request for a Base Rate Loan.
 
   
(e)
The Administrative Agent will use good faith efforts to cause any notice of
continuation or conversion delivered under this §2.5 to be delivered to each
Revolving Credit Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day such notice is received by the
Administrative Agent.
 
 
§2.6
Funds for Revolving Credit Loans.
 
   
(a)
Subject to the other provisions of this §2, not later than 12:00 p.m. (New York
City time) on the proposed Drawdown Date of any Revolving Credit Loan, each of
the Revolving Credit Lenders will make available to the Administrative Agent, at
the Administrative Agent's Head Office, in immediately available funds, the
amount of such Lender's Revolving Credit Commitment Percentage of the amount of
the requested Revolving Credit Loan; provided that each Revolving Credit Lender
shall provide notice to the Administrative Agent of its intent not to make
available its Revolving Credit Commitment Percentage of any requested Revolving
Credit Loan as soon as possible after receipt of any Completed Revolving Credit
Loan Request, and in any event not later than 4:00 p.m. (New York City time) on
(x) the Business Day prior to the Drawdown Date of any requested Revolving
Credit Loan that is a Base Rate Loan and (y) the third Business Day prior to the
Drawdown Date of any requested Revolving Credit Loan that is a LIBOR Rate
Loan.  Upon receipt from each Revolving Credit Lender of such amount, the
Administrative Agent will make available to the Borrowers in the Borrower
Representative's account with the Administrative Agent the aggregate amount of
such Revolving Credit Loan made available to the Administrative Agent by the
Lenders.  All such funds received by the Administrative Agent by 12:00 p.m. (New
York City time) on any Business Day will be made available to the Borrowers not
later than 2:00 p.m. on the same Business Day.  Funds received after such time
will be made available by not later than 12:00 p.m. on the next Business
Day.  The failure or refusal of any Revolving Credit Lender to make available to
the Administrative Agent at the aforesaid time and place on any Drawdown Date
the amount of its Revolving Credit Commitment Percentage of the requested
Revolving Credit Loan shall not relieve any other Lender from its several
obligation hereunder to make available to the Administrative Agent the amount of
its Revolving Credit Commitment Percentage of any requested Revolving Credit
Loan but in no event shall the Administrative Agent (in its capacity as
Administrative Agent) have any obligation to make any funding or shall any
Lender be obligated to fund more than its Revolving Credit Commitment Percentage
of the requested Revolving Credit Loan or to increase its Revolving Credit
Commitment Percentage on account of such failure or otherwise.
 
   
(b)
The Administrative Agent may, unless notified to the contrary by any Revolving
Credit Lender prior to a Drawdown Date, assume that such Revolving Credit Lender
has made available to the Administrative Agent on such Drawdown Date the amount
of such Lender's Revolving Credit Commitment Percentage of the Revolving Credit
Loan to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  If any Revolving Credit Lender makes
available to the Administrative Agent such amount on a date after such Drawdown
Date, such Lender shall pay to the Administrative Agent on demand an amount
equal to the product of (i) the average, computed for the period referred to in
clause (iii) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender's Revolving Credit Commitment Percentage of such Revolving Credit Loan,
multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender's Revolving Credit Commitment Percentage of such Revolving
Credit Loan shall become immediately available to the Administrative Agent, and
the denominator of which is 360.  A statement of the Administrative Agent
submitted to such Revolving Credit Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Lender.  If the amount of such Lender's
Revolving Credit Commitment Percentage of such Revolving Credit Loans is not
made available to the Administrative Agent by such Lender within three (3)
Business Days following such Drawdown Date, the Administrative Agent shall be
entitled to recover such amount from the Borrowers on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.
 
 
§2.7.
Repayment of the Revolving Credit Loans at Maturity.  The Borrowers jointly and
severally promise to pay on the Revolving Credit Loan Maturity Date, and there
shall become absolutely due and payable on the Revolving Credit Loan Maturity
Date, all unpaid principal of the Revolving Credit Loans outstanding on such
date, together with any and all accrued and unpaid interest thereon, the unpaid
balance of the Facility Fee accrued through such date, and any and all other
unpaid amounts due under this Credit Agreement, the Revolving Credit Notes or
any other of the Loan Documents.
 
 
§2.8.
Optional Repayments of Revolving Credit Loans.  The Borrowers shall have the
right, at their election, to prepay the outstanding amount of the Revolving
Credit Loans, in whole or in part, at any time without penalty or premium;
provided that the outstanding amount of any Revolving Credit Loans that are
LIBOR Rate Loans may not be prepaid unless the Borrowers pay any LIBOR Breakage
Costs for each LIBOR Rate Loan so prepaid at the time of such prepayment.  The
Borrower Representative shall give the Administrative Agent, no later than 10:00
a.m., New York City time, at least two (2) Business Days' prior written notice
of any prepayment pursuant to this §2.8 of any Revolving Credit Loans that are
Base Rate Loans, and at least four (4) LIBOR Business Days' notice of any
proposed prepayment pursuant to this §2.8 of Revolving Credit Loans that are
LIBOR Rate Loans, specifying the proposed date of prepayment of Revolving Credit
Loans and the principal amount to be prepaid.  Each such partial prepayment of
the Revolving Credit Loans shall be in an amount of $2,000,000 or integral
multiple of $500,000 in excess thereof, and the outstanding balance of the
Revolving Credit Loans then being repaid, shall be accompanied by the payment of
all charges outstanding on all Revolving Credit Loans so prepaid and of all
accrued interest on the principal prepaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower Representative, first to
the principal of Revolving Credit Loans that are Base Rate Loans and then to the
principal of Revolving Credit Loans that are LIBOR Rate Loans, at the
Administrative Agent's option.
 
 
§2.9.
Mandatory Repayments of Revolving Credit Loans.  If at any time the sum of the
outstanding amount of the Revolving Credit Loans and all L/C Obligations exceeds
the lesser of (i) Total Revolving Credit Commitment and (ii) the maximum amount
that permits compliance with the terms of §10 hereof, the Borrowers shall
immediately pay the amount of such excess to the Administrative Agent for
application:  first, to any Unpaid Reimbursement Obligations; second, to the
Revolving Credit Loans (first to Base Rate Loans, then to LIBOR Rate Loans in
direct order of Interest Period maturities); and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §5.6(b) and (c).  Each payment of any Unpaid Reimbursement
Obligations, or prepayment of Revolving Credit Loans shall be allocated among
the Revolving Credit Lenders, in proportion, as nearly as practicable, to each
L/C Obligation, or (as the case may be) the respective unpaid principal amount
of each Lender's Revolving Credit Note, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.
 
 
§2.10.
Optional Extension of Revolving Credit Loan Maturity Date.  The Borrowers may on
two (2) occasions, by written notice to the Administrative Agent given at least
ninety (90) days but no more than one hundred eighty (180) days prior to the
then scheduled Revolving Credit Loan Maturity Date, extend such Revolving Credit
Loan Maturity Date for an additional one (1) year period, provided that (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such notice or such extension, (b) all of the representations and warranties of
the Borrowers contained in §7 of this Credit Agreement and in any other Loan
Document (other than representations and warranties which expressly speak as of
a different date) shall be true and correct in all material respects at the time
of such request and at the time of such extension, and (c) that simultaneously
with the giving of such notice, the Borrowers shall pay to the Administrative
Agent, for the account of the Revolving Credit Lenders, an extension fee equal
to 0.125% of the Total Revolving Credit Commitment then outstanding.
 
 
§2.11.
Increase of Commitment to Lend.  Unless a Default or an Event of Default has
occurred and is continuing, the Borrowers may request, by written notice to the
Administrative Agent at any time after the Restatement Date, that the Total
Revolving Credit Commitment be increased by an amount less than or equal to
$75,000,000 (such that the Total Revolving Credit Commitment shall at no time
exceed $250,000,000) in aggregate minimum amounts of $25,000,000; provided that
(a) the maturity date of such increase shall be no earlier than the Revolving
Credit Loan Maturity Date, (b) the Borrower Representative shall have delivered
to the Administrative Agent a certificate in the form of Exhibit D-1 hereto
signed by the chief financial officer or treasurer of the Borrower
Representative setting forth computations evidencing compliance with the
covenants contained in §§10.1, 10.2, 10.3, 10.4, and 10.11 as of the last day of
the most recently ended fiscal quarter for which financial statements are
available and determined on a pro forma basis after giving effect to such
requested increase (and assuming the full utilization of the increased Total
Revolving Credit Commitment), and, certifying that, both before and after giving
effect to such requested increase, no Default or Event of Default exists or will
exist under this Credit Agreement or any other Loan Document, and that after
taking into account such requested increase, no default will exist as of the
effective date of such increase or thereafter, (c) such increase shall be on the
same terms and conditions applicable to this Credit Agreement, (d) any Revolving
Credit Lender which is a party to this Credit Agreement prior to such request
for such increase, at its sole discretion, may elect to increase its Revolving
Credit Commitment but shall not have any obligation to so increase its Revolving
Credit Commitment, and (e) in the event that each Revolving Credit Lender does
not elect to increase its Revolving Credit Commitment, the Lead Arranger shall
use commercially reasonable efforts to locate additional lenders, subject to the
Borrowers' approval of such lenders (such approval not to be unreasonably
withheld) willing to hold commitments for the requested increase.  In the event
that Revolving Credit Lenders commit to such increase, (i) the Revolving Credit
Commitment of each such Lender shall be increased (or, in the case of a new
lender not previously party hereto, added to the Revolving Credit Commitments),
(ii) the pro rata share of each of the Revolving Credit Lenders shall be
adjusted subject to the payment of any LIBOR Breakage Costs, (iii) new Revolving
Credit Notes shall be issued, (iv) the Borrowers shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Revolving
Credit Commitments, and (v) other changes shall be made by way of supplement,
amendment or restatement of any of the Loan Documents as may be necessary or
desirable to reflect the aggregate amount, if any, by which Revolving Credit
Lenders have agreed to increase their respective Revolving Credit Commitments or
any other lenders have agreed to make new commitments pursuant to this §2.11
(including the modification of Schedule 1.2 to reflect the increase), in each
case notwithstanding anything in §26 to the contrary, without the consent of any
Lender other than those Lenders increasing their Revolving Credit Commitments
(it being understood that the Administrative Agent shall execute any such
supplement, amendment or restatement as may be reasonably requested by the
Borrowers and necessary or desirable in connection with an increase in the
Revolving Credit Commitment permitted pursuant to this §2.11).  The fees payable
by the Borrowers upon such increase in the Revolving Credit Commitments shall be
agreed upon by the Lead Arranger and the Borrowers at the time of such increase.



          Notwithstanding the foregoing, nothing in this §2.11 shall constitute
or be deemed to constitute an agreement by any Lender to increase its Revolving
Credit Commitment hereunder.


§3.
THE INITIAL TERM LOAN FACILITY AND DELAYED DRAW TERM LOAN FACILITY.




 
§3.1.
Commitment to Lend Initial Term Loan.  Subject to the terms and conditions set
forth in this Credit Agreement, each of the Initial Term Loan Lenders severally
agrees to lend to the Borrowers on the Restatement Date an amount equal to such
Lender's Initial Term Commitment set forth opposite such Lender's name on
Schedule 1.2 hereto.  The entire amount of the Initial Term Loan shall be
borrowed on the Restatement Date and upon funding of the Initial Term Loans, the
Initial Term Commitments shall terminate.
 
 
§3.2.
Commitment to Lend Delayed Draw Term Loans.
 
   
(a)
Subject to the provisions of §3.3 and the other terms and conditions set forth
in this Credit Agreement, each of the Delayed Draw Term Loan Lenders severally
agrees to lend to the Borrowers and the Borrowers may borrow from each Delayed
Draw Term Loan Lender from time to time during the Delayed Draw Term Loan
Availability Period upon notice by the Borrower Representative to the
Administrative Agent given in accordance with §3.3(a) hereof, such sums as are
requested by the Borrower Representative up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender's Delayed Draw Term Loan Commitment; provided that the
amount of any Delayed Draw Term Loan shall not exceed the Total Delayed Draw
Term Loan Commitment in effect at such time.  Once repaid, no Delayed Draw Term
Loan may be reborrowed and upon a Lender's funding any portion of its Delayed
Draw Term Loan Commitment, that portion of the Delayed Draw Term Loan Commitment
of such Lender shall terminate.  In addition, whether or not funded, the Delayed
Draw Term Loan Commitment of each Lender shall terminate on the Delayed Draw
Term Loan Commitment Termination Date.
 
   
(b)
The Delayed Draw Term Loans shall be made pro rata in accordance with each
Delayed Draw Term Loan Lender's Delayed Draw Term Loan Commitment
Percentage.  Each request for a Delayed Draw Term Loan made pursuant to §3.3
hereof, shall constitute a representation and warranty by the Borrowers that the
conditions in §12 have been satisfied on the date of such request and will be
satisfied on the proposed Drawdown Date of the requested Delayed Draw Term Loan,
provided that the making of such representation and warranty by the Borrowers
shall not limit the right of any Lender not to lend if such conditions have not
been met.  No Delayed Draw Term Loan shall be required to be made by any Lender
unless all of the conditions contained in §12 have been met at the time of any
request for a Delayed Draw Term Loan.
 
 
§3.3.
Request for Delayed Draw Term Loans.
 
   
(a)
The Borrower Representative shall submit a Completed Delayed Draw Term Loan
Request to the Administrative Agent as provided in this §3.3.  Except as
otherwise provided herein, each Completed Delayed Draw Term Loan Request shall
be in a minimum amount of $20,000,000 or an integral multiple of $5,000,000 in
excess thereof.  The Completed Delayed Draw Term Loan Request shall be
irrevocable and binding on the Borrowers and shall obligate the Borrowers to
accept the Delayed Draw Term Loans requested from the Lenders on the proposed
Drawdown Date, unless such Completed Delayed Draw Term Loan Request is withdrawn
(x) in the case of a request for a Delayed Draw Term Loan that is a LIBOR Rate
Loan, at least four (4) Business Days prior to the proposed Drawdown Date for
such Delayed Draw Term Loan, and (y) in the case of a request for a Delayed Draw
Term Loan that is a Base Rate Loan, at least two (2) Business Days prior to the
proposed Drawdown Date for such Delayed Draw Term Loan.
 
   
(b)
The Completed Delayed Draw Term Loan Request shall be delivered by the Borrower
Representative to the Administrative Agent by 10:00 a.m. (New York City time) on
any Business Day, and at least two (2) Business Days prior to the proposed
Drawdown Date of any Base Rate Loan, and at least four (4) Business Days prior
to the proposed Drawdown Date of any LIBOR Rate Loan.
 
   
(c)
The Completed Delayed Draw Term Loan Request shall include a completed writing
in the form of Exhibit C-2 hereto specifying:  (1) the principal amount of the
Delayed Draw Term Loan requested, (2) the proposed Drawdown Date of such Delayed
Draw Term Loan, (3) the Interest Period applicable to such Delayed Draw Term
Loan, and (4) the Type of such Delayed Draw Term Loan being requested.
 
   
(d)
No Lender shall be obligated to fund any Delayed Draw Term Loan unless:
 
     
(i)
a Completed Delayed Draw Term Loan Request has been timely received by the
Administrative Agent as provided in subsection (a) above; and
 
     
(ii)
both before and after giving effect to the Delayed Draw Term Loan to be made
pursuant to the Completed Delayed Draw Term Loan Request all of the conditions
set forth in §12 shall have been met, including, without limitation, the
condition under §12.1 that there be no Default or Event of Default under this
Credit Agreement;
 
     
(iii)
the Administrative Agent shall have received a certificate in the form of
Exhibit D-1 hereto signed by the chief financial officer or treasurer of the
Borrower Representative setting forth computations evidencing compliance with
the covenants contained in §§10.1, 10.2, 10.3, 10.4, and 10.11 on a pro forma
basis after giving effect to such requested Delayed Draw Term Loan, and,
certifying that, both before and after giving effect to such requested Delayed
Draw Term Loan, no Default or Event of Default exists or will exist under this
Credit Agreement or any other Loan Document, and that after taking into account
such requested Delayed Draw Term Loan, no default will exist as of the Drawdown
Date or thereafter; and
 
     
(iv)
New Term Notes shall be issued in accordance with §3.5.
 
   
(e)
The Administrative Agent will use good faith efforts to cause the Completed
Delayed Draw Term Loan Request to be delivered to each Delayed Draw Term Loan
Lender in accordance with §15.12 and in any event on the same day or the
Business Day following the day a Completed Delayed Draw Term Loan Request is
received by the Administrative Agent.
 
 
§3.4.
Funds for Delayed Draw Term Loans.
 
   
(a)
Subject to the other provisions of this §3, not later than 12:00 p.m. (New York
City time) on the proposed Drawdown Date of any Delayed Draw Term Loan, each of
the Delayed Draw Term Loan Lenders will make available to the Administrative
Agent, at the Administrative Agent's Head Office, in immediately available
funds, the amount of such Lender's Delayed Draw Term Loan Commitment Percentage
of the amount of the requested Delayed Draw Term Loan; provided that each
Delayed Draw Term Loan Lender shall provide notice to the Administrative Agent
of its intent not to make available its Delayed Draw Term Loan Commitment
Percentage of any requested Delayed Draw Term Loan as soon as possible after
receipt of any Completed Delayed Draw Term Loan Request, and in any event not
later than 4:00 p.m. (New York City time) on (x) the Business Day prior to the
Drawdown Date of any requested Delayed Draw Term Loan that is a Base Rate Loan
and (y) the third Business Day prior to the Drawdown Date of any requested
Delayed Draw Term Loan that is a LIBOR Rate Loan.  Upon receipt from each
Delayed Draw Term Loan Lender of such amount, the Administrative Agent will make
available to the Borrowers in the Borrower Representative's account with the
Administrative Agent the aggregate amount of such Delayed Draw Term Loan made
available to the Administrative Agent by the Lenders.  All such funds received
by the Administrative Agent by 12:00 p.m. (New York City time) on any Business
Day will be made available to the Borrowers not later than 2:00 p.m. on the same
Business Day.  Funds received after such time will be made available by not
later than 12:00 p.m. on the next Business Day.  The failure or refusal of any
Delayed Draw Term Loan Lender to make available to the Administrative Agent at
the aforesaid time and place on any Drawdown Date the amount of its Delayed Draw
Term Loan Commitment Percentage of the requested Delayed Draw Term Loan shall
not relieve any other Lender from its several obligation hereunder to make
available to the Administrative Agent the amount of its Delayed Draw Term Loan
Commitment Percentage of any requested Delayed Draw Term Loan but in no event
shall the Administrative Agent (in its capacity as Administrative Agent) have
any obligation to make any funding or shall any Lender be obligated to fund more
than its Delayed Draw Term Loan Commitment Percentage of the requested Delayed
Draw Term Loan or to increase its Delayed Draw Term Loan Commitment Percentage
on account of such failure or otherwise.
 
   
(b)
The Administrative Agent may, unless notified to the contrary by any Delayed
Draw Term Loan Lender prior to a Drawdown Date, assume that such Lender has made
available to the Administrative Agent on such Drawdown Date the amount of such
Lender's Delayed Draw Term Loan Commitment Percentage of the Delayed Draw Term
Loan to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  If any Delayed Draw Term Loan Lender
makes available to the Administrative Agent such amount on a date after such
Drawdown Date, such Lender shall pay to the Administrative Agent on demand an
amount equal to the product of (i) the average, computed for the period referred
to in clause (iii) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender's Delayed Draw Term Loan Commitment Percentage of such Delayed Draw Term
Loan, multiplied by (iii) a fraction, the numerator of which is the number of
days that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender's Delayed Draw Term Loan Commitment Percentage of such
Delayed Draw Term Loan shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Lender.  If the amount of such Lender's Delayed
Draw Term Loan Commitment Percentage of such Delayed Draw Term Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrowers on demand, with interest thereon at the
rate per annum applicable to the Delayed Draw Term Loans made on such Drawdown
Date.
 
 
§3.5.
The Term Notes.  Each Term Loan shall be evidenced by the Term Notes.  A Term
Note shall be payable to the order of each Initial Term Loan Lender and each
Delayed Draw Term Loan Lender in an aggregate principal amount equal to such
Lender's applicable Initial Term Commitment or Delayed Draw Term Loan
Commitment, as the case may be.  The Borrowers irrevocably authorize each Lender
to make or cause to be made at or about the time of such Lender's receipt of any
payment of principal on such Lender's Term Note an appropriate notation on such
Lender's Term Note of the receipt of such payment.  The outstanding amount of
the applicable Term Loan set forth on such Lender's Term Note Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
on such Lender's Term Note Record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Term Note to make payments
of principal of or interest on any Term Note when due.  Upon receipt of an
affidavit of an officer of any Lender as to the loss, theft, destruction or
mutilation of any Term Note or any other security document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Term Note or other security
document, the Borrowers will issue, in lieu thereof, a replacement Term Note or
other security document in the same principal amount thereof and otherwise of
like tenor.
 
 
§3.6.
Interest on Term Loan.
 
   
(a)
Except as otherwise provided in §4.10, the outstanding amount of each Term Loan
shall bear interest during each Interest Period relating to all or any portion
of such Term Loan at the following rates:
 
     
(i)
To the extent that all or any portion of a Term Loan bears interest during such
Interest Period at the Base Rate, such Term Loan or such portion shall bear
interest during such Interest Period at a rate equal to the Base Rate for such
Interest Period plus the Applicable Margin for Term Loans which are Base Rate
Loans.
 
     
(ii)
To the extent that all or any portion of a Term Loan bears interest during such
Interest Period at the LIBOR Rate, such Term Loan or such portion shall bear
interest during such Interest Period at a rate equal to the LIBOR Rate for such
Interest Period plus the Applicable Margin for Term Loans which are LIBOR Rate
Loans.
 
   
(b)
Interest Payments.  The Borrowers jointly and severally unconditionally promise
to pay interest on the Term Loans in arrears on each Interest Payment Date with
respect thereto.
 
 
§3.7.
Conversion Options.  The provisions of §2.5 shall apply mutatis mutandis with
respect to all or any portion of a Term Loan so that the Borrowers may have the
same interest rate options with respect to all or any portion of a Term Loan as
they would be entitled to with respect to the Revolving Credit Loans.
 
 
§3.8.
Repayment of the Term Loan at Maturity.  The Borrowers jointly and severally
promise to pay on the Term Maturity Date, and there shall become absolutely due
and payable on the Term Maturity Date, all unpaid principal of the Term Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon, and any and all other unpaid amounts due under this Credit Agreement,
the Term Notes or any other of the Loan Documents in respect of the Term Loans.
 
 
§3.9.
Mandatory Repayments of Delayed Draw Term Loans.  If at any time the sum of the
outstanding amount of the Delayed Draw Term Loans exceeds the lesser of (i)
Total Delayed Draw Term Loan Commitment outstanding on the Restatement Date and
(ii) the maximum amount that permits compliance with the terms of §10 hereof,
the Borrowers shall immediately pay the amount of such excess to the
Administrative Agent for application to the Delayed Draw Term Loans (first to
Base Rate Loans, then to LIBOR Rate Loans in direct order of Interest Period
maturities).  Each such payment of any Delayed Draw Term Loans shall be
allocated among the Delayed Draw Term Loan Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Lender's Delayed
Draw Term Loans, with adjustments to the extent practicable to equalize any
prior payments or repayments not exactly in proportion.
 
 
§3.10.
Optional Repayments of Term Loan.  The Borrowers shall have the right, at their
election, to prepay the outstanding amount of a Term Loan, in whole or in part,
subject to (a) the Borrower Representative having given at least fifteen (15)
days' prior written notice to the Administrative Agent of such prepayment, and
(b) the payment, simultaneously with such prepayment, of LIBOR Breakage Costs
for such Term Loan to the extent that it is a LIBOR Rate Loan.  Each such
partial prepayment of a Term Loan shall be in an amount of $2,000,000 or
integral multiple of $500,000 in excess thereof and shall be accompanied by the
payment of all charges outstanding on such Term Loan and of all accrued interest
on the principal of such Term Loan prepaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower Representative, first to
the principal of such Term Loan to the extent that it is a Base Rate Loan and
then to the principal of such Term Loan to the extent that it is a LIBOR Rate
Loan, at the Administrative Agent's option.  No amount of such the Term Loan
that is prepaid may be re-borrowed.



§4.
CERTAIN GENERAL PROVISIONS.




 
§4.1.
Fees.  The Borrowers jointly and severally agree to pay (i) to the
Administrative Agent an administration fee (the "Administration Fee") and an
upfront fee (the "Upfront Fee"), and the other fees payable to the
Administrative Agent and the Lead Arranger, in each case as set forth in that
certain letter agreement dated as of April 15, 2013, among the Borrowers and M&T
Bank (the "Engagement Letter"),  (ii) to the Administrative Agent for the
account of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages as further set forth in the definition
thereof, the Facility Fee and (iii) to the Administrative Agent for the account
of the Delayed Draw Term Loan Lenders in accordance with their respective
Delayed Draw Term Loan Commitment Percentages as further set forth in the
definition thereof, the Delayed Draw Term Loan Facility Fee.
 
 
§4.2.
Funds for Payments.
 
   
(a)
All payments of principal, interest, fees, and any other amounts due hereunder
or under any of the other Loan Documents shall be made to the Administrative
Agent, for the respective accounts of the applicable Lenders or (as the case may
be) the Administrative Agent, at the Administrative Agent's Head Office, in each
case in Dollars and in immediately available funds.
 
   
(b)
All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrowers
are compelled by law to make such deduction or withholding.  If any such
obligation is imposed upon the Borrowers with respect to any amount payable by
them hereunder or under any of the other Loan Documents (an "Indemnified Tax"),
the Borrowers shall pay to the Administrative Agent, for the account of the
applicable Lenders or (as the case may be) the Administrative Agent, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
applicable Lenders to receive the same net amount which such Lenders would have
received on such due date had no such obligation (including any such obligation
applicable to additional sums payable under this Section) been imposed upon the
Borrowers.  The Borrower Representative will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrowers
hereunder or under such other Loan Document.
 
   
(c)
The Borrowers shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any present or future stamp, court or
documentary, intangible, recording, filing or similar taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
   
(d)
The Borrowers shall jointly and severally indemnify each Administrative Agent or
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Administrative Agent or Lender or required to be withheld or deducted from a
payment to such Administrative Agent or Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
   
(e)
Each Foreign Lender agrees that, prior to the first date on which any payment is
due to it hereunder, it will deliver to the Borrower Representative and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or Form W-8ECI or successor applicable form, as the case may
be, certifying in each case that such Foreign Lender is entitled to receive
payments under this Credit Agreement and the Notes payable to it, without
deduction or withholding of any United States federal income taxes.  Each
Foreign Lender that so delivers a Form W-8BEN or Form W­8ECI pursuant to the
preceding sentence further undertakes to deliver to each of the Borrower
Representative and the Administrative Agent two further copies of Form W-8BEN or
Form W-8ECI or successor applicable form, or other manner of certification, as
the case may be, on or before the date that any such letter or form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower Representative and
the Administrative Agent, and such extensions or renewals thereof as may
reasonably be requested by the Borrower Representative and the Administrative
Agent, certifying in the case of a Form W-8BEN or Form W-8ECI that such Foreign
Lender is entitled to receive payments under this Credit Agreement and the Notes
without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Foreign Lender from duly completing and delivering
any such form with respect to it and such Foreign Lender advises the Borrower
Representative and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.
 
   
(f)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
 
   
(g)
The Borrowers shall not be required to pay any additional amounts to any Foreign
Lender in respect of United States Federal withholding tax pursuant to §4.2(b)
to the extent that (i) the obligation to withhold amounts with respect to United
States federal withholding tax existed on the date such Foreign Lender became a
party to this Credit Agreement or, with respect to payments to a different
lending office designated by the Foreign Lender as its applicable lending office
(a "New Lending Office"), the date such Foreign Lender designated such New
Lending Office with respect to the Loans; provided, however, that this clause
(i) shall not apply to any transferee or New Lending Office as a result of an
assignment, transfer or designation made at the request of the Borrowers; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or additional amounts any transferee, or Lender through a
New Lending Office, would be entitled to receive without regard to this clause
(i) do not exceed the indemnity payment or additional amounts that the Person
making the assignment or transfer to such transferee, or Lender making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, transfer or designation; (ii) the obligation to
pay such additional amounts would not have arisen but for a failure by such
Foreign Lender to comply with the provisions of paragraph (e) above or (iii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (f)
above.
 
 
§4.3.
Computations.  All computations of interest on the Loans and of other fees to
the extent applicable shall be made on the basis of a 360-day year and the
actual number of days elapsed; provided, however, interest on Base Rate Loans
shall be computed on the basis of a 365-day or 366-day year, as applicable, and
the actual number of days elapsed.  Except as otherwise provided in the
definition of the term "Interest Period" with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans as reflected on the Note
Records from time to time shall constitute prima facie evidence of the principal
amount thereof absent manifest error; but the failure to record, or any error in
so recording, any such amount on such Lender's Term Note Record shall not affect
the obligations of the Borrowers hereunder or under any Term Note to make
payments of principal of and interest on any Term Note when due.
 
 
§4.4
Inability to Determine LIBOR Rate.  In the event, prior to the commencement of
any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall reasonably determine that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period, the
Administrative Agent shall forthwith give notice of such determination (which
shall be conclusive and binding on the Borrowers) to the Borrower Representative
and the Lenders.  In such event (a) any Completed Revolving Credit Loan Request
with respect to LIBOR Rate Loans shall be automatically withdrawn and shall be
deemed a request for Base Rate Loans, (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period thereof,
become a Base Rate Loan, and (c) the obligations of the Lenders to make LIBOR
Rate Loans shall be suspended until the Administrative Agent reasonably
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Administrative Agent shall so notify the Borrower
Representative and the Lenders.
 
 
§4.5
Illegality.  Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Borrower Representative and the other Lenders and thereupon (a) the
commitment of such Lender to make LIBOR Rate Loans or convert Base Rate Loans to
LIBOR Rate Loans shall forthwith be suspended and (b) such Lender's LIBOR Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such LIBOR Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain LIBOR Rate Loans.  The
Borrowers hereby jointly and severally agree to promptly pay the Administrative
Agent for the account of such Lender, upon demand, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion required by this §4.5 prior to the last day of an Interest
Period with respect to a LIBOR Rate Loan, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder.
 
 
§4.6.
Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law)(including, without
limitation, regardless of the date enacted, adopted or issued: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III) shall:
 
   
(a)
subject any Lender or the Administrative Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this Credit
Agreement, the other Loan Documents, such Lender's Commitments or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Administrative Agent), or
 
   
(b)
materially change the basis of taxation (except for changes in taxes on income
or profits) of payments to any Lender of the principal of or the interest on any
Loans or any other amounts payable to the Administrative Agent or any Lender
under this Credit Agreement or the other Loan Documents, or
 
   
(c)
impose or increase or render applicable (other than to the extent specifically
provided for elsewhere in this Credit Agreement) any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law) against assets held by, or deposits in or for
the account of, or loans by, or commitments of an office of any Lender, or
 
   
(d)
impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender's Commitments, or any class of
loans, or commitments of which any of the Loans or such Lender's Commitments
form a part;
 
   
and the result of any of the foregoing is
     
(i)
to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender's Commitments, or any
Letter of Credit, or
 
     
(ii)
to reduce the amount of principal, interest, Reimbursement Obligation or other
amount payable to such Lender or the Administrative Agent hereunder on account
of such Lender's Commitments or any of the Loans, or
 
     
(iii)
to require such Lender or the Administrative Agent to make any payment or to
forego any interest or Reimbursement Obligation or other sum payable hereunder,
the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Administrative Agent from the Borrowers
hereunder,
 
   
then, and in each such case, the Borrowers will, within thirty (30) days of
demand made by such Lender or (as the case may be) the Administrative Agent at
any time and from time to time and as often as the occasion therefor may arise,
pay to such Lender such additional amounts as such Lender shall determine in
good faith to be sufficient to compensate such Lender for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other
sum, provided that such Lender is generally imposing similar charges on its
other similarly situated borrowers.
 
§4.7.
Capital Adequacy.  If after the date hereof any Lender or the Administrative
Agent determines that (i) the adoption of or change in any law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) regarding capital requirements for banks or bank holding companies
or any change in the interpretation or application thereof by a court or
governmental authority with appropriate jurisdiction, or (ii) compliance by such
Lender or the Administrative Agent or any Person controlling such Lender or the
Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
Person regarding capital adequacy (with respect to the foregoing clauses (i) and
(ii), regardless of the date enacted, adopted or issued including, without
limitation: (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III), has the
effect of reducing the return on such Lender's or the Administrative Agent's
Commitments with respect to any Loans to a level below that which such Lender or
the Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender's or the Administrative
Agent's then existing policies with respect to capital adequacy and assuming
full utilization of such entity's capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower Representative of
such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Base Rate or the LIBOR Rate, the Borrowers
jointly and severally agree to pay such Lender or (as the case may be) the
Administrative Agent for the amount of such reduction in the return on capital
as and when such reduction is determined within thirty (30) days of presentation
by such Lender or (as the case may be) the Administrative Agent of a certificate
in accordance with §4.8 hereof.  Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.
 
 
§4.8.
Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§4.5, 4.6 or 4.7 and a brief explanation of such amounts (including
the calculation thereof) which are due, submitted by any Lender or the
Administrative Agent to the Borrower Representative, shall be prima facie
evidence that such amounts are due and owing.
 
 
§4.9
Indemnity.  In addition to the other provisions of this Credit Agreement
regarding such matters, but without duplication to the extent a Lender has been
compensated pursuant thereto, the Borrowers jointly and severally agree to
indemnify the Administrative Agent and each Lender and to hold the
Administrative Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Administrative Agent or
such Lender may sustain or incur as a consequence of (a) the failure by the
Borrowers to pay any principal amount of or any interest on any LIBOR Rate Loans
as and when due and payable, including any such loss or expense arising from
interest or fees payable by the Administrative Agent or such Lender to lenders
of funds obtained by it in order to maintain its LIBOR Rate Loans, (b) the
failure by the Borrowers to make a borrowing or conversion after the Borrowers
have given a Completed Revolving Credit Loan Request for a LIBOR Rate Loan or a
Conversion Request for a LIBOR Rate Loan, and (c) the making of any payment of a
LIBOR Rate Loan or the making of any conversion of any such Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period with
respect thereto, including interest or fees payable by the Administrative Agent
or a Lender to lenders of funds obtained by it in order to maintain any such
LIBOR Rate Loans.
 
§4.10.
Interest During Event of Default; Late Charges.  During the continuance of an
Event of Default, outstanding principal and (to the extent permitted by
applicable law) interest on the Loans and all other amounts payable hereunder,
including, without limitation, any fees applicable to Letters of Credit, or
under any of the other Loan Documents shall bear interest at a rate per annum
equal to two percent (2%) above the interest rate that would otherwise be
applicable until such amount shall be paid in full (after as well as before
judgment).  In addition, the Borrowers shall pay on demand a late charge equal
to five percent (5%) of any amount of principal and/or interest charges on the
Loans which is not paid within ten (10) days of the date when due.
 
 
§4.11.
Concerning Joint and Several Liability of the Borrowers.
 
   
(a)
Each of the Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Credit Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each other Borrower to accept joint and several liability
for the Obligations.
 
   
(b)
Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this §4.11), it being the intention of the parties
hereto that all the Obligations shall be the joint and several Obligations of
each of the Borrowers without preferences or distinction among them.
 
   
(c)
If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
 
   
(d)
The Obligations of each of the Borrowers under the provisions of this §4.11
constitute full recourse Obligations of each of the Borrowers enforceable
against each such Person to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Credit
Agreement or any other circumstance whatsoever.
 
   
(e)
Except as otherwise expressly provided in this Credit Agreement, each of the
Borrowers hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made under this Credit Agreement, notice of any action at
any time taken or omitted by the Lenders under or in respect of any of the
Obligations, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Credit Agreement.  Each of the Borrowers hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Lenders at any time or times in respect of any default by
any of the Borrowers in the performance or satisfaction of any term, covenant,
condition or provision of this Credit Agreement, any and all other indulgences
whatsoever by the Lenders in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of any of the Borrowers.  Without limiting the
generality of the foregoing, each of the Borrowers assents to any other action
or delay in acting or failure to act on the part of the Lenders with respect to
the failure by any of the Borrowers to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
§4.11, afford grounds for terminating, discharging or relieving any of the
Borrowers, in whole or in part, from any of its Obligations under this §4.11, it
being the intention of each of the Borrowers that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Borrowers
under this §4.11 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each of the Borrowers under
this §4.11 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers or the Lenders.  The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Borrowers or the Lenders.
 
   
(f)
The provisions of this §4.11 are made for the benefit of the Lenders and their
successors and assigns, and may be enforced against any or all of the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Lenders first to marshal any of their claims or to exercise any of their
rights against any other Borrower or to exhaust any remedies available to them
against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this §4.11 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this §4.11 will forthwith be
reinstated in effect, as though such payment had not been made.
 
 
§4.12.
Interest Limitation.  All agreements between the Borrowers and the Guarantors,
on the one hand, and the Lenders and the Administrative Agent, on the other
hand, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the Loans or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the use
or the forbearance of the Loans exceed the maximum permissible under applicable
law.  As used herein, the term "applicable law" shall mean the law in effect as
of the date hereof; provided, however that in the event there is a change in the
law which results in a higher permissible rate of interest, then this Credit
Agreement and other Loan Document shall be governed by such new law as of its
effective date.  In this regard, it is expressly agreed that it is the intent of
the Borrowers and the Guarantors and the Lenders and the Administrative Agent in
the execution, delivery and acceptance of this Credit Agreement and the other
Loan Documents to contract in strict compliance with the laws of the State of
New York from time to time in effect.  If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall involve
transcending the limit of such validity prescribed by applicable law, then the
obligation to be fulfilled shall automatically be reduced to the limits of such
validity, and if under or from any circumstances whatsoever any Lender should
ever receive as interest any amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance of the Loans and not to the payment of interest.  This
provision shall control every other provision of all agreements between the
Borrowers and the Guarantors and the Lenders and the Administrative Agent.
 
 
§4.13.
Reasonable Efforts to Mitigate.  Each Lender agrees that as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be affected under §§4.5, 4.6 or
4.7, such Lender will give notice thereof to the Borrower Representative, with a
copy to the Administrative Agent and, to the extent so requested by the Borrower
Representative and not inconsistent with regulatory policies applicable to such
Lender, such Lender shall use reasonable efforts and take such actions as are
reasonably appropriate (including the changing of its lending office or branch)
if as a result thereof the additional moneys which would otherwise be required
to be paid to such Lender pursuant to such sections would be reduced other than
for de minimus amounts, or the illegality or other adverse circumstances which
would otherwise require a conversion of such Loans or result in the inability to
make such Loans pursuant to such sections would cease to exist, and in each case
if, as determined by such Lender in its sole discretion, the taking such actions
would not adversely affect such Loans.
 
 
§4.14.
Replacement of Lenders.  If any Lender (an "Affected Lender") (i) makes demand
upon the Borrowers for (or if the Borrowers are otherwise required to pay)
amounts pursuant to §§4.5, 4.6 or 4.7, (ii) is unable to make or maintain LIBOR
Rate Loans as a result of a condition described in §4.5, or (iii) does not vote
in favor of any amendment, modification or waiver to this Credit Agreement
which, pursuant to §26, requires the vote of all of the Lenders or all affected
Lenders, and the Required Lenders shall have voted in favor of such amendment,
modification or waiver, the Borrower Representative may, within 90 days of
receipt of such demand, notice or vote (or the occurrence of such other event
causing the Borrowers to be required to pay such compensation or causing §4.5 to
be applicable or failure to obtain unanimous consent or approval required by
§26) as the case may be, by notice (a "Replacement Notice") in writing to the
Administrative Agent and such Affected Lender (A) request the Affected Lender to
cooperate with the Borrowers in obtaining a replacement lender satisfactory to
the Administrative Agent and the Borrowers (the "Replacement Lender"); (B)
request the non-Affected Lenders with Revolving Credit Commitments or Delayed
Draw Term Loan Commitments, as the case may be, to acquire and assume all of the
Affected Lender's Loans and Revolving Credit Commitment and/or Delayed Draw Term
Loan Commitment as provided herein, but none of such Lenders shall be under an
obligation to do so; or (C) designate a Replacement Lender which is an Eligible
Assignee and is reasonably satisfactory to the Administrative Agent other than
when an Event of Default has occurred and is continuing and absolutely
satisfactory to the Administrative Agent when an Event of Default has occurred
and is continuing.  If any satisfactory Replacement Lender shall be obtained,
and/or any of the non-Affected Lenders shall agree to acquire and assume all of
the Affected Lender's Loans, Revolving Credit Commitment and Delayed Draw Term
Loan Commitment, then such Affected Lender shall assign, in accordance with §19,
all of its Revolving Credit Commitment, Delayed Draw Term Loan Commitment,
Loans, Letter of Credit Participations, Notes and other rights and obligations
under this Credit Agreement and all other Loan Documents to such Replacement
Lender or non-Affected Lenders, as the case may be, in exchange for payment of
the principal amount so assigned and all interest and fees accrued on the amount
so assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (x) such assignment shall be in accordance with
the provisions of §19, shall be without recourse, representation or warranty and
shall be on terms and conditions reasonably satisfactory to such Affected Lender
and such Replacement Lender and/or non-Affected Lenders, as the case may be, and
(y) prior to any such assignment, the Borrowers shall have paid to such Affected
Lender all amounts properly demanded and unreimbursed under §§4.5, 4.6, 4.7 and
4.9.




 
§4.15.
Defaulting Lender.
 
   
(a)
Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
     
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Credit Agreement shall be
restricted as set forth in the definition of Required Lenders.
 
     
(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to §13 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to §14 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the
Administrative Agent's  Fronting Exposure with respect to such Defaulting Lender
in accordance with §5.11; third, as the Borrower Representative may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fourth, if so determined by the Administrative Agent and the Borrowers, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender's potential future funding obligations with respect to Loans
under this Credit Agreement and (y) if such Defaulting Lender is a Revolving
Credit Lender, to Cash Collateralize the Administrative Agent's future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Credit Agreement, in accordance with §5.11; fifth,
to the payment of any amounts owing to the Lenders or the Administrative Agent
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Administrative Agent against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Credit Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by a Borrower against such Defaulting Lender as
a result of such Defaulting Lender's breach of its obligations under this Credit
Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in §12 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders holding the applicable Commitments (or Loans of the same
class) on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations without giving
effect to §4.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this §4.15(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
     
(iii)
Certain Fees.
 
       
(A)
Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Revolving Loans funded
by it, and (2) its Revolving Credit Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
§5.11.
 
       
(B)
No Defaulting Lender shall be entitled to receive any Delayed Draw Term Loan
Facility Fee for any period during which that Lender is a Defaulting Lender.
 
       
(C)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral.
 
       
(D)
With respect to any Facility Fee, Delayed Draw Term Loan Facility Fee or Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A), (B) or (C) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender's participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Administrative Agent, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Administrative Agent's Fronting Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.
 
     
(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender's participation in L/C Obligations shall be reallocated
among the Non-Defaulting Lenders with Revolving Credit Commitments in accordance
with their respective Revolving Credit Commitment Percentages (in each case,
calculated without regard to such Defaulting Lender's Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in §12 are
satisfied at the time of such reallocation (and, unless the Borrower
Representative shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.
 
     
(v)
Cash Collateral.  If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrowers shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Administrative Agent's Fronting Exposure in accordance with the procedures set
forth in §5.11.
 
   
(b)
Defaulting Lender Cure.  If the Borrower Representative and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
§4.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
 
   
(c)
New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Administrative Agent shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.



§5.
LETTERS OF CREDIT.




 
§5.1.
Commitment to Issue Letters of Credit.  Subject to the terms and conditions
hereof and the execution and delivery by the Borrowers of a letter of credit
application on the Administrative Agent's customary form (a "Letter of Credit
Application"), the Administrative Agent on behalf of the Revolving Credit
Lenders and in reliance upon the agreement of the Revolving Credit Lenders set
forth in §5.1(d) and upon the representations and warranties of the Borrowers
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrowers one or more standby letters of credit
(individually, a "Letter of Credit"), in such form as may be requested from time
to time by the Borrowers and agreed to by the Administrative Agent; provided,
however, that, at all times, after giving effect to such request, (a) the sum of
the aggregate Maximum Drawing Amount and all Unpaid Reimbursement Obligations
shall not exceed $15,000,000 at any one time, and (b) the sum of (i) all L/C
Obligations, and (ii) the amount of all Revolving Credit Loans outstanding shall
not exceed the Total Revolving Credit Commitment at any time.  Notwithstanding
the foregoing, the Administrative Agent shall have no obligation to issue any
Letter of Credit to support or secure any Indebtedness of the Borrowers or any
of their Subsidiaries to the extent that such Indebtedness was incurred prior to
the proposed issuance date of such Letter of Credit, unless in any such case the
Borrowers demonstrate to the satisfaction of the Administrative Agent that (x)
such prior incurred Indebtedness was then fully secured by a prior perfected and
unavoidable security interest in collateral provided by the Borrowers or such
Subsidiary to the proposed beneficiary of such Letter of Credit or (y) such
prior incurred Indebtedness was then secured or supported by a letter of credit
issued for the account of the Borrowers or such Subsidiary and the reimbursement
obligation with respect to such letter of credit was fully secured by a prior
perfected and unavoidable security interest in collateral provided to the issuer
of such letter of credit by the Borrowers or such Subsidiary.
 
 
§5.2.
Letter of Credit Applications.  Each Letter of Credit Application shall be
completed to the satisfaction of the Administrative Agent.  In the event that
any provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.
 
 
§5.3.
Terms of Letters of Credit.  Each Letter of Credit issued, extended or renewed
hereunder shall, among other things, (a) provide for the payment of sight drafts
for honor thereunder when presented in accordance with the terms thereof and
when accompanied by the documents described therein, and (b) have an expiry date
of the earlier of (i) the date one (1) year from its date of issuance and
(ii) the date which is thirty (30) days prior to the Revolving Credit Loan
Maturity Date.  Each Letter of Credit so issued, extended or renewed shall be
subject to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600 or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit (the "Uniform Customs") or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, or any successor code of standby letter of credit practices among banks
adopted by the Administrative Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.
 
 
§5.4.
Reimbursement Obligations of Lenders.  Each Revolving Credit Lender severally
agrees that it shall be absolutely liable, without regard to the occurrence of
any Default or Event of Default or any other condition precedent whatsoever, to
the extent of such Lender's Revolving Credit Commitment Percentage, to reimburse
the Administrative Agent on demand for the amount of each draft paid by the
Administrative Agent under each Letter of Credit to the extent that such amount
is not reimbursed by the Borrowers pursuant to §5.6 (such agreement for a
Revolving Credit Lender being called herein the "Letter of Credit Participation"
of such Lender).
 
 
§5.5.
Participations of Lenders.  Each payment made by a Lender pursuant to §5.4 above
shall be treated as the purchase by such Revolving Credit Lender of a
participating interest in the Borrowers' Reimbursement Obligation under §5.6 in
an amount equal to such payment.  Each such Lender shall share in accordance
with its participating interest in any interest which accrues pursuant to §5.6.
 
 
§5.6.
Reimbursement Obligation of the Borrowers.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrowers hereby agree to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,
 
   
(a)
except as otherwise expressly provided in §5.6(b), on each date that any draft
presented under such Letter of Credit is honored by the Administrative Agent, or
the Administrative Agent otherwise makes a payment with respect thereto, (i) the
amount paid by the Administrative Agent under or with respect to such Letter of
Credit, and (ii) the amount of any taxes, fees, charges or other costs and
expenses whatsoever incurred by the Administrative Agent or any Revolving Credit
Lender in connection with any payment made by the Administrative Agent or any
such Lender under, or with respect to, such Letter of Credit (it being
understood that such payment to the Administrative Agent shall, subject to the
satisfaction of the conditions set forth herein, be made from the proceeds of a
Revolving Credit Loan made to the Borrowers pursuant to §2.4);
 
   
(b)
upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount on all Letters of
Credit, an amount equal to such difference, which amount shall be held by the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders and
the Administrative Agent as cash collateral for all L/C Obligations; and
 
   
(c)
upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §13, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders and
the Administrative Agent as cash collateral for all Reimbursement Obligations.



Each such payment shall be made to the Administrative Agent at the
Administrative Agent's Head Office in immediately available funds or (in the
case of clause (a) of this §5.6) from the direct application of the proceeds of
a Revolving Credit Loan made pursuant to §2.4 hereof.  In the event that the
obligations of the Borrowers under §5.6(a) can not, in compliance with the
provisions of this Credit Agreement, be satisfied in full by the making of a
Revolving Credit Loan pursuant to §2.4, the Administrative Agent shall so notify
the Borrowers, in which case the obligations of the Borrowers under §5.6(a)
shall be immediately due and payable to the
 

 

--------------------------------------------------------------------------------

 

Administrative Agent.  Interest on any and all amounts remaining unpaid by the
Borrowers under this §5.6 at any time from the date such amounts become due and
payable (whether as stated in this §5.6, by acceleration or otherwise) until
payment in full (whether before or after judgment) shall be payable to the
Administrative Agent on demand at the rate then in effect for overdue principal
on the Revolving Credit Loans.  Notwithstanding anything contained in this
Credit Agreement or any other Loan Document to the contrary, all amounts payable
by the Borrowers under this §5.6 as a result of the occurrence of an Event of
Default under §13.1(g) or (h) shall automatically become due and payable by the
Borrowers without any notice or demand by the Administrative Agent, any Lender
or any other Person.
 

 
§5.7.
Letter of Credit Payments.  If any draft shall be presented or other demand for
payment shall be made under any Letter of Credit, the Administrative Agent shall
notify the Borrowers of the date and amount of the draft presented or demand for
payment and of the date and time when it expects to pay such draft or honor such
demand for payment.  If the Borrowers fail to reimburse the Administrative Agent
as provided in §5.6 on or before the date that such draft is paid or other
payment is made by the Administrative Agent, the Administrative Agent may at any
time thereafter notify the Revolving Credit Lenders of the amount of any such
Unpaid Reimbursement Obligation.  No later than 3:00 p.m. (New York time) on the
Business Day next following the receipt of such notice, each Revolving Credit
Lender shall make available to the Administrative Agent, at the Administrative
Agent's Head Office, in immediately available funds, such Lender's Revolving
Credit Commitment Percentage of such Unpaid Reimbursement Obligation, together
with an amount equal to the product of (a) the average, computed for the period
referred to in clause (c) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount equal to such
Lender's Revolving Credit Commitment Percentage of such Unpaid Reimbursement
Obligation, times (c) a fraction, the numerator of which is the number of days
that elapse from and including the date the Administrative Agent paid the draft
presented for honor or otherwise made payment to the date on which such Lender's
Revolving Credit Commitment Percentage of such Unpaid Reimbursement Obligation
shall become immediately available to the Administrative Agent, and the
denominator of which is 360.  The responsibility of the Administrative Agent to
the Borrowers and the Lenders shall be only to determine that the documents
(including each draft) delivered under each Letter of Credit in connection with
such presentment shall be in conformity in all material respects with such
Letter of Credit.
 
 
§5.8.
Obligations Absolute.  The Borrowers' obligations under this §5 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrowers
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit.  The Borrowers further agree with the
Administrative Agent and the Lenders that the Administrative Agent and the
Lenders shall not be responsible for, and the Borrowers' Reimbursement
Obligations under §5.6 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrowers, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrowers against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit.  The Borrowers agree that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrowers and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrowers.
 
 
§5.9.
Reliance by Issuer.  To the extent not inconsistent with §5.8, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and all future holders of the Revolving Credit Notes or of a Letter
of Credit Participation.
 
 
5.10.
Letter of Credit Fees.  The Borrowers shall pay a fee, quarterly in arrears on
the first Business Day of the following quarter (a "Letter of Credit Fee"), to
the Administrative Agent in respect of each Letter of Credit an amount equal to
the product of (i) the Applicable Margin for Revolving Credit Loans which are
LIBOR Rate Loans and (ii) the face amount of such Letter of Credit.  The Letter
of Credit Fee shall be for the accounts of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.  The
Borrowers shall pay a fee, quarterly in arrears on the first Business Day of the
following quarter following the date of issuance or any extension or renewal of
any Letter of Credit, equal to one-eighth of one percent (0.125%) per annum of
the face amount of each Letter of Credit solely for the account of the
Administrative Agent, as a fronting fee.  In respect of each Letter of Credit,
the Borrowers shall also pay to the Administrative Agent for the Administrative
Agent's own account, at such other time or times as such charges are customarily
made by the Administrative Agent, including the Administrative Agent's customary
issuance, amendment, negotiation or document examination and other
administrative fees as in effect from time to time.
 
 
§5.11.
Cash Collateral.  At any time that there shall exist a Defaulting Lender with a
Revolving Credit Commitment, within one Business Day following the written
request of the Administrative Agent the Borrowers shall Cash Collateralize the
Administrative Agent's Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to §4.15(a)(iv) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than 105% of the Fronting
Exposure of the Administrative Agent with respect to Letters of Credit issued
and outstanding at such time (the "Minimum Collateral Amount").
 
   
(a)
Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of itself, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders' obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
 
   
(b)
Application.  Notwithstanding anything to the contrary contained in this Credit
Agreement, Cash Collateral provided under this §5.11 or §4.15 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender's obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
 
   
(c)
Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Administrative Agent's Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this §5.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent that there exists excess Cash
Collateral; provided that, subject to §4.15 the Person providing Cash Collateral
and the Administrative Agent may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations.



§6.
GUARANTIES.  Each of the Guarantors will jointly and severally guaranty all of
the Obligations pursuant to its Guaranty.  The Obligations are full recourse
obligations of each Borrower and each Guarantor, and all of the respective
assets and properties of each Borrower and each Guarantor shall be available for
the payment in full in cash and performance of the Obligations.
 
§7.
REPRESENTATIONS AND WARRANTIES.  Each of the Borrowers, for itself and for each
of the other Borrowers and for each Guarantor insofar as any such statements
relate to such Guarantor or its Subsidiaries represents and warrants to the
Administrative Agent and the Lenders as follows:
 
 
§7.1
Authority; Etc.
 
   
(a)
Organization; Good Standing.
 
     
(i)
SALP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware; Holdings is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; each of SALP and Holdings has all requisite partnership or corporate,
as the case may be, power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and each of
SALP and Holdings is in good standing as a foreign entity and is duly authorized
to do business in the jurisdictions where the Real Estate owned by it is located
and in each other jurisdiction where such qualification is necessary except
where a failure to be so qualified in such other jurisdiction would not have a
Material Adverse Effect.
 
     
(ii)
Sovran is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland; each Subsidiary of Sovran is duly
organized, validly existing and in good standing as a corporation or partnership
or other entity, as the case may be, under the laws of the state of its
organization; Sovran and each of its Subsidiaries has all requisite corporate or
partnership or other entity, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and Sovran and each of its Subsidiaries is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
such qualification is necessary (including, as to Sovran, in the State of New
York) except where a failure to be so qualified in such other jurisdiction would
not have a materially adverse effect on the business, assets or financial
condition of Sovran or such Subsidiary.
 
     
(iii)
As to each subsequent Guarantor, a provision similar, as applicable, to (a)(i)
or (ii) above shall be included in each such subsequent Guarantor's Subsidiary
Guaranty, and the Borrowers shall be deemed to make for itself and on behalf of
each such subsequent Guarantor a representation and warranty as to such
provision regarding such subsequent Guarantor.
 
   
(b)
Capitalization.
 
     
(i)
The outstanding equity of SALP is comprised of a general partner interest and
limited partner interests, all of which have been duly issued and are
outstanding and fully paid and non-assessable as set forth in Schedule 7.1(b)
hereto.  All of the issued and outstanding general partner interests of SALP are
owned and held of record by Holdings; all of the limited partner interests of
SALP are owned and held of record as set forth in Schedule 7.1(b)
hereto.  Except as set forth in the Agreement of Limited Partnership of SALP or
as disclosed in Schedule 7.1(b) hereto, as of the Restatement Date there are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in SALP.  Except as
disclosed in Schedule 7.1(b), as of the Restatement Date there are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on SALP or Sovran which require or could require SALP
or Sovran to sell, grant, transfer, assign, mortgage, pledge or otherwise
dispose of any equity interests of SALP.  No general partnership interests of
SALP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies, or any other similar
agreements or interests (whether written or oral).
 
     
(ii)
As of the Restatement Date, the authorized capital stock of, or any other equity
interests in Holdings are as set forth in Schedule 7.1(b), and the issued and
outstanding voting and non­voting shares of the common stock of Holdings, and
all of the other equity interests in Holdings, all of which have been duly
issued and are outstanding and fully paid and non-assessable, are owned and held
of record by Sovran.  Except as disclosed in Schedule 7.1(b), as of the
Restatement Date there are no outstanding securities or agreements exchangeable
for or convertible into or carrying any rights to acquire any equity interests
in Holdings, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in Holdings.  As of the Restatement Date there are no outstanding
commitments, options, warrants, calls or other agreements or obligations
(whether written or oral) binding on Holdings to issue, sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any shares of any class in the
capital of or other equity interests in Holdings.  No shares of, or equity
interests in Holdings held by Sovran are subject to any restrictions on transfer
pursuant to any of Holding's applicable charter, by­laws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).
 
   
(c)
Due Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Borrowers or any of
the Guarantors is or is to become a party and the transactions contemplated
hereby and thereby (i) are within the authority of such Borrower and such
Guarantor, (ii) have been duly authorized by all necessary proceedings on the
part of such Borrower or such Guarantor and any general partner or other
controlling Person thereof, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Borrower or such Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to such Borrower or such Guarantor,
(iv) do not conflict with any provision of the agreement of limited partnership,
any certificate of limited partnership, the charter documents or by-laws of such
Borrower or such Guarantor or any general partner or other controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a default,
Default or Event of Default hereunder or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to such
Borrower or such Guarantor or any of such Borrower's or such Guarantor's
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not have a Material Adverse Effect) or result in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of any Borrower, the Operating Subsidiaries or any
Guarantor.
 
   
(d)
Enforceability.
 
     
(i)
Each of the Loan Documents to which any of the Borrowers or any of the
Guarantors is a party has been duly executed and delivered and constitutes the
legal, valid and binding obligations of each such Borrower and each such
Guarantor, as the case may be, subject only to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors' rights and to the fact that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
     
(ii)
The Intercreditor Agreement is in full force and effect as of the Restatement
Date and the Indebtedness and each other payment Obligation hereunder or arising
under any Loan Document constitute "Loans" and, consequently, "Subject
Obligations" (as each such term is defined in the Intercreditor Agreement) under
the Intercreditor Agreement and remain subject to the terms of the Intercreditor
Agreement.
 
 
§7.2.
Governmental Approvals.  The execution, delivery and performance by each
Borrower of this Credit Agreement and by each Borrower and each Guarantor of the
other Loan Documents to which such Borrower or such Guarantor is or is to become
a party and the transactions contemplated hereby and thereby do not require (i)
the approval or consent of any governmental agency or authority other than those
already obtained, or (ii) filing with any governmental agency or authority,
other than filings which will be made with the SEC when and as required by law.
 
 
§7.3.
Title to Properties; Leases.  The Borrowers, the Guarantors and their respective
Subsidiaries each has good title to all of its respective properties, assets and
rights of every name and nature purported to be owned by it, including, without
limitation, that:
 
   
(a)
As of the Restatement Date (with respect to Unencumbered Properties designated
as such on the Restatement Date) or the date of designation as an Unencumbered
Property (with respect to Unencumbered Properties acquired and/or designated as
such after the Restatement Date), and in each case to the best of its knowledge
thereafter, (i) a Borrower or (if after the Restatement Date) a Guarantor holds
good and clear record and marketable title to the Unencumbered Properties,
subject to no rights of others (except, with respect to a Ground Lease, the
rights of the lessor), including any mortgages, conditional sales agreements,
title retention agreements, liens or encumbrances, except for Permitted Liens,
and (ii) the Unencumbered Properties satisfy the requirements for an
Unencumbered Property set forth in the definition thereof.  Schedule 7.3(a) sets
forth a list of all Unencumbered Properties as of the Restatement Date.
 
   
(b)
Each of the Borrowers and each of the then Guarantors and their respective
Subsidiaries will, as of the Restatement Date, own all of the assets as
reflected in the financial statements of the Borrowers described in §7.4 or
acquired since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).
 
   
(c)
Each of the direct or indirect interests of the Borrowers or Holdings in any
Partially-Owned Entity is set forth on Schedule 7.3(c) hereto, including the
type of entity in which the interest is held, the percentage interest owned by
such Borrower or Holdings in such entity, the capacity in which such Borrower or
Holdings holds the interest, and such Borrower's or Holdings' ownership interest
therein.
 
 
§7.4.
Financial Statements.  The following financial statements have been furnished to
each of the Lenders:
 
   
(a)
The audited consolidated balance sheet of Sovran and its Subsidiaries
(including, without limitation, SALP) as of December 31, 2012, and the related
consolidated statement of operations, shareholders' equity and cash flows for
the fiscal year ended December 31, 2012, and the audited consolidated statement
of operations, shareholders' equity and cash flows for the fiscal year then
ended, certified by the chief financial officer of Sovran.  Such financial
statements have been prepared in accordance with GAAP and fairly present the
financial condition of Sovran and its Subsidiaries as of the close of business
on the dates thereof and the results of operations for the fiscal periods then
ended.  There are no contingent liabilities of Sovran or any of its Subsidiaries
as of such dates involving material amounts, known to the officers of the
Borrowers, not disclosed in said financial statements and the related notes
thereto.
 
   
(b)
The unaudited consolidated balance sheet of Sovran and its Subsidiaries
(including, without limitation, SALP) as of March 31, 2013, and the related
consolidated statement of operations and cash flows for the fiscal quarter ended
March 31, 2013, and the unaudited consolidated statement of operations and cash
flows for the fiscal quarter then ended, certified by the chief financial
officer of Sovran.  Such financial statements have been prepared in accordance
with GAAP and fairly present the financial condition of Sovran and its
Subsidiaries as of the close of business on the dates thereof and the results of
operations for the fiscal periods then ended (subject to changes resulting from
normal year-end audit adjustments).  There are no contingent or other
liabilities of Sovran or any of its Subsidiaries as of such dates involving
material amounts, known to the officers of the Borrowers, not disclosed in said
financial statements and the related notes thereto.
 
 
§7.5.
Fiscal Year.  The Borrowers and their respective Subsidiaries each has a fiscal
year which is the twelve months ending on December 31 of each calendar year.
 
 
§7.6.
Licenses, Permits, Franchises, Patents, Copyrights, Etc.
 
   
(a)
Each Borrower, each Guarantor and each of their respective Subsidiaries own and
possesses all franchises, patents, copyrights, trademarks, trade names, service
marks, licenses, authorizations and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, including all
Permits.
 
   
(b)
To the best knowledge of each Borrower, no product or service of either Borrower
or any Guarantor or Subsidiary infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, service mark, trademark,
trade name or other right owned by any other Person.
 
   
(c)
To the best knowledge of each Borrower, there is no material violation by any
Person of any right of either Borrower or any Guarantor or Subsidiary with
respect to any patent, copyright, service mark, trademark, trade name or other
right owned or used by either Borrower or any Guarantor or Subsidiary.
 
 
§7.7.
Litigation.  Except as stated on Schedule 7.7 there are no actions, suits,
proceedings or investigations of any kind pending or threatened against any
Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal or administrative agency or board that, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect or materially impair the right of such Borrower, such Guarantor or their
respective Subsidiaries to carry on their respective businesses substantially as
now conducted by them, or result in any substantial liability not adequately
covered by insurance, or for which adequate reserves are not maintained, as
reflected in the applicable financial statements of the Borrowers, or which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.
 
 
§7.8.
No Materially Adverse Contracts, Etc.  None of any Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have a Material Adverse Effect.
 
 
§7.9.
Compliance With Other Instruments, Laws, Etc.  None of any Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its partnership agreement, charter documents, bylaws or other
organizational documents, as the case may be, or any respective agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result,
individually or in the aggregate, in the imposition of substantial penalties or
have a Material Adverse Effect.
 
 
§7.10.
Tax Status.
 
   
(a)
Each of the Borrowers, the Guarantors and their respective Subsidiaries (A) has
timely made or filed all federal, state and local income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (B) has paid all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings, and (C) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, and (ii) there are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrowers and the Guarantors and their respective
Subsidiaries know of no basis for any such claim.  The federal income tax
liabilities of the Borrowers and their Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 2009.
 
   
(b)
To the best of the Borrowers' knowledge, each Partially-Owned Entity (i) has
timely made or filed all federal, state and local income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings, and (iii)
has set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  To the best of the Borrowers' knowledge, except as
otherwise disclosed in writing to the Administrative Agent, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction from any Partially-Owned Entity, and the officers of the Borrowers
know of no basis for any such claim.
 
 
§7.11.
No Event of Default; No Materially Adverse Changes.  No default, Default or
Event of Default has occurred and is continuing.  Since December 31, 2012, there
has occurred no materially adverse change in the businesses, assets, operations,
conditions (financial or otherwise) or prospects of Sovran and its Subsidiaries
or SALP and its Subsidiaries from that shown on or reflected in the audited
consolidated balance sheet of Sovran and its Subsidiaries as of December 31,
2012, or the consolidated statement of income for the fiscal year then ended,
other than changes in the ordinary course of business that have not had, and
could not reasonably be expected to have, a Material Adverse Effect.
 
 
§7.12.
Investment Company Act.  None of any Borrower, any Guarantor or any of their
respective Subsidiaries is an "investment company", or an "affiliated company"
or a "principal underwriter" of an "investment company", as such terms are
defined in the Investment Company Act of 1940.
 
 
§7.13.
Absence of UCC Financing Statements, Etc.  Except for Permitted Liens, there
will be no financing statement, security agreement, chattel mortgage, real
estate mortgage, equipment lease, financing lease, option, encumbrance or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien or encumbrance on, or security interest in, any Unencumbered
Property.  Neither any Borrower nor any Guarantor has pledged or granted any
lien on or security interest in or otherwise encumbered or transferred any of
their respective interests in any Subsidiary (including in the case of Sovran,
its interests in SALP, and in the case of any Borrower, its interests in the
Operating Subsidiaries) or in any Partially-Owned Entity.
 
 
§7.14.
Absence of Liens.  A Borrower or a Guarantor is the owner of the Unencumbered
Properties free from any lien, security interest, encumbrance and any other
claim or demand, except for Permitted Liens.
 
 
§7.15.
Certain Transactions.  Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of any Borrower or any Guarantor or
any of their respective Subsidiaries is presently a party to any transaction
with any Borrower, any Guarantor or any of their respective Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the Borrowers, any corporation, partnership, trust or
other entity in which any officer, partner, director, or any such employee or
natural Person related to such officer, partner, director or employee or other
Person in which such officer, partner, director or employee has a direct or
indirect beneficial interest has a substantial interest or is an officer,
director, trustee or partner.
 
 
§7.16.
Employee Benefit Plans.




 
§7.16.1.
In General.  Each Employee Benefit Plan and each Guaranteed Pension Plan has
been maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions and the
bonding of fiduciaries and other persons handling plan funds as required by
Section 412 of ERISA.  The Borrowers have heretofore delivered to the
Administrative Agent the most recently completed annual report, Form 5500, with
all required attachments, and actuarial statement required to be submitted
under  Section 103(d) of ERISA, with respect to each Guaranteed Pension
Plan.  The expected post-retirement benefit obligation (determined as of the
last day of each Borrower's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of each Borrower and its Subsidiaries is not material.
 
 
§7.16.2.
Terminability of Welfare Plans.  No Employee Benefit Plan, which is an employee
welfare benefit plan within the meaning of Section 3(1) or Section 3(2)(B) of
ERISA, provides benefit coverage subsequent to termination of employment, except
as required by Title I, Part 6 of ERISA or the applicable state insurance
laws.  The Borrowers may terminate each such employee welfare benefit plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrowers without liability to
any Person other than for claims arising prior to termination.
 
 
§7.16.3.
Guaranteed Pension Plans.  Each contribution required to be made to a Guaranteed
Pension Plan, whether required to be made to avoid the incurrence of an
accumulated funding deficiency, the notice or lien provisions of Section 302(f)
of ERISA, or otherwise, has been timely made.  No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither any Borrower or any
Guarantor nor any ERISA Affiliate is obligated to or has posted security in
connection with an amendment to a Guaranteed Pension Plan pursuant to Section
307 of ERISA or Section 401(a)(29) of the Code.  No liability to the PBGC (other
than required insurance premiums, all of which have been paid) has been incurred
by any Borrower or any Guarantor or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event (other
than an ERISA Reportable Event as to which the requirement of thirty (30) days
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC.  Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of all
such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities, by more than $500,000.
 
 
§7.16.4.
Multiemployer Plans. Neither any Borrower nor any Guarantor nor any ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA.  Neither any Borrower nor any
Guarantor nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of Section 4241
or Section 4245 of ERISA or is at risk of entering reorganization or becoming
insolvent, or that any Multiemployer Plan intends to terminate or has been
terminated under Section 4041A of ERISA.




 
§7.17.
Regulations U and X.  The proceeds of the Loans and the Letters of Credit shall
be used for the purposes described in §8.12.  No portion of any Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of purchasing or carrying any "margin security" or "margin stock" in violation
of (and, as such terms are used in) Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
 
§7.18.
Environmental Compliance.  The Borrowers have caused environmental assessments
to be conducted and/or taken other steps to investigate the past and present
environmental condition and usage of the Real Estate and the operations
conducted thereon.  Based upon such assessments and/or investigation, except as
set forth on Schedule 7.18, the Borrowers represent and warrant that:
 
   
(a)
None of any Borrower, any Guarantor, any of their respective Subsidiaries or any
operator of the Real Estate or any portion of such Real Estate, or any
operations thereon is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act ("RCRA"), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (hereinafter "Environmental Laws"), which
violation or alleged violation has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a Material
Adverse Effect, or constitutes a Disqualifying Environmental Event with respect
to any Unencumbered Property.
 
   
(b)
None of any Borrower, any Guarantor or any of their respective Subsidiaries has
received notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency ("EPA") as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws ("Hazardous Substances") which
it has generated, transported or disposed of has been found at any site at which
a federal, state or local agency or other third party has conducted or has
ordered that any Borrower, any Guarantor or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party's
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances; which event described in
any such notice would have a material adverse effect on the business, assets or
financial condition of any Borrower, any Guarantor or any of their respective
Subsidiaries, or constitutes a Disqualifying Environmental Event with respect to
any Unencumbered Property.
 
   
(c)
Except as set forth on Schedule 7.18, (i) no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of any Real Estate except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrowers, the Guarantors, their respective Subsidiaries or the operators of
their respective properties, or any ground or space tenants on any Real Estate,
no Hazardous Substances have been generated or are being used on such Real
Estate except in accordance with applicable Environmental Laws, (iii) there has
been no present or past releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping (a
"Release") or threatened Release of Hazardous Substances on, upon, into or from
the Real Estate, (iv) there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on such Real Estate, and
(v) any Hazardous Substances that have been generated on any of the Real Estate
during ownership thereof by a Borrower or a Guarantor or any of their respective
Subsidiaries have been transported off-site only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrowers' knowledge, operating in compliance with such
permits and applicable Environmental Laws; any of which events described in
clauses (i) through (v) above would have a material adverse effect on the
business, assets or financial condition of any Borrower, any Guarantor or any of
their respective Subsidiaries, or constitutes a Disqualifying Environmental
Event with respect to any Unencumbered Property.  Notwithstanding that the
representations contained herein are limited to the knowledge of the Borrowers,
any such limitation shall not affect the covenants specified in §8.11 or
elsewhere in this Credit Agreement.
 
   
(d)
None of the Borrowers, the Guarantors, their respective Subsidiaries or the Real
Estate is subject to any applicable Environmental Law requiring the performance
of Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
 
   
(e)
There has been no change in the status of the information disclosed on Schedule
7.18, that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect (after taking into
account any indemnities, escrows or other similar protections provided by a
third party for the matters set forth in Schedule 7.18).
 
 
In addition, the Borrowers represent and warrant that (i) each of (x) that
certain Guaranty of Recourse Obligations of Borrower dated as of November 28,
2001by SALP for the benefit of GMAC Commercial Mortgage Corporation and (y) that
certain Non-Recourse Indemnification Agreement dated as of February 12, 2002 by
SALP for the benefit of PNC Bank, National Association (for purposes of this
paragraph, clauses (x) and (y) collectively, the "SALP Terminated Obligations")
has terminated and is of no further force and effect, and  (ii) that no Borrower
nor any Guarantor or other Subsidiary has any surviving or otherwise outstanding
obligations under or with respect to the SALP Terminated Obligations.
 
 
§7.19.
Subsidiaries.  Schedule 7.19 sets forth all of the respective Subsidiaries of
Sovran or SALP, and Schedule 7.19 will be updated to reflect any subsequent
Guarantor and its Subsidiaries, if any.
 
 
§7.20.
Loan Documents.  All of the representations and warranties of the Borrowers and
the Guarantors made in this Credit Agreement and in the other Loan Documents or
any document or instrument delivered to the Administrative Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects and do not include any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make such representations and warranties not materially misleading.
 
 
§7.21.
REIT Status.  Sovran has not taken any action that would prevent it from
maintaining its qualification as a REIT for its tax year ended December 31,
2012, or from maintaining such qualification at all times during the term of the
Loans.  Sovran is not a "pension held REIT" within the meaning of §856(h)(3)(D)
of the Code.
 
 
§7.22.
Solvency.  The fair value of the business and assets of each of the Borrowers
and each Guarantor exceeds the amount that will be required to pay its
respective liabilities (including, without limitation, contingent, subordinated,
unmatured and unliquidated liabilities on existing debts, as such liabilities
may become absolute and matured), in each case after giving effect to the
transactions contemplated by this Credit Agreement (including, without
limitation, the use of the proceeds of the Loans and the Letters of Credit
issued hereunder).  Neither the Borrowers nor the Guarantors, after giving
effect to the transactions contemplated by this Credit Agreement, will be
engaged in any business or transaction, or about to engage in any business or
transaction, for which such Person has unreasonably small assets or capital
(within the meaning of the Uniform Fraudulent Transfer Act, the Uniform
Fraudulent Conveyance Act and Section 548 of the Federal Bankruptcy Code), and
neither the Borrowers nor any Guarantor has any intent to:
 
   
(a)
hinder, delay or defraud any entity to which any of them is, or will become, on
or after the Restatement Date, indebted, or
 
   
(b)
incur debts that would be beyond any of their ability to pay as they mature.
 
 
§7.23.
Trading Status.  No security of Sovran traded on the New York Stock Exchange has
been suspended from trading.
 
 
§7.24.
Existing Indebtedness; Liens.
 
   
(a)
Schedule 7.24 sets forth a complete and correct list of all outstanding
Indebtedness of the Borrowers, the Guarantors and their respective Subsidiaries
as of Restatement Date (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any and Guaranty
thereof, if any).  Neither of the Borrowers nor any Guarantor or Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Borrowers or such Guarantor
or Subsidiary, and no event or condition exists with respect to any Indebtedness
of the Borrowers, the Guarantors or any of their respective Subsidiaries, that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
 
   
(b)
Except as disclosed in Schedule 7.24, neither of the Borrowers nor any Guarantor
or Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by §9.2.
 
   
(c)
Neither any Borrower nor any Guarantor or Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
such Person, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Borrowers, any Guarantor or any Subsidiary, except as
expressly provided in §9.10.
 
 
§7.25.
Foreign Assets Control Regulations.
 
   
(a)
Neither any Borrower nor any Guarantor or Subsidiary or Affiliate of the
Borrower or any Guarantor (each Guarantor, Subsidiary and Affiliate of the
Borrower or any Guarantor, a "Controlled Entity") (i) is a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
("OFAC") (an "OFAC Listed Person") or (ii) is a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a "Blocked Person") or (iii)
has any investments in, or knowingly (as such term is defined in Section 101(6)
of CISADA) engages in any dealings or transactions with, any Blocked Person.
 
   
(b)
No part of the proceeds from the Loans or Letters of Credit made or issued
hereunder constitute or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used, directly by the Borrowers or indirectly
through any Controlled Entity, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.
 
   
(c)
To the Borrowers' actual knowledge after making due inquiry, neither any
Borrower nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, "Anti-Money
Laundering Laws"), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrowers have taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each Borrower and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.
 
   
(d)
No part of the proceeds from the Loans or Letters of Credit made or issued
hereunder will be used, directly or indirectly, for any improper payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The Borrowers have
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law) to ensure that each Borrower and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future anti-corruption laws and regulations.



§8.
AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each of the
Borrowers for itself and on behalf of each of the Guarantors (if and to the
extent expressly included in Subsections contained in this Section) covenants
and agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:




 
§8.1.
Punctual Payment.  The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all Reimbursement Obligations
and all interest, fees, charges and other amounts provided for in this Credit
Agreement and the other Loan Documents, all in accordance with the terms of this
Credit Agreement and the Notes, and the other Loan Documents.
 
 
§8.2.
Maintenance of Office.  Each of the Borrowers and the Guarantors will maintain
its chief executive office in Williamsville, New York, or at such other place in
the contiguous United States of America as each of them shall designate upon
written notice to the Administrative Agent to be delivered within five (5) days
of such change, where notices, presentations and demands to or upon the
Borrowers and the Guarantors, as the case may be, in respect of the Loan
Documents may be given or made.
 
 
§8.3.
Records and Accounts.  Each of the Borrowers and the Guarantors will (a) keep,
and cause each of its Subsidiaries to keep, true and accurate records and books
of account in which full, true and correct entries will be made in accordance
with GAAP and all applicable requirements of any governmental authority having
legal or regulatory jurisdiction over such Borrower, such Guarantor or such
Subsidiary, as the case may be, (b) maintain adequate accounts and reserves for
all taxes (including income taxes), contingencies, depreciation and amortization
of its properties and the properties of its Subsidiaries and (c) at all times
engage Ernst & Young LLP or other Accountants as the independent certified
public accountants of Sovran, SALP and their respective Subsidiaries and will
not permit more than thirty (30) days to elapse between the cessation of such
firm's (or any successor firm's) engagement as the independent certified public
accountants of Sovran, SALP and their respective Subsidiaries and the
appointment in such capacity of a successor firm as Accountants.
 
 
§8.4.
Financial Statements, Certificates and Information.  The Borrowers will deliver
to the Administrative Agent:
 
   
(a)
as soon as practicable, but in any event not later than ninety (90) days after
the end of each of its fiscal years (or such shorter period as is 15 days
greater than the period applicable to the filing of Sovran's Annual Report on
Form 10-K with the SEC regardless of whether Sovran is subject to the filing
requirements thereof):
 
     
(i)
in the case of SALP, if prepared, the audited consolidated balance sheet of SALP
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of operations, funds available for distribution and cash
flows for the year then ended, in each case (except for cash flow statements)
with supplemental consolidating schedules provided by SALP; and
 
     
(ii)
in the case of Sovran, the audited consolidated and consolidating (for
Subsidiaries which own Real Estate) balance sheet of Sovran and its Subsidiaries
(including, without limitation, SALP and its Subsidiaries) at the end of such
year, and the related audited consolidated and consolidating (for Subsidiaries
which own Real Estate) statements of operations, cash flows and shareholders'
equity for the year then ended;
 
 
each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by (x) a certification by the principal
financial officer of SALP or Sovran, as applicable, that the information
contained in such financial statements fairly presents the financial position of
SALP or Sovran (as the case may be) and its Subsidiaries on the date thereof and
(y) an auditor's report prepared without qualification by the Accountants;
 
   
(b)
as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its fiscal quarters (or such shorter period as is 15
days greater than the period applicable to the filing of Sovran's Quarterly
Report on Form 10-Q with the SEC regardless of whether Sovran is subject to the
filing requirements thereof) commencing with the fiscal quarter ending June 30,
2013:
 
     
(i)
in the case of SALP, if prepared, copies of the unaudited consolidated balance
sheet of SALP and its Subsidiaries as at the end of such quarter, and the
related unaudited consolidated statements of operations, funds available for
distribution and cash flows for the portion of SALP's fiscal year then elapsed,
with supplemental consolidating schedules (except with respect to cash flow
statements) provided by SALP; and
 
     
(ii)
in the case of Sovran, copies of the unaudited consolidated and consolidating
(for Subsidiaries which own Real Estate) balance sheet of Sovran and its
Subsidiaries (including, without limitation, SALP and its Subsidiaries) as at
the end of such quarter, and the related unaudited consolidated and
consolidating (for Subsidiaries which own Real Estate) statements of operations
and cash flows for the portion of Sovran's fiscal year then elapsed;
 
 
Setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
officer of SALP or Sovran, as applicable, that the information contained in such
financial statements fairly presents the financial position of SALP or Sovran
(as the case may be) and its Subsidiaries on the date thereof (subject to
year-end adjustments);
 
   
(c)
simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit D-2, or
Exhibit D-3, as the case may be, signed by the chief financial officer of SALP
or Sovran, as applicable, and (if applicable) reconciliations to reflect changes
in GAAP since March 31, 2013; and, in the case of Sovran, setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and a list of all Excluded Subsidiaries as of such date
and including a description of each such Excluded Subsidiary's Real Estate and
Indebtedness;
 
   
(d)
promptly as they become available, a copy of each report (including any
so-called management letters) submitted to any Borrower or any Guarantor or any
of their respective subsidiaries by the Accountants in connection with each
annual audit of the books of any Borrower or any Guarantor or such subsidiary by
such Accountants or in connection with any interim audit thereof pertaining to
any phase of the business of any Borrower or any Guarantor or any such
subsidiary;
 
   
(e)
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature sent to the holders of any Indebtedness of any Borrower, any
Guarantor or any Subsidiary (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a Material Adverse Effect;
 
   
(f)
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed with the SEC or sent to the stockholders of Sovran;
 
   
(g)
as soon as practicable, but in any event not later than ninety (90) days after
the end of each fiscal year of Sovran, copies of the Form 10-K statement filed
by Sovran with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than forty-five (45) days after the end of each fiscal
quarter of Sovran, copies of the Form 10-Q statement filed by Sovran with the
SEC for such fiscal quarter;
 
   
(h)
within 30 days after the end of each fiscal year of Sovran and SALP, a five-year
capital plan of SALP and its Subsidiaries; and
 
   
(i)
from time to time such other financial data and information about the Borrowers,
the Guarantors, their respective Subsidiaries, the Real Estate and the
Partially-Owned Entities which is prepared by such Person in the normal course
of its business or is required for securities and tax law compliance as the
Administrative Agent or any Lender may reasonably request, including without
limitation occupancy information and insurance certificates with respect to the
Real Estate (including the Unencumbered Properties) and tax returns.




 
§8.5.
Notices.
 
   
(a)     
Defaults.  Each Borrower will, and will cause each Guarantor, as applicable, to,
promptly notify the Administrative Agent in writing of the occurrence of any
default, Default or Event of Default.  If any Person shall give any notice or
take any other action in respect of (x) a claimed default (whether or not
constituting a Default or an Event of Default) under this Credit Agreement or
(y) a claimed default by any Borrower, any Guarantor or any of their respective
Subsidiaries, as applicable, under any note, evidence of Indebtedness, indenture
or other obligation to which or with respect to which any of them is a party or
obligor, whether as principal, guarantor or surety, and such default would
permit the holder of such note or obligation or other evidence of Indebtedness
to accelerate the maturity thereof or otherwise cause the entire Indebtedness to
become due, such Borrower or such Guarantor, as the case may be, shall forthwith
give written notice thereof to the Administrative Agent, describing the notice
or action and the nature of the claimed failure to comply.
 
   
(b)
Environmental Events.  Each Borrower will, and will cause each Guarantor to,
promptly give notice in writing to the Administrative Agent (i) upon such
Borrower's or such Guarantor's obtaining knowledge of any material violation of
any Environmental Law regarding any Real Estate or such Borrower's or such
Guarantor's operations or the operations of any of their Subsidiaries, (ii) upon
such Borrower's or such Guarantor's obtaining knowledge of any known Release of
any Hazardous Substance at, from, or into any Real Estate which it reports in
writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which could materially affect the value
of such Real Estate, (iii) upon such Borrower's or such Guarantor's receipt of
any notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that may be a Disqualifying Environmental Event, including a notice or
claim of liability or potential responsibility from any third party (including
without limitation any federal, state or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) such Borrower's or such Guarantor's or any other
Person's operation of any Real Estate, (B) contamination on, from or into any
Real Estate, or (C) investigation or remediation of off-site locations at which
such Borrower, such Guarantor any Subsidiary or any of their respective
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances, or (iv) upon such Borrower's or such Guarantor's obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which such Borrower , such Guarantor any
Subsidiary or any Partially-Owned Entity may be liable or for which a lien may
be imposed on any Real Estate; any of which events described in clauses (i)
through (iv) above could reasonably be expected to have a Material Adverse
Effect, or constitutes a Disqualifying Environmental Event with respect to any
Unencumbered Property.
 
   
(c)
Notification of Claims against Unencumbered Properties.  Each Borrower will, and
will cause each Guarantor to, promptly upon becoming aware thereof, notify the
Administrative Agent in writing of any setoff, claims, withholdings or other
defenses to which any of the Unencumbered Properties are subject, which (i)
could reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the value of such Unencumbered Property, or (ii) with respect
to such Unencumbered Property, constitute a Disqualifying Environmental Event, a
Disqualifying Legal Event, a Disqualifying Building Event or a Lien which is not
a Permitted Lien allowed to be incurred on an Unencumbered Property in
accordance with §9.2.
 
   
(d)
Notice of Litigation and Judgments.  Each Borrower will, and will cause each
Guarantor to, and the Borrowers will cause each of their respective Subsidiaries
to, give notice to the Administrative Agent in writing within ten (10) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings an adverse determination in which could
materially affect any Borrower, any Guarantor or any of their respective
Subsidiaries or any Unencumbered Property or to which any Borrower, any
Guarantor or any of their respective Subsidiaries is or is to become a party
involving a claim against any Borrower, any Guarantor or any of their respective
Subsidiaries (to the extent uninsured) that could reasonably be expected to have
a Material Adverse Effect or materially affect the value or operation of the
Unencumbered Properties and stating the nature and status of such litigation or
proceedings.  Each Borrower will, and will cause each of the Guarantors and the
Subsidiaries to, give notice to the Administrative Agent, in writing, in form
and detail reasonably satisfactory to the Administrative Agent, within ten (10)
days of any judgment to the extent not covered by insurance, final or otherwise,
against any Borrower, any Guarantor or any of their Subsidiaries in an amount in
excess of $1,000,000.
 
   
(e)
Acquisition and Disposition of Real Estate.  The Borrower Representative shall
notify the Administrative Agent in writing within seven (7) Business Days of the
acquisition and the disposition of any Real Estate by any Borrower, any
Guarantor, any of their respective Subsidiaries or any Partially-Owned Entity
(whether or not such acquisition was made with proceeds of the Loans), which
notice shall include, with respect to such Real Estate, its owner (if other than
SALP), its address, a brief description, a summary of occupancy levels, a
proforma and historic (if available) income statement and a summary of the key
business terms of such acquisition (including sources and uses of funds for such
acquisition), a summary of the principal terms of any financing for such Real
Estate, and a statement as to whether such Real Estate qualifies as an
Unencumbered Property.
 
   
(f)
Notices Regarding Note Purchase Agreement. The Borrower Representative shall
notify the Administrative Agent in writing (i) within five (5) Business Days
prior to entering into any amendment of any Note Purchase Agreement and (ii)
within five (5) Business Days following payment in full and satisfaction of all
obligations under, or other termination of, any Note Purchase Agreement.   As
and when required to be delivered  pursuant to the Note Purchase Agreement or,
if earlier, simultaneously with the delivery to the holders of the notes issued
pursuant to the Note Purchase Agreement, the Borrower Representative shall
deliver to the Administrative Agent any notice required to be delivered to the
holders under or with respect to the Note Purchase Agreement.
 
   
(g)
Notice to Lenders.  The Administrative Agent will use good faith efforts to
cause any notice delivered under this §8.5 to be delivered to each Lender in
accordance with §15.12 and in any event on the same day or the Business Day
following the day such notice is received by the Administrative Agent.




 
§8.6.
Existence of SALP, Holdings and Subsidiary Guarantors; Maintenance of
Properties.  SALP for itself and for Holdings and each Subsidiary Guarantor
(insofar as any such statements relate to Holdings or such Subsidiary Guarantor)
will do or cause to be done all things necessary to, and shall, preserve and
keep in full force and effect its existence as a limited partnership,
corporation or another legally constituted entity, and will do or cause to be
done all things necessary to preserve and keep in full force all of its rights
and franchises and those of its Subsidiaries, and will not, and will not cause
or permit any of its Subsidiaries to, convert to a limited liability company or
a limited liability partnership.  SALP (a) will cause all necessary repairs,
renewals, replacements, betterments and improvements to be made to all Real
Estate owned or controlled by it or by any of its Subsidiaries or any Subsidiary
Guarantor, all as in the judgment of SALP or such Subsidiary or such Subsidiary
Guarantor may be necessary so that the business carried on in connection
therewith may be properly conducted at all times, subject to the terms of the
applicable Leases and partnership agreements or other organizational documents,
(b) will cause all of its other properties and those of its Subsidiaries and the
Subsidiary Guarantors used or useful in the conduct of its business or the
business of its Subsidiaries or such Subsidiary Guarantor to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, and (c) will, and will cause each of its Subsidiaries and each
Subsidiary Guarantor to, continue to engage exclusively in the business of
owning and operating self storage facilities, which self storage facilities
shall be known primarily as "Uncle Bob's Self Storage"; provided that nothing in
this Credit Agreement shall prevent the Borrowers from entering into Tower
Leases or occasional non­material Leases of retail or office space incidental to
the Borrowers' owning and operating self storage facilities; and provided
further that nothing in this §8.6 shall prevent any Borrower from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of SALP, desirable in
the conduct of its or their business and such discontinuance does not cause a
Default or an Event of Default hereunder, could not reasonably be expected to
have a Material Adverse Effect and does not in the aggregate materially
adversely affect the business of the Borrowers and their respective Subsidiaries
on a consolidated basis.  Holdings shall at all times be a wholly-owned
Subsidiary of Sovran and the sole general partner of SALP and shall be the owner
of at least 1% of the outstanding partnership interests in SALP.
 
 
§8.7.
Existence of Sovran; Maintenance of REIT Status of Sovran; Maintenance of
Properties.  Sovran will do or cause to be done all things necessary to preserve
and keep in full force and effect its existence as a Maryland
corporation.  Sovran will at all times maintain its status as a REIT and not to
take any action which could lead to its disqualification as a REIT.  Sovran
shall at all times maintain its listing on the New York Stock Exchange.  Sovran
will continue to operate as a fully-integrated, self-administered and
self-managed real estate investment trust which, together with its Subsidiaries
(including, without limitation SALP) owns and operates an improved property
portfolio comprised exclusively of self-storage facilities.  Sovran will not
engage in any business other than the business of acting as a REIT and serving
as a limited partner of SALP and as a member, partner or stockholder of other
Persons as permitted by this Credit Agreement.  Sovran shall conduct all or
substantially all of its business operations through SALP, and shall not own
real estate assets outside of its interests in SALP.  Sovran shall do or cause
to be done all things necessary to preserve and keep in full force all of its
rights and franchises and those of its Subsidiaries.  Sovran shall (a) cause all
of its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (b) cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of Sovran may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (c) cause SALP and each
of its Subsidiaries to continue to engage exclusively in the business of owning
and operating self storage facilities, which self-storage facilities shall be
known primarily as "Uncle Bob's Self Storage"; provided that nothing in this
§8.7 shall prevent Sovran from discontinuing the operation and maintenance of
any of its properties or any of those of its Subsidiaries if such discontinuance
is, in the judgment of Sovran, desirable in the conduct of its or their business
and such discontinuance does not cause a Default or an Event of Default
hereunder, could not reasonably be expected to have a Material Adverse Effect
and does not in the aggregate materially adversely affect the business of the
Borrowers and their respective Subsidiaries on a consolidated basis.
 
 
§8.8.
Insurance.  Each Borrower will, and will cause each Guarantor to, maintain with
respect to its properties, and will cause each of its Subsidiaries to maintain
with financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses having similar
operations and real estate portfolios in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as is
commercially reasonable, customary and prudent, and from time to time deliver to
the Administrative Agent upon its request certificates of insurance as to all of
the insurance maintained by each Borrower and their respective Subsidiaries on
the Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker, identifying insurers, types of insurance,
insurance limits, and policy terms.
 
 
§8.9.
Taxes.  Each Borrower will, and will cause each Guarantor and each of its
Subsidiaries to, pay or cause to be paid real estate taxes, other taxes,
assessments and other governmental charges against the Real Estate before the
same become delinquent and will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon its sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of the Real Estate; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Borrower, such Guarantor or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that such Borrower,
such Guarantor or such Subsidiary will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor.  If requested by the
Administrative Agent, the Borrowers will provide evidence of the payment of real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate in the form of receipted tax bills or other form reasonably
acceptable to the Administrative Agent.  Each Borrower will, and will cause each
Guarantor and each of its Subsidiaries to file all tax returns required to be
filed in any jurisdiction unless the non-filing thereof could not reasonably be
expected to have a Material Adverse Effect.
 
 
§8.10.
Inspection of Properties and Books; Confidentiality.  Each Borrower will, and
will cause each Guarantor to, permit the Lenders, through the Administrative
Agent or any of the Lenders' other designated representatives, to visit and
inspect any of the properties of any Borrower, any Guarantor or any of their
respective Subsidiaries, to examine the books of account of the Borrowers, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Administrative Agent may reasonably request; provided that the
Borrowers shall only be responsible for the costs and expenses incurred by the
Administrative Agent in connection with such inspections after the occurrence
and during the continuance of an Event of Default.  The Administrative Agent and
each Lender agrees to keep any non-public information delivered or made
available by the Borrowers to it confidential from anyone other than persons
employed or retained by the Administrative Agent or such Lender (including,
without limitation, employees, officers, attorneys and other advisors) who, in
the reasonable determination of the Administrative Agent or such Lender,
reasonably need to know such information and who are or are expected to become
engaged in evaluating, approving, structuring or administering the Loans or
rendering legal advice in connection with the Loans; provided such employees,
officers, attorneys and other advisors agree to keep such information
confidential in accordance with this §8.10; and provided further that nothing
herein shall prevent the Administrative Agent or any Lender or persons employed
or retained by the Administrative Agent or such Lender from disclosing such
information (i) to any other Lender, (ii) to any other person if reasonably
incidental to the administration of the Loans, (iii) upon the order of any court
or administrative agency, (iv) upon the request or demand of any regulatory
agency or authority, (v) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Credit Agreement, (vi) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to the Administrative Agent's or such
Lender's Affiliates, legal counsel and independent auditors, (ix) to any actual
or proposed participant or Eligible Assignee of all or part of its rights
hereunder, and (x) as otherwise required by law.
 
 
§8.11.
Compliance with Laws, Contracts, Licenses, and Permits.  Each Borrower will, and
will cause each Guarantor to, comply with, and will cause each of their
respective Subsidiaries to comply with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including,
without limitation, all Environmental Laws and all applicable federal and state
securities laws, (b) the provisions of its partnership agreement and certificate
or corporate charter and other organizational documents, as applicable, (c) all
material agreements and instruments to which it is a party or by which it or any
of its properties may be bound (including the Real Estate and the Leases) and
(d) all applicable decrees, orders, and judgments.  If at any time while any
Loan or Note is outstanding or the Lenders have any obligation to make Loans
hereunder, any Permit shall become necessary or required in order that any
Borrower or any Guarantor may fulfill any of its obligations hereunder or under
any other Loan Document to which it is a party, the Borrowers and the Guarantors
will immediately take or cause to be taken all reasonable steps within the power
of the Borrowers or the Guarantors, as applicable, to obtain such Permit and
furnish the Administrative Agent with evidence thereof.  The Borrowers will, and
will cause each Guarantor and each Subsidiary to, obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
§8.12.
Use of Proceeds.  Subject at all times to the other provisions of this Credit
Agreement the Borrowers will use the proceeds of the Loans and Letters of Credit
to be obtained solely to finance (a) the acquisition, renovation and
construction of self-storage facilities, (b) equity interests in joint ventures
which engage in the same line of business as the Borrowers and the acquisition
of real and personal property in connection therewith, (c) the repayment of
Indebtedness (d) stock repurchases in accordance with §9.7(a) and (e) general
working capital needs; provided, however, the Delayed Draw Term Loans shall be
used exclusively for the repayment of Indebtedness arising under any Note
Purchase Agreement.
 
 
§8.13.
Acquisition of Unencumbered Properties.  In addition to the requirements of
§8.5(e), the Borrowers shall, within seven (7) Business Days of the acquisition
of an Unencumbered Property or the qualification of any Real Estate as an
Unencumbered Property, deliver to the Administrative Agent a certificate from an
officer of the Borrower Representative certifying that such Real Estate
satisfies the requirements for an Unencumbered Property set forth in the
definition thereof.




 
§8.14.
Additional Guarantors; Solvency of Guarantors.
 
   
(a)
The Borrowers will cause each of their Subsidiaries (other than Excluded
Subsidiaries) to enter into a Subsidiary Guaranty.  Further, the Borrowers will
cause each of their Subsidiaries (other than Excluded Subsidiaries) first formed
or acquired after the date hereof to deliver to the Administrative Agent and the
Lenders (promptly, and in any event within 30 days after the formation or
acquisition of such Subsidiary) the following items:
 
     
(i)
a joinder agreement in respect of the Subsidiary Guaranty or a new Subsidiary
Guaranty with respect to such Subsidiary;
 
     
(ii)
a certificate, in form and substance satisfactory to the Administrative Agent,
signed by an authorized, responsible officer of the Borrowers making
representations and warranties to the effect of those contained in §7 hereof,
with respect to such Subsidiary and the Subsidiary Guaranty, as applicable;
 
     
(iii)
a certificate of the Secretary (or other appropriate officer) of the new
Subsidiary Guarantor as to due authorization, charter documents, board
resolutions and the incumbency of officers;
 
     
(iv)
an opinion of counsel (who may be in-house counsel for the Borrowers) addressed
to the Administrative Agent and each Lender satisfactory to the Administrative
Agent, to the effect that the Subsidiary Guaranty has been duly authorized,
executed and delivered by such additional Subsidiary Guarantor and that the
Subsidiary Guaranty constitutes the legal, valid and binding contract and
agreement of such Subsidiary Guarantor enforceable in accordance with its terms,
except as any enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles;
 
     
(v)
a counterpart of the Intercreditor Agreement, signed by such Subsidiary
Guarantor; and
 
     
(vi)
(to the extent not already a party to the Intercreditor Agreement) a joinder to
the Intercreditor Agreement signed by each of the holders of Indebtedness for
borrowed money of the Borrowers which is a beneficiary of a guaranty of such
Subsidiary Guarantor.
 
 
If any Subsidiary that had previously been an Excluded Subsidiary ceases to be
an Excluded Subsidiary, the Borrowers will within 30 days thereafter cause such
Subsidiary to enter into the Subsidiary Guaranty and deliver to the
Administrative Agent and each Lender all of the documents required in clauses
(i)-(vi) of this §8.14.
 
   
(b)
In addition to, and without limiting the requirement in §8.14(a), the Borrowers
will cause any Subsidiary which is required by the terms of any Note Purchase
Agreement (or any other agreement pursuant to which Indebtedness for borrowed
money of a Borrower is outstanding) to become a party to, or otherwise
guarantee, Indebtedness outstanding under a Note Purchase Agreement (or the
Notes relating thereto) or such other agreement, to enter into the Subsidiary
Guaranty and deliver to each of the Administrative Agent and each Lender
(concurrently with the incurrence of any such obligation pursuant to a Note
Purchase Agreement or such other agreement) all of the documents required in
clauses (i)-(vi) of paragraph (a) above.




 
§8.15.
Further Assurances.  Each Borrower will, and will cause each Guarantor to,
cooperate with, and to cause each of its Subsidiaries to cooperate with, the
Administrative Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their satisfaction the transactions contemplated by this Credit
Agreement and the other Loan Documents.
 
 
§8.16.
Intentionally Omitted.
 
 
§8.17.
Environmental Indemnification.  The Borrowers jointly and severally covenant and
agree that they will indemnify and hold the Administrative Agent and each
Lender, and each of their respective Affiliates, harmless from and against any
and all claims, expense, damage, loss or liability incurred by the
Administrative Agent, any Lender, or any such Affiliate (including all
reasonable costs of legal representation incurred by the Administrative Agent or
any Lender, but excluding, as applicable, for the Administrative Agent or a
Lender any claim, expense, damage, loss or liability as a result of the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
any of their respective Affiliates) relating to (a) any Release or threatened
Release of Hazardous Substances on any Real Estate; (b) any violation of any
Environmental Laws with respect to conditions at any Real Estate or the
operations conducted thereon; (c) the investigation or remediation of off-site
locations at which any Borrower, any Guarantor or any of their respective
Subsidiaries or their predecessors are alleged to have directly or indirectly
disposed of Hazardous Substances; or (d) any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property).  It is expressly
acknowledged by each Borrower that this covenant of indemnification shall
survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Credit Agreement.
 
 
§8.18.
Response Actions.  Each Borrower covenants and agrees that if any Release or
disposal of Hazardous Substances shall occur or shall have occurred on any Real
Estate owned by it or any of its Subsidiaries, such Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such Real Estate as necessary to comply with all Environmental Laws or to
preserve the value of such Real Estate.
 
 
§8.19.
Environmental Assessments.  If the Required Lenders have reasonable grounds to
believe that a Disqualifying Environmental Event has occurred with respect to
any Unencumbered Property, after reasonable notice by the Administrative Agent,
whether or not a Default or an Event of Default shall have occurred, the
Required Lenders may determine that the affected Real Estate no longer qualifies
as an Unencumbered Property; provided that prior to making such determination,
the Administrative Agent shall give the Borrower Representative reasonable
notice and the opportunity to obtain one or more environmental assessments or
audits of such Unencumbered Property prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Administrative Agent, which approval will not be unreasonably withheld, to
evaluate or confirm (i) whether any Release of Hazardous Substances has occurred
in the soil or water at such Unencumbered Property and (ii) whether the use and
operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event).  Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the
Borrowers.
 
 
§8.20.
Employee Benefit Plans.
 
   
(a)
In General.  Each Employee Benefit Plan maintained by any Borrower, any
Guarantor or any of their respective ERISA Affiliates will be operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.
 
   
(b)
Terminability of Welfare Plans.  With respect to each Employee Benefit Plan
maintained by any Borrower, any Guarantor or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of
Section 3(1) or Section 3(2)(B) of ERISA, such Borrower, such Guarantor, or any
of their respective ERISA Affiliates, as the case may be, has the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.
 
   
(c)
Unfunded or Underfunded Liabilities.  The Borrowers will not, and will not
permit any Guarantor or Subsidiary to, at any time, have accruing or accrued
unfunded or underfunded liabilities with respect to any Employee Benefit Plan,
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability.
 
 
§8.21.
No Amendments to Certain Documents.  The Borrowers will not, and will not permit
any Guarantor or Subsidiary to, at any time cause or permit its certificate of
limited partnership, agreement of limited partnership, articles of
incorporation, by-laws or other organizational documents, as the case may be, to
be modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Required Lenders in
their sole discretion, if such changes would affect Sovran's REIT status or
could otherwise reasonably be expected to have a Material Adverse Effect.
 
 
§8.22.
Exclusive Credit Facility.  The Borrowers will at all times use this Credit
Agreement as the Borrower's exclusive revolving credit agreement and will not at
any time during the term of this Credit Agreement permit any other revolving
credit agreement to be maintained by any Borrower or any Guarantor.
 
 
§8.23.
Management.  Except by reason of death or incapacity, at least two (2) of the
Key Management Individuals (as hereinafter defined) shall remain active in the
executive and/or operational management, in their current positions and with
their current responsibilities (or more senior positions with requisite greater
responsibilities), of Sovran; provided, however, if at least two (2) of the Key
Management Individuals are not so active in such positions and with such
responsibilities (except by reason of death or incapacity as aforesaid), then
within ninety (90) days of the occurrence of such event, Sovran shall propose
and appoint such individual(s) of comparable experience, reputation and
otherwise reasonably acceptable to the Required Lenders to such position(s) such
that, after such appointment, such acceptable replacement individuals, together
with the Key Management Individuals remaining so active with Sovran in such
positions and with such responsibilities, total at least two (2).  For purposes
hereof, "Key Management Individuals" shall mean and include Robert J. Attea,
Kenneth F. Myszka, David L. Rogers, Paul T. Powell, Andrew J. Gregoire and
Edward F. Killeen.
 
 
§8.24.
Financial Covenants under Note Purchase Agreement.  In the event that (i) at any
time, any of the financial covenants contained in any Note Purchase Agreement
(the parties hereto acknowledge and agree that for purposes of this §8.24 the
term "financial covenants" shall be deemed to refer to the covenants set forth
in Sections 10.8 through 10.20 of each Note Purchase Agreement and any other
covenant that calculates or otherwise measures the financial performance of the
Borrowers, the Guarantors or their Subsidiaries) (including the defined terms
relevant to such financial covenants (including, by way of example and without
limitation, the condition set forth in clause (d)(3) of the definition of
"Unencumbered Property" in the Note Purchase Agreement dated as of August 5,
2011, so long as such Note Purchase Agreement remains outstanding)) is more
restrictive on the Borrowers and their Subsidiaries or more beneficial to the
holders of the notes issued under the Note Purchase Agreement than the financial
covenants set forth in §10 hereof (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth herein is included in any Note
Purchase Agreement, then and in such event the Borrowers shall concurrently
therewith provide notice to such effect to the Administrative Agent and the
Administrative Agent shall promptly give such notice to the Lenders (unless the
occurrence thereof is as of the Restatement Date), and the financial covenants
and the defined terms relevant to such financial covenants set forth herein
shall automatically be deemed amended or modified to the same effect as in the
Note Purchase Agreement, or such additional financial covenants and the defined
terms relevant to such financial covenants shall automatically be deemed to be
incorporated into this Credit Agreement by reference.



§9.
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each Borrower
for itself and on behalf of the Guarantors covenants and agrees that, so long as
any Loan, Unpaid Reimbursement Obligation, Letter of Credit or Note is
outstanding or any of the Lenders has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:




 
§9.1.
Restrictions on Indebtedness.  The Borrowers and the Guarantors may, and may
permit their respective Subsidiaries to, create, incur, assume, guarantee or be
or remain liable for, contingently or otherwise, any Indebtedness other than:
 
   
(a)
Indebtedness (excluding the Obligations) which is incurred under a revolving
credit facility or line of credit with another financial institution;
 
   
(b)
Indebtedness which would result in a Default or Event of Default under §10
hereof or under any other provision of this Credit Agreement;
 
   
(c)
An aggregate amount in excess of $1,000,000 at any one time in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies for which payment therefor is required to be made in accordance with
the provisions of §8.9 and has not been timely made;
 
   
(d)
An aggregate amount in excess of $1,000,000 at any one time in respect of
uninsured judgments or awards, with respect to which the applicable periods for
taking appeals have expired, or with respect to which final and unappealable
judgments or awards have been rendered; and
 
   
(e)
Current unsecured liabilities incurred in the ordinary course of business, which
(i) are overdue for more than sixty (60) days, (ii) exceed $1,000,000 in the
aggregate at any one time, and (iii) are not being contested in good faith.
 
 
          For the avoidance of doubt, the terms and provisions of this §9.1 are
in addition to, and not in limitation of, the covenants set forth in §10 of this
Credit Agreement.
 
 
          Notwithstanding anything contained herein to the contrary, the
Borrowers and the Guarantors will not, and will not permit any Subsidiary to,
incur any Indebtedness for borrowed money which, together with other
Indebtedness for borrowed money incurred by any Borrower, any Guarantor, and any
Subsidiary since the date of the most recent compliance certificate delivered to
the Administrative Agent in accordance with this Credit Agreement, exceeds
$5,000,000 in the aggregate unless the Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-4 hereto to the Administrative
Agent evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Indebtedness.  The
Administrative Agent will use good faith efforts to cause any compliance
certificate delivered under this Credit Agreement to be delivered to each Lender
in accordance with §15.12 and in any event on the same day or the Business Day
following the day such compliance certificate is received by the Administrative
Agent.
 
 
          To the extent not already a party to the Intercreditor Agreement, the
Borrowers will cause each holder of Indebtedness for borrowed money of the
Borrowers which is a beneficiary of a Guaranty by a Subsidiary Guarantor, to
sign and deliver to the Administrative Agent a joinder to the Intercreditor
Agreement.




 
§9.2.
Restrictions on Liens, Etc.  The Borrowers will not, and will not permit any
Guarantor or any Subsidiary to:  (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; or (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse (the foregoing items (a) through (e) being
sometimes referred to in this §9.2 collectively as "Liens"), provided that the
Borrowers, the Guarantors and any Subsidiary may create or incur or suffer to be
created or incurred or to exist:
 
     
(i)
Liens securing taxes, assessments, governmental charges or levies or claims for
labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c);
 
     
(ii)
deposits or pledges made in connection with, or to secure payment of, worker's
compensation, unemployment insurance, old age pensions or other social security
obligations; and deposits with utility companies and other similar deposits made
in the ordinary course of business;
 
     
(iii)
Liens (other than affecting the Unencumbered Properties) in respect of judgments
or awards, the Indebtedness with respect to which is not prohibited by §9.1(d);
 
     
(iv)
encumbrances on properties consisting of easements, rights of way, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord's or lessor's Liens under Leases to which any Borrower,
any Guarantor, or any Subsidiary is a party or bound; purchase options granted
at a price not less than the market value of such property; and other minor
Liens or encumbrances on properties, none of which interferes materially and
adversely with the use of the property affected in the ordinary conduct of the
business of the owner thereof, and which matters (x) do not individually or in
the aggregate have a Material Adverse Effect or (y) do not make title to such
property unmarketable by the conveyancing standards in effect where such
property is located;
 
     
(v)
any Leases (excluding Synthetic Leases) entered into good faith with Persons
that are not Affiliates; provided that Leases with Affiliates on market terms
and with monthly market rent payments required to be paid are Permitted Liens;
 
     
(vi)
Liens and other encumbrances or rights of others which exist on the Restatement
Date, are described in Schedule 9.2(vi) hereto and do not otherwise constitute a
breach of this Credit Agreement; provided that nothing in this clause (vi) shall
be deemed or construed to permit an Unencumbered Property to be subject to a
Lien to secure Indebtedness;
 
     
(vii)
as to Real Estate which is acquired after the Restatement Date, Liens and other
encumbrances or rights of others which exist on the date of acquisition and
which do not otherwise constitute a breach of this Credit Agreement; provided
that nothing in this clause (vii) shall be deemed or construed to permit an
Unencumbered Property to be subject to a Lien to secure Indebtedness;
 
     
(viii)
Liens affecting the Unencumbered Properties in respect of judgments or awards
that have been in force for less than the applicable period for taking an
appeal, so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; provided that the Borrowers shall have obtained a bond or
insurance with respect thereto to the Administrative Agent's reasonable
satisfaction, and, provided further, such Lien does not constitute a
Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event;
 
     
(ix)
Liens securing Indebtedness for the purchase price of capital assets (other than
Real Estate but including Indebtedness in respect of Capitalized Leases for
equipment and other equipment leases) to the extent not otherwise prohibited by
§9.1; and
 
     
(x)
other Liens (other than affecting the Unencumbered Properties) in connection
with any Indebtedness permitted under §9.1 which do not otherwise result in a
Default or Event of Default under this Credit Agreement; provided that
notwithstanding the foregoing, no Borrower, Guarantor or any Subsidiary shall in
any event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.2 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.
 
 
          Notwithstanding the foregoing provisions of this §9.2, the failure of
any Unencumbered Property to comply with the covenants set forth in this §9.2
shall result in such Unencumbered Property's disqualification as an Unencumbered
Property under this Credit Agreement, but such disqualification shall not by
itself constitute a Default or Event of Default, unless such disqualification
causes a Default or an Event of Default under another provision of this Credit
Agreement.




 
§9.3.
Restrictions on Investments.  The Borrowers will not, and will not permit any
Guarantor or any Subsidiary to, permit to exist or to remain outstanding any
Investment except Investments in:
 
   
(a)
marketable direct or guaranteed obligations of the United States of America that
mature within one (1) year from the date of purchase;
 
   
(b)
demand deposits, certificates of deposit, bankers acceptances and time deposits
of United States banks having total assets in excess of $1,000,000,000;
   
(c)
securities commonly known as "commercial paper" issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than "P 1" if rated by Moody's, not less than "A -1" if rated
by S&P and not less than "F1" if rated by Fitch;
 
   
(d)
Investments existing on the Restatement Date and listed on Schedule 9.3(d)
hereto;
 
   
(e)
So long as no Default or Event of Default has occurred and is continuing or
would occur after giving effect thereto, acquisitions of Real Estate consisting
of self storage facilities, warehouses and mini-warehouses and the equity of
Persons whose primary operations consist of the ownership, development,
operation and management of self storage facilities, warehouses and
mini-warehouses; provided, however that (i) the Borrowers shall not, and shall
not permit any Guarantor or any of its Subsidiaries to, acquire any such Real
Estate without the prior written consent of the Administrative Agent if the
environmental investigation for such Real Estate determines that the potential
environmental remediation costs and other environmental liabilities associated
with such Real Estate exceed $200,000; and (ii) the Borrowers shall not permit
any of their Subsidiaries which is not a Borrower or a Guarantor, or which does
not become a Borrower or a Guarantor, to acquire any Unencumbered Property, and
in all cases such Guarantor shall be a wholly-owned Subsidiary of SALP or
Sovran;
 
   
(f)
any Investments now or hereafter made in any Guarantor and, so long as no
Default or Event of Default has occurred and is continuing hereunder,
Investments now or hereafter made in any other Subsidiary;
 
   
(g)
Investments in respect of (i) equipment, inventory and other tangible personal
property acquired in the ordinary course of business, (ii) current trade and
customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (iii) advances to
employees for travel expenses, drawing accounts and similar expenditures, and
(iv) prepaid expenses made in the ordinary course of business;
 
   
(h)
any other Investments made in the ordinary course of business and consistent
with past business practices in an aggregate amount not to exceed $10,000,000
outstanding at any time;
 
   
(i)
a Hedge Agreement or other interest rate hedges in connection with Indebtedness;
 
   
(j)
shares of so-called "money market funds" registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in marketable direct or guaranteed obligations of the United States
of America and agencies and instrumentalities thereof, and have total assets in
excess of $50,000,000;
 
   
(k)
Investments consisting of Distributions permitted under §9.7(a) hereof;
 
   
(l)
Investments consisting of the Sovran Treasury Stock not to exceed 25% (by value)
of the consolidated assets of Sovran, for purposes of Regulations U and X of the
Board of Governors of the Federal Reserve System (as referred to in §7.17
hereof).  For the avoidance of doubt, Sovran Treasury Stock shall not be deemed
to constitute an asset of the Borrowers for any other purpose hereunder.




 
§9.4.
Merger, Consolidation and Disposition of Assets.  The Borrowers will not, and
will not permit any Guarantor or Subsidiary to:
 
   
(a)
Become a party to any merger, consolidation or reorganization without the prior
written consent of the Lenders, except that so long as no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, the merger, consolidation or reorganization of one or more Persons with
and into such Borrower, such Guarantor, or such Subsidiary, shall be permitted
if such action is not hostile, any Borrower, any Guarantor, or any Subsidiary,
as the case may be, is the surviving entity and such merger, consolidation or
reorganization does not cause a breach of §8.14; provided that (i) for any such
merger, consolidation or reorganization (other than (w) the merger or
consolidation of one or more Subsidiaries of SALP with and into SALP, (x) the
merger or consolidation of two or more Subsidiaries of SALP, (y) the merger or
consolidation of one or more Subsidiaries of Sovran with and into Sovran, or (z)
the merger or consolidation of two or more Subsidiaries of Sovran), the
Borrowers shall provide to the Administrative Agent a statement in the form of
Exhibit D-5 hereto signed by the chief financial officer or treasurer of the
Borrower Representative and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default has occurred and is continuing, or would
occur and be continuing after giving effect to such merger, consolidation or
reorganization and all liabilities, fixed or contingent, pursuant thereto and
(ii) for any such merger, consolidation or reorganization (x) involving a
Borrower, a Borrower shall be the survivor and (y) involving a Guarantor, a
Guarantor shall be the survivor;
 
   
(b)
Sell, transfer or otherwise dispose of (collectively and individually, "Sell" or
a "Sale") or grant a Lien to secure Indebtedness (an "Indebtedness Lien") on any
of its now owned or hereafter acquired assets without obtaining the prior
written consent of the Required Lenders except for:
 
     
(i)
the Sale of or granting of an Indebtedness Lien on any Unencumbered Property so
long as no Default or Event of Default has then occurred and is continuing, or
would occur and be continuing after giving effect to such Sale or Indebtedness
Lien; provided, that prior to any Sale of any Unencumbered Property or the
granting of an Indebtedness Lien on any Unencumbered Property under this clause
(i), the Borrowers shall provide to the Administrative Agent a certificate in
the form of Exhibit D-6 hereto signed by the chief financial officer or
treasurer of the Borrower Representative and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §10 hereof
and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such
proposed Sale or Indebtedness Lien and all liabilities, fixed or contingent,
pursuant thereto; and
 
     
(ii)
the Sale of or the granting of an Indebtedness Lien on any of its now owned or
hereafter acquired assets (other than any Unencumbered Property) so long as no
Event of Default has then occurred and is continuing and no Default or Event of
Default would occur and be continuing after giving effect to such Sale or
Indebtedness Lien and all other Sales (to be) made and Indebtedness Liens (to
be) granted under this clause (ii); provided, that (x) if such Sale or
Indebtedness Lien is made or granted under this clause (ii) while a Default is
continuing, such Sale or Indebtedness Lien (together with other Sales and
Indebtedness Liens under this clause (ii)) cures (or would cure) such Default
before it becomes an Event of Default, (y) if multiple Sales or grantings of
Indebtedness Liens are undertaken pursuant to the foregoing subclause (x) to
cure a Default, the Borrowers shall apply the net proceeds of each such Sale or
Indebtedness Lien remaining after application to such cure to the repayment of
the Loans until such Default has been fully cured, and (z) prior to the Sale of
any asset or the granting of an Indebtedness Lien on any asset under this clause
(ii), the Borrowers shall provide to the Administrative Agent a statement in the
form of Exhibit D-6 hereto signed by the chief financial officer or treasurer of
the Borrower Representative and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would occur and be continuing after giving
effect to all such proposed Sales or Indebtedness Liens and all liabilities,
fixed or contingent, pursuant thereto.
 
 
          For the avoidance of doubt, (i) the terms and provisions of this §9.4
are in addition to, and not in limitation of, the covenants set forth in §9.2 of
this Credit Agreement and (ii) no Borrower, Guarantor or any Subsidiary shall in
any event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.4 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.
 
 
§9.5.
Sale and Leaseback.  The Borrowers will not, and will not permit any Guarantor
or any of their respective Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby any Borrower, any Guarantor or any of their respective
Subsidiaries shall sell or transfer any property owned by it in order then or
thereafter to lease such property.
 
 
§9.6.
Compliance with Environmental Laws.  The Borrowers will not, and will not permit
any Guarantor or Subsidiary to, do any of the following:  (a) use any of the
Real Estate or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances except for quantities of Hazardous
Substances used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws, (c)
generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release or a
violation of any Environmental Law; provided that a breach of this covenant
shall result in the exclusion of the affected Real Estate from the calculation
of the covenants set forth in §10, but shall only constitute an Event of Default
under §13.1(c) hereof if such breach has a material adverse effect on the
Borrowers and their Subsidiaries, taken as a whole, or materially impairs the
ability of the Borrowers to fulfill their obligations to the Lenders under this
Credit Agreement.
 
 
§9.7.
Distributions.
 
   
(a)
The Borrowers will not in any period of four (4) consecutive completed fiscal
quarters make (i) any Distributions in such period in excess of 95% of Funds
from Operations for such period, or (ii) any Distributions during any period
when any Default or Event of Default has occurred and is continuing; provided,
however, that the Borrowers may at all times make Distributions to the extent
(after taking into account all available funds of Sovran from all other sources)
required in order to enable Sovran to continue to qualify as a REIT; and
provided further that subject to the requirements of Section 9.3(l), the
Borrowers will not at any time during the term of this Credit Agreement make
Distributions in connection with the purchase, redemption or retirement of
capital stock of such Borrower that exceed (x) $10,000,000 in the aggregate in
any fiscal quarter, (y) $20,000,000 in the aggregate in any fiscal year or (z)
the sum of $50,000,000 plus an amount equal to 12 ½% of the Net Cash Proceeds
received by Sovran resulting from the sale of any equity securities of Sovran in
the aggregate during the term of this Credit Agreement.  Such repurchased
capital stock of such Borrower shall be then held by such Borrower as treasury
stock, reissued or cancelled.
   
(b)
Sovran will not, during any period when any Event of Default has occurred and is
continuing, make any Distributions in excess of the Distributions required to be
made by Sovran in order to maintain its status as a REIT.
 
 
§9.8.
Employee Benefit Plans.  None of any Borrower, any Guarantor or any ERISA
Affiliate will:
 
   
(a)
engage in any "prohibited transaction" within the meaning of §406 of ERISA or
§4975 of the Code which could result in a material liability for any Borrower,
any Guarantor or any of their respective Subsidiaries; or
 
   
(b)
[reserved]
 
   
(c)
fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Borrower, any Guarantor
or any of their respective Subsidiaries pursuant to Section 302(f) or Section
4068 of ERISA; or
 
   
(d)
amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to Section 307 of ERISA or Section 401(a)(29) of the Code; or
 
   
(e)
permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of Section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities.
 
 
§9.9.
Fiscal Year; Nature of Business.  The Borrowers will not, and will not permit
the Guarantors or any of their respective Subsidiaries to, change the date of
the end of its fiscal year from that set forth in §7.5.  The Borrowers will not,
and will not permit any Guarantor or any Subsidiary to, engage in any business,
if, as a result, when taken as a whole, the general nature of the business of
the Borrowers, the Guarantors and their respective Subsidiaries would be
substantially changed from the general nature of the business of the Borrowers,
the Guarantors and their respective Subsidiaries on the date of this Credit
Agreement.
 
 
§9.10.
Negative Pledge.  Except for Section 10.2 of the Note Purchase Agreement as in
effect on August 5, 2011, neither any Borrower nor any Guarantor will, and will
not permit any Subsidiary to, enter into any agreement containing any provision
prohibiting the creation or assumption of any Lien upon its properties (other
than prohibitions on liens for particular assets (other than an Unencumbered
Property) set forth in a security instrument in connection with Indebtedness for
such assets and the granting or effect of such liens does not otherwise
constitute a Default or Event of Default), revenues or assets, whether now owned
or hereafter acquired, or restricting the ability of the Borrowers or the
Guarantors to amend or modify this Credit Agreement or any other Loan Document.
 
 
§9.11.
Transactions with Affiliates.  The Borrowers will not, and will not permit any
Guarantor or any Subsidiary to, enter into, directly or indirectly, any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Borrower or a Guarantor), except
in the ordinary course and pursuant to the reasonable requirements of such
Borrower's, Guarantor's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to such Borrower, Guarantor or such
Subsidiary than would be obtainable in a comparable arm's-length transaction
with a Person not an Affiliate.
 
 
§9.12.
Terrorism Sanctions Regulations.  The Borrowers will not, and will not permit
any Controlled Entity to (i) become a Blocked Person or (ii) have any
investments in, or knowingly (as such term is defined in Section 101(6) of
CISADA) engage in any dealings or transactions with, any Blocked Person.



§10.
FINANCIAL COVENANTS OF THE BORROWERS.  Each of the Borrowers covenants and
agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:




 
§10.1.
Leverage Ratio.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit the Leverage Ratio to exceed 60%.
 
 
§10.2.
Priority Debt.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit Priority Debt to exceed 35% of Gross
Asset Value.
 
 
§10.3.
Tangible Net Worth.  As at the end of any fiscal quarter or any other date of
measurement, the Borrowers shall not permit Consolidated Tangible Net Worth to
be less than the sum of (a) $740,000,000, plus (b) 80% of the sum of (i) the Net
Cash Proceeds received by Sovran in connection with any offering of stock in
Sovran and (ii) the aggregate value of operating units issued by SALP in
connection with asset or stock acquisitions (valued at the time of issuance by
reference to the terms of the agreement pursuant to which such units are
issued), in each case after the Restatement Date and on or prior to the date
such determination of Consolidated Tangible Net Worth is made.
 
 
§10.4.
Debt Service Coverages.
 
   
(a)
Debt Service Coverage.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit Consolidated Adjusted EBITDA for the
two (2) most recent, complete, consecutive fiscal quarters to be less than two
(2) times the difference between Consolidated Fixed Charges and Preferred
Dividends for such period.
 
   
(b)
Fixed Charge Coverage.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit Consolidated Adjusted EBITDA for the
two (2) most recent, complete, consecutive fiscal quarters to be less than (i)
one and one half (1.50) times (ii) Consolidated Fixed Charges for the two (2)
most recent, complete, consecutive fiscal quarters.
 
 
§10.5.
Unimproved Land.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit the book value of Unimproved Land to
exceed 10% of Gross Asset Value.
 
 
§10.6.
Construction-in-Process.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit the aggregate Budgeted Project Costs
of all Construction-in-Process to exceed 10% of Gross Asset Value.
 
 
§10.7.
Promissory Notes.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit the book value of Indebtedness of
third parties to the Borrowers or their Subsidiaries or the pro-rata share
allocable to Partially-Owned Entities for borrowed money or other cash or cash
equivalents, whether secured or unsecured, to exceed 10% of Gross Asset Value.
 
 
§10.8.
Unimproved Land, Construction-in-Process and Notes.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit (a) the sum
of (i) the book value of Unimproved Land, plus (ii) the aggregate Budgeted
Project Costs of all Construction-in-Process, plus (iii) the book value of
Indebtedness of third parties to the Borrowers or their Subsidiaries or the
pro-rata share allocable to Partially-Owned Entities for borrowed money or other
cash or cash equivalents, whether secured or unsecured, to exceed (b) 20% of
Gross Asset Value.
 
 
§10.9.
Joint Venture Ownership Interest.  As at the end of any fiscal quarter or other
date of measurement, the Borrowers shall not permit Joint Venture Ownership
Interest Value to exceed 20% of Gross Asset Value.
 
 
§10.10.
Unhedged Variable Rate Debt.  As at the end of any two consecutive fiscal
quarters and any other date of measurement, the Borrowers shall not permit the
value of Unhedged Variable Rate Debt to exceed 30% of Gross Asset Value.
 
 
§10.11.
Unsecured Indebtedness.  As at the end of any fiscal quarter or other date of
measurement, the Borrowers shall not permit Consolidated Unsecured Indebtedness
to exceed 60% of aggregate Capitalized Unencumbered Property Value for all
Unencumbered Properties.  For purposes of this calculation, to the extent that
the aggregate Capitalized Unencumbered Property Value attributable to
Unencumbered Properties subject to Ground Leases exceeds 10% of the Capitalized
Unencumbered Property Value for all Unencumbered Properties, such excess shall
be excluded.
 
 
§10.12.
Unencumbered Property Debt Service Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the
aggregate Adjusted Unencumbered Property NOI for all Unencumbered Properties for
the two (2) most recent, complete, consecutive fiscal quarters to be less than
two (2) times Consolidated Assumed Amortizing Unsecured Debt Service Charges.
For purposes of this calculation, to the extent that the aggregate Adjusted
Unencumbered Property NOI attributable to Unencumbered Properties subject to
Ground Leases exceeds 10% of the Adjusted Unencumbered Property NOI for all
Unencumbered Properties, such excess shall be excluded.
 
 
§10.13.
Covenant Calculations.
 
   
(a)
For purposes of the calculations to be made pursuant to §§10.1-10.12 (and the
defined terms relevant thereto, including, without limitation, those relating to
"fixed charges" or "debt service"), references to Indebtedness or liabilities of
the Borrowers shall mean Indebtedness or liabilities (including, without
limitation, Consolidated Total Liabilities) of the Borrowers, plus (but without
double-counting):
 
     
(i)
all Indebtedness or liabilities of the Operating Subsidiaries, the Guarantors
and any Subsidiary (excluding any such Indebtedness or liabilities owed to the
Borrowers or any Guarantor),
 
     
(ii)
all Indebtedness or liabilities of each Partially-Owned Entity (including
Capitalized Leases), but only to the extent, if any, that said Indebtedness or
liability (or a portion thereof) is Recourse to any of the Borrowers, the
Guarantors or their respective Subsidiaries or any of their respective assets
(other than their respective interests in such Partially-Owned Entity), and
 
     
(iii)
Indebtedness or liabilities of each Partially-Owned Entity to the extent of the
pro-rata share of such Indebtedness or liability allocable to any of the
Borrowers, the Guarantors or their respective Subsidiaries, if the Indebtedness
or liability of such Partially-Owned Entity (or a portion thereof) is Without
Recourse to such Person or its assets (other than its interest in such
Partially-Owned Entity).
   
(b)
For purposes of §10 hereof, Consolidated Adjusted EBITDA and Adjusted
Unencumbered Property NOI (and all defined terms and calculations using such
terms) shall be adjusted to (i) deduct the actual results of any Real Estate
disposed of by a Borrower, a Guarantor or any of their respective Subsidiaries
during the relevant fiscal period, and (ii) include the pro forma results of any
Real Estate acquired by a Borrower, a Guarantor or any of their respective
Subsidiaries during the relevant fiscal period, with such pro forma results
being calculated by (x) using the Borrowers' pro forma projections for such
acquired property, subject to the Administrative Agent's reasonable approval, if
such property has been owned by a Borrower, a Guarantor or any of their
respective Subsidiaries for less than one complete fiscal quarter or (y) using
the actual results for such acquired property and adjusting such results for the
appropriate period of time required by the applicable financial covenant, if
such property has been owned by a Borrower, a Guarantor or any of their
respective Subsidiaries for at least one complete fiscal quarter.
 
   
(c)
For purposes of §§10.1-10.12 hereof, Consolidated Adjusted EBITDA (and the
defined terms and calculations using such term) shall be adjusted, to the extent
applicable, to include the pro rata share of results attributable to the
Borrowers from unconsolidated Subsidiaries of the Borrowers and their respective
Subsidiaries and from unconsolidated Partially-Owned Entities.
 
   
(d)
For purposes of the calculations to be made pursuant to §§10.1-10.12 (and the
defined terms relevant thereto, including, without limitation, those relating to
"fixed charges" or "debt service"), any election to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made instead using the par value of such
Indebtedness.



§11.
CONDITIONS TO THE RESTATEMENT DATE.  The obligations of the Lenders to make the
Term Loan and the initial Revolving Credit Loans, and the Administrative Agent
to issue any Letters of Credit, shall be subject to the satisfaction of the
following conditions precedent:




 
§11.1.
Loan Documents.  Each of the Loan Documents shall have been duly executed and
delivered by the respective parties thereto and shall be in full force and
effect.
 
§11.2.
Certified Copies of Organization Documents.  The Administrative Agent shall have
received from each Borrower, Holdings and each Subsidiary Guarantor a copy,
certified as of the Restatement Date by a duly authorized officer of such Person
(or its general partner, in the case of SALP), to be true and complete, of each
of its certificate of limited partnership, agreement of limited partnership,
incorporation documents, by-laws, and/or other organizational documents as in
effect on the Restatement Date, along with any other organization documents of
any Borrower (and its general partner, in the case of SALP), Holdings or a
Subsidiary Guarantor, as the case may be, and each as in effect on the date of
such certification.
 
 
§11.3.
Resolutions.  All action on the part of the Borrowers, Holdings and the
Subsidiary Guarantors necessary for the valid execution, delivery and
performance by the Borrowers and Holdings of this Credit Agreement and the other
Loan Documents to which any of them is or is to become a party shall have been
duly and effectively taken, and evidence thereof satisfactory to the Lenders
shall have been provided to the Administrative Agent.
 
 
§11.4.
Incumbency Certificate; Authorized Signers.  The Administrative Agent shall have
received from each of the Borrowers, Holdings and the Subsidiary Guarantors an
incumbency certificate, dated as of the Restatement Date, signed by a duly
authorized officer such Person and giving the name of each individual who shall
be authorized:  (a) to sign, in the name and on behalf of such Person, each of
the Loan Documents to which such Person is or is to become a party; (b) in the
case of the Borrower Representative, to make Completed Revolving Credit Loan
Requests and Conversion Requests on behalf of the Borrowers; and (c) in the case
of the Borrower Representative, to give notices and to take other action on
behalf of the Borrowers and the Guarantors under the Loan Documents.
 
 
§11.5.
Note Purchase Agreement.  The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Borrower Representative
certifying that (i) none of the Note Purchase Agreements previously delivered to
the Administrative Agent under the Existing Credit Agreement has been amended,
restated, supplemented, or otherwise modified since August 5, 2011, and that
each is in full force and effect as of the Restatement Date, or if any of the
foregoing has been amended, restated supplemented, or otherwise modified,
attaching a copy of the foregoing thereto certified as true, correct, and
complete and (ii) neither the Borrower nor any Guarantor has made any new notes
offerings since August 5, 2011, or if new notes have been issued, a copy of each
fully executed note purchase agreement certified as true, correct, and complete.
 
 
§11.6.
Certificates of Insurance.  The Administrative Agent shall have received
(a) current certificates of insurance as to all of the insurance maintained by
each Borrower and their respective Subsidiaries on the Real Estate (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; and (b) such further information and certificates from the Borrowers,
their insurers and insurance brokers as the Administrative Agent may reasonably
request.
 
 
§11.7.
Intentionally Omitted.
 
 
§11.8.
Opinion of Counsel Concerning Organization and Loan Documents.  Each of the
Lenders and the Agents shall have received favorable opinions addressed to the
Lenders and the Agents in form and substance satisfactory to the Lenders and the
Agents from Phillips Lytle LLP, as counsel to the Borrowers and their respective
Subsidiaries with respect to New York law and certain matters of Delaware
corporate law and Maryland corporate law.
 
 
§11.9.
Tax and Securities Law Compliance.  Each of the Lenders and the Agents shall
also have received from Phillips Lytle LLP, as counsel to the Borrowers, a
favorable opinion addressed to the Lenders and the Agents, in form and substance
satisfactory to each of the Lenders and the Agents, with respect to the
qualification of Sovran as a REIT and certain other tax and securities laws
matters.
 
 
§11.10.
Guaranties.  Each of the Guaranties to be executed and delivered on the
Restatement Date shall have been duly executed and delivered by the Guarantor
thereunder.
 
 
§11.11.
Certifications from Government Officials.  The Administrative Agent shall have
received certifications from government officials evidencing the legal
existence, good standing and foreign qualification of each Borrower and each
Guarantor, along with a certified copy of the certificate of limited
partnership, certificate of incorporation or other comparable organizational
document of each Borrower and each Guarantor, all as of the most recent
practicable date.
 
 
§11.12.
Proceedings and Documents.  All proceedings in connection with the transactions
contemplated by this Credit Agreement, the other Loan Documents and all other
documents incident thereto shall be satisfactory in form and substance to each
of the Lenders and to the Administrative Agent's counsel, and the Administrative
Agent, each of the Lenders and such counsel shall have received all information
and such counterpart originals or certified or other copies of such documents as
the Administrative Agent may reasonably request.
 
 
§11.13.
Fees.  The Borrowers shall have paid to the Administrative Agent, for the
accounts of the Lenders or for its own account, as applicable, all of the fees
and expenses that are due and payable as of the Restatement Date in accordance
with this Credit Agreement and the Engagement Letter.
 
 
§11.14.
Compliance Certificate.  The Borrowers shall have delivered a compliance
certificate in the form of Exhibit D-7 hereto evidencing compliance with the
covenants set forth in §10 hereof after giving pro forma effect to the
transactions contemplated by this Credit Agreement.
 
 
§11.15.
Existing Indebtedness.  The existing of record indebtedness of the Borrowers
under the Existing Credit Agreement shall have been reallocated with the
proceeds of the Initial Term Loan and the initial Revolving Credit Loan.
 
 
§11.16.
Subsequent Guarantors.  As a condition to the effectiveness of any subsequent
Guaranty, each subsequent Guarantor shall deliver such documents, agreements,
instruments and opinions as the Administrative Agent shall require as to such
Guarantor and the Unencumbered Property owned by such Guarantor that are
analogous to the deliveries made by the Guarantors as of the Restatement Date
pursuant to §11.2 through §11.8, §11.10 and §11.11.
 
 
§11.17.
No Material Adverse Effect.  Since December 31, 2012, there shall not have
occurred or become known to the Administrative Agent or any of the Lenders any
event, condition, change, circumstance, effect or state of facts that,
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.
 
 
§11.18.
Other Information.  The Administrative Agent shall have received such other
documents, agreements and instruments as the Administrative Agent on behalf of
the Lenders may reasonably request.



§12.
CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders to make any Loan,
including the Revolving Credit Loan and the Term Loans, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, in each
case whether on or after the Restatement Date, shall also be subject to the
satisfaction of the following conditions precedent:




 
§12.1.
Representations True; No Event of Default; Compliance Certificate.  Each of the
representations and warranties of the Borrowers and the Guarantors contained in
this Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of each Loan or the issuance, extension or renewal of
such Letter of Credit, with the same effect as if made at and as of that time
(except to the extent that such representations and warranties relate expressly
to an earlier date); and no Default or Event of Default under this Credit
Agreement shall have occurred and be continuing on the date of any Completed
Revolving Credit Loan Request, Completed Delayed Draw Term Loan Request or on
the Drawdown Date of any Loan or on the date of the issuance, extension or
renewal of such Letter of Credit.  The Administrative Agent shall have received
a certificate of the Borrowers signed by an authorized officer of the Borrower
Representative as provided in §2.4(d)(iii) or §3.3(d)(iii), as the case may be.
 
 
§12.2.
No Legal Impediment.  No change shall have occurred in any law or regulations
thereunder or interpretations thereof that in the reasonable opinion of the
Administrative Agent or any Lender would make it illegal for any Lender to make
such Loan or to participate in the issuance, extension or renewal of such Letter
of Credit.
 
 
§12.3.
Governmental Regulation.  Each Lender shall have received such statements in
substance and form reasonably satisfactory to such Lender as such Lender shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.



§13.
EVENTS OF DEFAULT; ACCELERATION; ETC.




 
§13.1.
Events of Default and Acceleration.  If any of the following events ("Events of
Default") shall occur:
 
   
(a)
the Borrowers shall fail to pay any principal of the Loans or any Reimbursement
Obligation when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment (including, without limitation, amounts due under §2.7 and §3.8);
 
   
(b)
the Borrowers shall fail to pay any interest on the Loans, or any other sums due
hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §8.17) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure continues for five (5) days;
 
   
(c)
any Borrower or any Guarantor or any of their respective Subsidiaries shall fail
to comply with any of their respective covenants contained in §§8.1, 8.6, 8.7,
8.8, 8.9, 8.12, 8.21, 8.22, 8.23, 9 or 10;
 
   
(d)
any Borrower or any Guarantor or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any
other Loan Document (other than those specified elsewhere in this §13) and such
failure continues for thirty (30) days;
 
   
(e)
any representation or warranty of any Borrower or any Guarantor or any of their
respective Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;
 
   
(f)
any Borrower or any Guarantor or any of their respective Subsidiaries shall (i)
fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases (x) in respect of any Recourse obligations or credit or (y)
in respect of any Without Recourse obligations or credit which total in an
aggregate amount in excess of $10,000,000; or (ii) fail to observe or perform
any material term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing borrowed money or credit received or in respect
of any Capitalized Leases (x) in respect of any Recourse obligations or credit
or (y) in respect of any Without Recourse obligations or credit in an aggregate
amount in excess of $10,000,000, in either case for such period of time (after
the giving of appropriate notice if required) as would permit the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, or an "Event of Default" shall occur and be continuing under
the Note Purchase Agreement that permits acceleration; or (iii) default in any
payment obligation under a Hedge Agreement, and such default shall continue
after any applicable grace period contained in such Hedge Agreement or any other
agreement or instrument relating thereto; or (iv) becomes obligated to purchase
or repay Indebtedness (other than the Obligations) before its regular maturity
or before its regularly scheduled dates of payment in an aggregate principal
amount of at least $10,000,000, as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests or the exercise by either Borrower or any Subsidiary of a contractual
right to prepay such Indebtedness).
 
   
(g)
any Borrower, any Guarantor or any of their respective Subsidiaries shall make
an assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any Borrower, any Guarantor or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any
Borrower, any Guarantor or any of their respective Subsidiaries or shall
commence any case or other proceeding relating to any Borrower, any Guarantor or
any of their respective Subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any Borrower, any Guarantor or any of their
respective Subsidiaries and (i) any Borrower, any Guarantor or any of their
respective Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) days;
 
   
(h)
a decree or order is entered appointing any trustee, custodian, liquidator or
receiver or adjudicating any Borrower, any Guarantor or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
Borrower, any Guarantor or any of their respective Subsidiaries in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;
 
   
(i)
there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, any uninsured final judgment
against any Borrower, any Guarantor or any of their respective Subsidiaries
that, with other outstanding uninsured final judgments, undischarged,
unsatisfied and unstayed, against any Borrower, any Guarantor or any of their
respective Subsidiaries exceeds in the aggregate $5,000,000;
 
   
(j)
any of the Loan Documents or any material provision of any Loan Documents shall
be cancelled, terminated, revoked or rescinded otherwise than in accordance with
the terms thereof or with the express prior written agreement, consent or
approval of the Required Lenders (or all Lenders if required under §26), or any
Guaranty shall be cancelled, terminated, revoked or rescinded at any time or for
any reason whatsoever, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of any Borrower or any of its
Subsidiaries or any Guarantor or any of its Subsidiaries, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;
 
   
(k)
any "Event of Default" or default (after notice and expiration of any period of
grace, to the extent provided, and if none is specifically provided, then for a
period of thirty (30) days after notice), as defined or provided in any of the
other Loan Documents, shall occur and be continuing;
 
   
(l)
any Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $1,000,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $1,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan:  (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of Section 302 and Section 303 of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of any Borrower or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000, and (B) could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan; or
 
   
(m)
(i) any person or group of persons (within the meaning of Sections 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of (a) 20% or more of the outstanding shares
of common stock of Sovran, or (b) 33% or more in the aggregate of the
outstanding limited partnership interests of SALP (other than by Sovran and its
wholly-owned Subsidiaries); (ii) Holdings ceasing to be the sole general partner
and sole investment manager of SALP; (iii) Sovran and its wholly-owned
Subsidiaries cease to beneficially own 100% of the capital stock of Holdings; or
(iv) during any period of twelve consecutive calendar months, individuals who
were directors of Sovran on the first day of such period (together with
directors whose election by the Board of Directors or whose nomination for
election by Sovran's stockholders was approved by a vote of at least two-thirds
of the members of the Board of Directors then in office who either were members
of the Board of Directors on the Restatement Date or whose election or
nomination for election was previously so approved) shall cease to constitute a
majority of the board of directors of Sovran;
 
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor; provided that in
the event of any Event of Default specified in §13.1(g) or §13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Administrative Agent or
action by the Lenders or the Administrative Agent.




 
§13.2.
Termination of Commitments.  If any one or more Events of Default specified in
§13.1(g) or §13.1(h) shall occur, any unused portion of the Commitments
hereunder shall forthwith terminate and the Lenders shall be relieved of all
obligations to make Loans to the Borrowers.  If any other Event of Default shall
have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §13.1, the Administrative
Agent may, and upon the request of the Required Revolving Credit Lenders or the
Required Delayed Draw Term Loan Lenders, as the case may be, shall, by notice to
the Borrowers, terminate the unused portion of the credit hereunder, and upon
such notice being given such unused portion of the credit hereunder shall
terminate immediately and each of the Lenders shall be relieved of all further
obligations to make Loans.  No such termination of the credit hereunder shall
relieve any Borrower or any Guarantor of any of the Obligations or any of its
existing obligations to the Lenders arising under other agreements or
instruments.
 
 
§13.3.
Remedies.  In the event that one or more Events of Default shall have occurred
and be continuing, whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §13.1, the Required Lenders if owed any
Obligations may direct the Administrative Agent to proceed to protect and
enforce the rights and remedies of the Administrative Agent and the Lenders
under this Credit Agreement, the Notes, any or all of the other Loan Documents
or under applicable law by suit in equity, action at law or other appropriate
proceeding (including for the specific performance of any covenant or agreement
contained in this Credit Agreement or the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and the obtaining of the
appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Administrative Agent and the Lenders
under the Loan Documents or applicable law.  No remedy herein conferred upon the
Lenders or the Administrative Agent or the holder of any Note or purchaser of
any Letter of Credit Participation is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under any of the other Loan Documents or
now or hereafter existing at law or in equity or by statute or any other
provision of law.
 
 
§13.4.
Distribution of Proceeds.  In the event that, following the occurrence or during
the continuance of any Default or Event of Default, the Administrative Agent or
any Lender, as the case may be, receives any monies from the Borrowers or in
connection with the enforcement of any the Guaranties, such monies shall be
distributed for application as follows:
 
   
(a)
First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent or the Lenders under this Credit
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;
 
   
(b)
Second, to payment of any fees, expenses or reimbursements owed to the
Administrative Agent (including in its capacity as issuer of Letters of Credit);
 
   
(c)
Third, to payments of fees and interest on all the Loans, to be applied for the
ratable benefit of the Lenders, pro rata based on the proportion of the Lenders'
interest in such Obligations;
 
   
(d)
Fourth, to payments of principal of the Loans and to cash collateralize L/C
Obligations, to be applied for the ratable benefit of the Lenders, pro rata
based on the proportion of the Lenders' interest in such Obligations;
 
   
(e)
Fifth, to all other Obligations pro rata based on the proportion of the
obligation holder's interest in such Obligations; provided, however, that the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable; and
 
   
(f)
Sixth, the excess, if any, shall be returned to the Borrowers or to such other
Persons as are entitled thereto.



§14.
SET OFF.  Borrowers and each Guarantor hereby grants to the Administrative
Agent, for the ratable benefit of the Lenders, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or any entity under
the control of M&T Bank and its successors and assigns or in transit to any of
them.  Without demand or notice to the extent permitted by applicable law,
during the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch at which such deposits are held, but specifically
excluding tenant security deposits, other fiduciary accounts and other
segregated escrow accounts required to be maintained by any of the Borrowers for
the benefit of any third party) or other sums credited by or due from any of the
Lenders to any of the Borrowers or any other property of any of the Borrowers in
the possession of the Administrative Agent or a Lender may be applied to or set
off against the payment of the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY
BORROWER OR GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.  Each of the Lenders agrees with each other Lender that (a) if pursuant
to any agreement between such Lender and any Borrower (other than this Credit
Agreement or any other Loan Document), an amount to be set off is to be applied
to Indebtedness of any Borrower to such Lender, other than with respect to the
Obligations, such amount shall be applied ratably to such other Indebtedness and
to the Obligations, and (b) if such Lender shall receive from any Borrower,
whether by voluntary payment, exercise of the right of setoff, counterclaim,
cross action, enforcement of the Obligations by proceedings against such
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise, as shall result in each
Lender receiving in respect of the Notes held by it or Reimbursement Obligations
owed it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise a right of
setoff if such exercise would limit or prevent the exercise of any other remedy
or other recourse against any Borrower, and in any event, without the consent of
the Administrative Agent.
 
§15.
THE AGENTS.




 
§15.1.
Authorization.
 
   
(a)
The Administrative Agent is authorized to take such action on behalf of each of
the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, including, without limitation, to enter into the Intercreditor
Agreement (or any amendment thereto) as agent for the Lenders (to which the
Lenders agree to be bound), provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.  The relationship between the Administrative Agent and the
Lenders is and shall be that of agent and principal only, and nothing contained
in this Credit Agreement or any of the other Loan Documents shall be construed
to constitute the Administrative Agent as a trustee or fiduciary for any Lender.
 
   
(b)
Each Borrower and each Guarantor, without further inquiry or investigation,
shall, and is hereby authorized by the Lenders to, assume that all actions taken
by the Administrative Agent hereunder and in connection with or under the Loan
Documents are duly authorized by the Lenders.  The Lenders shall notify the
Borrowers of any successor to Administrative Agent by a writing signed by
Required Lenders, which successor shall be reasonably acceptable to the
Borrowers so long as no Default or Event of Default has occurred and is
continuing.
 
      
§15.2.
Employees and Agents.  The Administrative Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Credit Agreement and the other Loan Documents.  The
Administrative Agent may utilize the services of such Persons as the
Administrative Agent in its sole discretion may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrowers
if so provided in §16 hereof.
 
 
§15.3.
No Liability.  Neither the Administrative Agent, nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Administrative Agent
may be liable for losses due to its willful misconduct or gross negligence.
 
 
§15.4.
No Representations.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, or
any of the other Loan Documents or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of any Guarantor or any Borrower or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements in this Credit Agreement or the other Loan Documents.  The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by any Borrower or any Guarantor or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete.  The Administrative Agent has not made nor does it now
make any representations or warranties, express or implied, nor does it assume
any liability to the Lenders, with respect to the credit worthiness or financial
condition of any Borrower or any of its Subsidiaries or any Guarantor or any of
the Subsidiaries or any tenant under a Lease or any other entity.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.
 
 
§15.5.
Payments.
 
   
(a)
A payment by the Borrowers to the Administrative Agent hereunder or any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender.  The Administrative Agent agrees to distribute to each applicable
Lender such Lender's pro rata share of payments received by the Administrative
Agent for the account of the Lenders, as provided herein or in any of the other
Loan Documents.  All such payments shall be made on the date received, if before
1:00 p.m., and if after 1:00 p.m., on the next Business Day.  If payment is not
made on the day received, interest thereon at the overnight federal funds
effective rate shall be paid pro rata to the Lenders entitled to such payments.
 
   
(b)
If in the reasonable opinion of the Administrative Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that interest
thereon at the overnight federal funds effective rate shall be paid pro rata to
the Lenders who would otherwise be entitled to such distribution.  If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.
 
 
§15.6.
Holders of Notes.  As provided in §19.3, the Administrative Agent may deem and
treat the payee of any Notes or the purchaser of any Letter of Credit
Participation as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder, assignee or transferee.
 
 
§15.7.
Indemnity.  The Lenders ratably and severally agree hereby to indemnify and hold
harmless each Agent and its Affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which such Agent has not been reimbursed by
the Borrowers as required by §16), and liabilities of every nature and character
arising out of or related to this Credit Agreement, the Notes, or any of the
other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or such Agent's or any Affiliate's actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by such Agent's or any Affiliate's willful misconduct or gross
negligence.  Nothing in this §15.7 shall limit any indemnification obligations
of the Borrowers hereunder.
 
 
§15.8.
Agents as Lenders.  In its individual capacity as a Lender, M&T Bank shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitments and the Loans made by it, and as the holder of any of the Notes
and as the purchaser of any Letter of Credit Participations, as it would have
were it not also an Agent.
 
 
§15.9.
Notification of Defaults and Events of Default.  Each Lender hereby agrees that,
upon learning of the existence of a default, Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Administrative Agent thereof.  The Administrative Agent hereby agrees that
upon receipt of any notice under this §15.9 it shall promptly notify the other
Lenders of the existence of such default, Default or Event of Default.
 
 
§15.10.
Duties in the Case of Enforcement.  In case one or more Events of Default have
occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Administrative Agent shall, if (a) so
requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of this Credit Agreement and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of enforcement of the Lenders' rights against the Borrowers and the Guarantors
under this Credit Agreement and the other Loan Documents.  The Required Lenders
may direct the Administrative Agent in writing as to the method and the extent
(other than when such direction requires Unanimous Lender Approval under §26) of
any such enforcement, the Lenders (including any Lender which is not one of the
Required Lenders) hereby agreeing to ratably and severally indemnify and hold
the Administrative Agent harmless from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Administrative Agent need not comply with any such direction to the extent
that the Administrative Agent reasonably believes the Administrative Agent's
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
 
 
§15.11.
Successor Agents.  M&T Bank, or any successor Administrative Agent, may resign
as Administrative Agent at any time by giving written notice thereof to the
Lenders and to the Borrowers.  In addition, the Required Lenders may remove the
Administrative Agent in the event of the Administrative Agent's gross negligence
or willful misconduct.  Any such resignation or removal shall be effective upon
appointment and acceptance of a successor Administrative Agent, as hereinafter
provided.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, which is a Lender under
this Credit Agreement, provided that so long as no Default or Event of Default
has occurred and is continuing the Borrowers shall have the right to approve any
successor Administrative Agent, which approval shall not be unreasonably
withheld.  If, in the case of a resignation by the Administrative Agent, no
successor Administrative Agent shall have been so appointed by the Required
Lenders and approved by the Borrowers, if applicable, and shall have accepted
such appointment, within thirty (30) days after the retiring Administrative
Agent's giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint any one of the other Lenders as a
successor Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all further duties and obligations as Administrative Agent under
this Credit Agreement.  After any Administrative Agent's resignation or removal
hereunder as Administrative Agent, the provisions of this §15 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.
 
 
§15.12.
Notices.  Any notices or other information required hereunder to be provided to
the Administrative Agent which the Administrative Agent is required hereunder to
provide to the Lenders, shall be forwarded by the Administrative Agent to each
of the Lenders on the same day (if practicable) and, in any case, on the next
Business Day following the Administrative Agent's receipt thereof.
 
 
§15.13.
Administrative Agent May File Proofs of Claim.
 
   
(a)
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to the Borrowers or any of their Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan,
Reimbursement Obligation or Unpaid Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:
 
     
(i)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations or Unpaid
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under §§2.3, 3.3,
4.1, 5.10, and 16) allowed in such proceeding or under any such assignment; and
 
     
(ii)
for itself and for the ratable benefit of the Lenders, to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same in accordance with the provisions of this Credit Agreement.
 
   
(b)
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such proceeding or under any such assignment is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, nevertheless to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16.
 
   
(c)
Nothing contained herein shall authorize the Administrative Agent to consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Lender or the rights of any Lender or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding or under any
such assignment.



§16.
EXPENSES.  The Borrowers jointly and severally agree to pay (a) the reasonable
costs of producing and reproducing this Credit Agreement, the other Loan
Documents and the other agreements and instruments mentioned herein, (b) the
reasonable fees, expenses and disbursements of the Administrative Agent's
outside counsel, any local counsel or internal counsel to the Administrative
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, expenses and disbursements
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein (including, without limitation, the Letters
of Credit), any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
for providing for such cancellation, including, without limitation, the
reasonable fees and disbursements of the Administrative Agent's counsel in
preparing the documentation, (d) the reasonable fees, costs, expenses and
disbursements of each of the Agents and its Affiliates incurred in connection
with the syndication and/or participations of the Loans, including, without
limitation, costs of preparing syndication materials and photocopying costs,
which syndication costs and expenses shall be payable by the Borrowers
regardless of whether the Loans are ultimately syndicated, (e) all reasonable
expenses (including reasonable attorneys' fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, auditors, consultants, engineers, investment bankers, surveyors or
other experts retained by any Lender or the Administrative Agent in connection
with any such enforcement proceedings) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against any Borrower or any of its
Subsidiaries or any Guarantor or the administration thereof after the occurrence
and during the continuance of a Default or Event of Default (including, without
limitation, expenses incurred in any restructuring and/or "workout" of the
Loans), and (ii) subject to the limitation set forth in §17 hereof, any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Lender's or the Administrative Agent's relationship with any
Borrower or any of its Subsidiaries or any Guarantor, (f) all reasonable fees,
expenses and disbursements of the Administrative Agent incurred in connection
with UCC searches and (g) all costs incurred by the Administrative Agent in the
future in connection with its inspection of the Unencumbered Properties after
the occurrence and during the continuance of an Event of Default.  The covenants
of this §16 shall survive payment or satisfaction of payment of amounts owing
with respect to the Notes.
 
§17.
INDEMNIFICATION.  The Borrowers jointly and severally agree to indemnify and
hold harmless each of the Agents and Lenders and the shareholders, directors,
agents, counsel, professional advisors, officers, subsidiaries and Affiliates of
each of the Agents and Lenders (each group consisting of an Agent or a Lender
and its respective shareholders, directors, agents, counsel, professional
advisors, officers, subsidiaries and Affiliates being an "Indemnified Lender's
Group") from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
settlement payments, obligations, damages and expenses of every nature and
character, arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby or thereby or which otherwise
arise in connection with the financing, including, without limitation, (a) any
actual or proposed use by any Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) any Borrower or any of its Subsidiaries or any
Guarantor entering into or performing this Credit Agreement or any of the other
Loan Documents or the transactions contemplated by this Credit Agreement or any
of the other Loan Documents, or (c) pursuant to §8.17 hereof, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrowers shall not be obligated under this §17 to indemnify any Person for
liabilities to the extent arising from the gross negligence or willful
misconduct of such Person or of any other Person in the Indemnified Lender's
Group of which such Person is a member (but such indemnification shall continue
to apply to all other Persons including all other Indemnified Lender's
Groups).  Each Person to be indemnified under this §17 shall give the Borrowers
notice of any claim as to which it is seeking indemnification under this §17
promptly after becoming aware of the same (which shall constitute notice for all
Indemnified Lender's Groups), but such Person's failure to give prompt notice
shall not affect the obligations of the Borrowers under this §17 unless such
failure prejudices the legal rights of the Borrowers regarding such
indemnity.  In litigation, or the preparation therefor, the Borrowers shall be
entitled to select counsel reasonably acceptable to the Required Lenders, and
the Lenders (as approved by the Required Lenders) shall be entitled to select
their own supervisory counsel and, in addition to the foregoing indemnity, the
Borrowers agree to pay promptly the reasonable fees and expenses of each such
counsel if (i) in the reasonable opinion of the Agent, use of counsel of the
Borrowers' choice could reasonably be expected to give rise to a conflict of
interest, (ii) the Borrowers shall not have employed counsel reasonably
satisfactory to the Agent and the Lenders within a reasonable time after notice
of the institution of any such litigation or proceeding or (iii) the Borrower
Representative authorizes each Agent and Lender to employ separate counsel at
the Borrowers' expense.  If and to the extent that the obligations of the
Borrowers under this §17 are unenforceable for any reason, the Borrowers hereby
agree to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The provisions of this
§17 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder and shall continue in full force and effect
as long as the possibility of any such claim, action, cause of action or suit
exists.
 
§18.
SURVIVAL OF COVENANTS, ETC.  All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of any Borrower or any
of its Subsidiaries or any Guarantor pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Agents, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any Letter of Credit or any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  The indemnification obligations of the Borrowers
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein.  All statements
contained in any certificate or other paper delivered to any Lender or Agent at
any time by or on behalf of any Borrower or any of its Subsidiaries or any
Guarantor pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Borrower or such
Subsidiary or such Guarantor hereunder.
 
§19.
ASSIGNMENT; PARTICIPATIONS: ETC.




 
§19.1.
Successors and Assigns Generally.  The provisions of this Credit Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of their respective rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of §19.2, (ii) by way of participation in accordance with the
provisions of §19.4 or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of §19.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in §19.4 and, to
the extent expressly contemplated hereby, the Affiliates and the partners,
directors, officers, employees, agents and advisors of the Administrative Agent
and the Lenders and of their respective Affiliates) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.
 
 
§19.2.
Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees (an "Assignee") all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
   
(a)
Minimum Amounts.
 
     
(i)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
     
(ii)
in any case not described in the immediately preceding subsection (i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Credit Commitment, or $1,000,000 in the case of any assignment in
respect of a Term Loan, unless each of the Administrative Agent and, so long as
no Default or Event of Default shall exist, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).
 
   
(b)
Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Credit Agreement
with respect to the Loan or the Commitment assigned.
   
(c)
No consent shall be required for any assignment except to the extent required by
clause (ii) of the immediately preceding subsection (a) and, in addition:
 
     
(i)
the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless the Borrower
Representative shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof; and
 
     
(ii)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment if such assignment is to a Person that is not
already a Lender with a Revolving Credit Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (y) a Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund.
 
   
(d)
No such assignment shall be made to the Borrowers, any of the Borrowers'
Affiliates or Subsidiaries or any Defaulting Lender.
 
   
(e)
No such assignment shall be made to a natural person.
 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption and upon delivery to the Administrative Agent of a processing and
recordation fee of $3,500, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §4.6, §16 and §17 and the other
provisions of this Credit Agreement and the other Loan Documents as provided in
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption and upon delivery to the Administrative Agent of a processing and
recordation fee of $3,500, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §4.6, §16 and §17 and the other
provisions of this Credit Agreement and the other Loan Documents as provided in
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with §19.4.




 
§19.3.
Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent's Head Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
 
§19.4.
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrowers or any Affiliate or Subsidiary of
any Borrower) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this Credit
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver of any provision of
any Loan Document described in §26 that adversely affects such
Participant.  Subject to §19.5, the Borrowers agree that each Participant shall
be entitled to the benefits of §4.6 and §4.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to §19.7.  To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of §14 as though it were a Lender, provided such Participant agrees
to be subject to §14 as though it were a Lender.  Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower Representative of the sale of any participation hereunder.
 
 
§19.5.
Limitation upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under §4.6 and §4.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers' prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of §4.2
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers and
the Administrative Agent, to comply with §4.2(c) as though it were a Lender.
 
 
§19.6.
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
§19.7.
No Registration.  Each Lender agrees that, without the prior written consent of
the Borrowers and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
 
 
§19.8.
Disclosure.  The Borrowers agree that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Credit Agreement to assignees or
Participants and potential assignees or Participants hereunder; provided that
such assignees or potential assignees shall be Eligible Assignees.  Any such
disclosed information shall be treated by any assignee or Participant with the
same standard of confidentiality set forth in §8.10 hereof.
 
 
§19.9.
Syndication.  The Borrowers acknowledge that the Administrative Agent intends,
and shall have the right, by itself or through its Affiliates, to syndicate or
enter into co-lending arrangements with respect to the Loans and the Total
Revolving Credit Commitment pursuant to this §19, and the Borrowers agree to
cooperate with the Administrative Agent's and its Affiliate's syndication and/or
co-lending efforts, such cooperation to include, without limitation, the
provision of information reasonably requested by potential syndicate members.



§20.
NOTICES, ETC.  Except as otherwise expressly provided in this Credit Agreement,
all notices and other communications made or required to be given pursuant to
this Credit Agreement or the Notes or any Letter of Credit Applications shall be
in writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by facsimile and confirmed by delivery via courier or postal service, addressed
as follows:




   
(a)
if to any Borrower or any Guarantor, to the Borrower Representative at Sovran
Self Storage, Inc., 6467 Main Street, Williamsville, New York 14221,
Attention:  Mr. Andrew J. Gregoire, Chief Financial Officer, with a copy to
Phillips Lytle LLP, 3400 HSBC Center, Buffalo, New York 14203,
Attention:  Raymond H. Seitz, or to such other address for notice as the
Borrower Representative or any Guarantor shall have last furnished in writing to
the Administrative Agent;
 
   
(b)
if to the Administrative Agent, Manufacturers and Traders Trust Company, 25 S.
Charles Street, 12th Floor, Baltimore, Maryland 21201, Attention:  Hugh Giorgio,
or such other address for notice as the Administrative Agent shall have last
furnished in writing to the Borrowers, with a copy to Deanna Kashdan, Esq.,
Alston & Bird LLP, 1201 West Peachtree Street, Atlanta, Georgia 30309-3424, or
at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Person giving the notice; and additionally, for any
Completed Revolving Credit Loan Request, to Manufacturers and Traders Trust
Company, One Fountain Plaza, Buffalo, New York 14203; and
 
   
(c)
if to any Lender, at such Lender's address set forth on Schedule 1.2 hereto, or
such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
 
 
          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt and (ii) if sent by registered or certified first-class
mail, postage prepaid, on the fifth Business Day following the mailing thereof.



§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS CREDIT AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH
OF THE BORROWERS AND THE GUARANTORS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL
COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS OR THE GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN
§20.  THE BORROWERS AND EACH OF THE GUARANTORS HEREBY WAIVES ANY OBJECTION THAT
EITHER OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 
§22.
HEADINGS.  The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
§23.
COUNTERPARTS.  This Credit Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  In proving this Credit Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page of this Credit Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement.
 
§24.
ENTIRE AGREEMENT, ETC.  The Loan Documents and any other documents executed in
connection herewith or therewith express the entire understanding of the parties
with respect to the transactions contemplated hereby and supersede any and all
previous agreements and understandings, oral or written, relating to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§26.
 
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, EACH OF THE BORROWERS, EACH OF THE GUARANTORS, THE AGENT AND
EACH OF THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF
THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE
OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS
AND EACH OF THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH OF THE BORROWERS AND THE GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
§26.
CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise expressly provided in
this Credit Agreement, any consent or approval required or permitted by this
Credit Agreement may be given, and any term of this Credit Agreement or of any
of the other Loan Documents may be amended, and the performance or observance by
any Borrower or any Guarantor of any terms of this Credit Agreement or the other
Loan Documents or the continuance of any default, Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders.
 
 
          Notwithstanding the foregoing, the written consent of each Lender
directly and adversely affected thereby (or the Administrative Agent at the
written direction of such Lenders) shall be required for any amendment, waiver,
modification or consent that does any of the following:
 
     
(i)
reduces or forgives any principal of any unpaid Loan or Reimbursement
Obligations or any interest thereon (including any interest "breakage" costs) or
any fees due any Lender hereunder; or
 
     
(ii)
changes the unpaid principal amount of any Loan or reduces the rate of interest
on any Loan; or
 
     
(iii)
changes the date fixed for any payment of principal of or interest on any Loan
(including, without limitation, any extension of any Maturity Date, except for
the two one-year extensions thereof as permitted under §2.10 hereof) or any fees
payable hereunder; or
 
     
(iv)
changes the amount of such Lender's Commitment (other than pursuant to an
assignment permitted under §19.1 hereof), extends the expiration date of such
Lender's Commitment or increases the amount of the Total Revolving Credit
Commitment or Delayed Draw Term Loan Commitment (except for the increases in the
Total Revolving Credit Commitment to an amount not to exceed $250,000,000 as
provided in §2.11); or
     
(v)
with respect to the Lenders under the Term Loan makes any alteration to §3.8
hereof;
 
     
(vi)
changes the definition of "Required Revolving Credit Lenders", "Required Delayed
Draw Term Loan Lenders", or "Required Initial Term Loan Lenders";
 
 
provided that Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Credit Agreement that:
       
(1)
releases or reduces the liability of any Guarantor pursuant to its Guaranty
other than as provided in §6; or
 
       
(2)
modifies this §26 or any other provision herein or in any other Loan Document
which by the terms thereof expressly requires Unanimous Lender Approval; or
 
       
(3)
changes the definitions of Required Lenders or Unanimous Lender Approval.
 
 
Provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent; provided further that changes
adversely affecting the rights of one class of Lenders differently from any
other class of Lenders will require the consent of the Required Revolving Credit
Lenders, the Required Delayed Draw Term Loan Lenders and/or the Required Initial
Term Loan Lenders, as the case may be.
 
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.



§27.
INDEPENDENCE OF COVENANTS.  All covenants hereunder shall be given in any
jurisdiction independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 
§28.
SEVERABILITY.  The provisions of this Credit Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Credit Agreement in any
jurisdiction.
 
§29.
USA PATRIOT ACT NOTICE.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.
 
§30.
TRANSITIONAL ARRANGEMENTS.




 
§30.1.
Existing Credit Agreement Superseded.  This Credit Agreement shall on the
Restatement Date supersede the Existing Credit Agreement in its entirety, except
as provided in this §30.  On the Restatement Date, the rights and obligations of
the parties evidenced by the Existing Credit Agreement shall be evidenced by
this Credit Agreement and the other Loan Documents, the "Loans" as defined in
the Existing Credit Agreement shall be converted to Loans as defined herein as
provided in §1.3.
 
 
§30.2.
Return and Cancellation of Notes.  As soon as reasonably practicable after its
receipt of its Notes hereunder on the Restatement Date, each Lender hereunder
which was a lender under the Existing Credit Agreement, will promptly return to
the Borrowers, marked "Substituted" or "Cancelled", as the case may be, any
promissory notes of the Borrowers held by such Lender pursuant to the Existing
Credit Agreement.
 
 
§30.3.
No Novation.  Upon this Credit Agreement becoming effective pursuant to §11 and
the reallocation and other transactions described in §1.3, from and after the
Restatement Date (i) all terms and conditions of the Existing Credit Agreement
and any other "Loan Document" as defined therein, as amended by this Credit
Agreement and the other Loan Documents being executed and delivered on the
Restatement Date, shall be and remain in full force and effect, as so amended,
and shall constitute the legal, valid, binding and enforceable obligations of
the parties thereto; (ii) the terms and conditions of the Existing Credit
Agreement shall be amended as set forth herein and, as so amended, shall be
restated in their entirety, but shall be amended only with respect to the
rights, duties and obligations among the Borrowers, Lenders and Administrative
Agent accruing from and after the Restatement Date; (iii) this Credit Agreement
shall not in any way release or impair the rights, duties, Obligations or Liens,
if any, created pursuant to the Existing Credit Agreement or any other Loan
Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Restatement Date, except as modified
hereby or as modified hereafter in accordance with the terms hereof or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties, Obligations and Liens, if any, are
assumed, ratified and affirmed by the Borrowers; (iv) all indemnification
obligations of the Borrowers and their Subsidiaries under the Existing Credit
Agreement and any other Loan Documents shall survive the execution and delivery
of this Credit Agreement and shall continue in full force and effect for the
benefit of Lenders, Administrative Agent, and any other Person indemnified under
the Existing Credit Agreement or any other Loan Document at any time prior to
the Restatement Date; (v) the Obligations incurred under the Existing Credit
Agreement shall, to the extent outstanding on the Restatement Date, continue
outstanding under this Credit Agreement to the extent and as set forth in §1.3
hereof and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Credit Agreement, and this Credit Agreement
shall not constitute a refinancing, substitution or novation of such Obligations
or any of the other rights, duties and obligations of the parties hereunder;
(vi) the execution, delivery and effectiveness of this Credit Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or
Administrative Agent under the Existing Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby; and (vii) any and all
references in the Loan Documents to the Existing Credit Agreement shall, without
further action of the parties, be deemed a reference to the Existing Credit
Agreement, as amended and restated by this Credit Agreement, and as this Credit
Agreement shall be further amended or amended and restated from time to time
hereafter.
 





[Remainder of page intentionally left blank]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
 

 
SOVRAN SELF STORAGE, INC.
 
 
By:   /s/ Andrew J. Gregoire               
Name:  Andrew J. Gregoire
Title:  Chief Financial Officer and Secretary
 
 
 
 
SOVRAN ACQUISITION LIMITED
          PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:   /s/ Andrew J. Gregoire                
Name:  Andrew J. Gregoire
Title:  Chief Financial Officer and Secretary
 
 












Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
MANUFACTURERS AND TRADERS
          TRUST COMPANY
 
 
By:   /s/ Susan Freed-Oestreicher           
Name:  Susan Freed-Oestreicher
Title:  Vice President
 
 
 









[Signatures Continue on Next Page]









Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
SUNTRUST BANK
 
 
By:   /s/ W. John Wendler                 
Name:  W. John Wendler
Title:  Senior Vice President
 
 
 





[Signatures Continue on Next Page]





Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:   /s/ Wayne N. Keller                 
Name:  Wayne N. Keller
Title:  Senior Vice President
 
 
 





[Signatures Continue on Next Page]









Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:   /s/ Gregory J. Fedorko                 
Name:  Gregory J. Fedorko
Title:  Vice President
 
 
 





[Signatures Continue on Next Page]







Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
U.S. BANK, NATIONAL ASSOCIATION
 
 
By:   /s/ Bruce A. Ostrom                 
Name:  Bruce A. Ostrom
Title:  Senior Vice President
 
 
 





[Signatures Continue on Next Page]









Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
HSBC BANK USA,
NATIONAL ASSOCIATION
 
 
By:   /s/ Bryan R. DeBroka                 
Name:  Bryan R. DeBroka
Title:  Senior Relationship Manager
 
 
 





[Signatures Continue on Next Page]











Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
BRANCH BANKING AND TRUST
COMPANY
 
 
By:   /s/ Ahaz Armstrong                 
Name:  Ahaz Armstrong
Title:  AssistantVice President
 
 
 





[Signatures Continue on Next Page]







Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
CAPITAL ONE, N.A.
 
 
By:   /s/Frederick H. Denecke              
Name:  Frederick H. Denecke
Title:  Vice President
 
 
 





[Signatures Continue on Next Page]







Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
FIRST NIAGARA BANK, N.A.
 
 
By:   /s/James A. Rahill                 
Name:  James A. Rahill
Title:  Vice President
 
 
 





[Signatures Continue on Next Page]









Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
KEYBANK NATIONAL ASSOCIATION
 
 
By:   /s/ Jane E. McGrath                 
Name:  Jane E. McGrath
Title:  Vice President
 
 
 





[Signatures Continue on Next Page]









Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 


 
MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD.
NEW YORK BRANCH
 
 
By:   /s/ Luke Hwang                      
Name:  Luke Hwang
Title:  VP & Deputy GM
 
 
 




















Signature Page to Fifth Amended and Restated Revolving Credit and Term Loan
Agreement


 
 

--------------------------------------------------------------------------------

 

Schedule 1.2


Lenders' Commitments


 
Lender
 
Revolving
Credit
Commitment
Revolving
Credit
Commitment Percentage
 
Term
Commitment
 
Term
Commitment Percentage
 
Delayed Draw
Term Loan
Commitment
Delayed Draw Term Loan
Commitment Percentage
Manufacturers and Traders Trust Company
$24,500,000
14.000000000%
$31,500,000
14.000000000%
$14,000,000
14.000000000%
SunTrust Bank
$21,175,000
12.100000000%
$27,225,000
12.100000000%
$12,100,000
12.100000000%
Wells Fargo Bank, National Association
$21,175,000
12.100000000%
$27,225,000
12.100000000%
$12,100,000
12.100000000%
PNC Bank, National Association
$21,175,000
12.100000000%
$27,225,000
12.100000000%
$12,100,000
12.100000000%
U.S. Bank National Association
$21,175,000
12.100000000%
$27,225,000
12.100000000%
$12,100,000
12.100000000%
HSBC Bank USA, National Association
$21,175,000
12.100000000%
$27,225,000
12.100000000%
$12,100,000
12.100000000%
Branch Banking and Trust Company
$16,100,000
9.200000000%
$20,700,000
9.200000000%
$9,200,000
9.200000000%
Capital One, N.A.
$10,150,000
5.800000000%
$13,050,000
5.800000000%
$5,800,000
5.800000000%
First Niagara Bank, N.A.
$8,750,000
5.000000000%
$11,250,000
5.000000000%
$5,000,000
5.000000000%
Key Bank National Association
$7,000,000
4.000000000%
$9,000,000
4.000000000%
$4,000,000
4.000000000%
Mega International Commercial Bank Co., Ltd. New York Branch
$2,625,000
1.500000000%
$3,375,000
1.500000000%
$1,500,000
1.500000000%
TOTAL:
$175,000,000
100%
$225,000,000
100%
$100,000,000
100%






 
 

--------------------------------------------------------------------------------

 

Schedule 7.1(b)


Capitalization; Outstanding Securities
SALP and Holdings


A.
 
Sovran Acquisition Limited Partnership
     
 
Partner's Names and Addresses
Number
of Units
Percentage Interest
in the Partnership
 
 
1.
General Partner:
 
Sovran Holdings, Inc.
6467 Main Street
Williamsville, NY  14221
 
 
 
316,144.65
 
 
1.0000
 
2.
Limited Partners:
 
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
 
 
 
31,099,157.35
 
 
98.3700
   
Harold Samloff and Judy Samloff,
Co-Trustees of the Samloff
Revocable Trust,
Dated May 16, 2011
10040 E. Happy Valley Road, #2026
Scottsdale, AZ 85255
 
25,000.000
0.0791
   
Laurence C. Glazer
1 S. Washington Street, Suite 200
Rochester, NY  14614
 
6,357.425
0.0201
   
Rhonda Billick
145 Cheerywood Drive
Williamsville, NY 14221
 
1,025.000
0.0033
   
Morgan S. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0221




 
 

--------------------------------------------------------------------------------

 






 
 
Partner's Names and Addresses
Number
of Units
Percentage Interest
in the Partnership
 
   
Marlene F. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0221
   
Survivor Trust u/Waldner Family
Wealth Trust
160 Sago Palm Road
Vero Beach, FL  32963
 
143,821.35
0.4550
   
Marjorie W. Waldner, Trustee of
The Waldner Non-Exempt
Family Trust u/Waldner Family
Wealth Trust
160 Sago Palm Road
Vero Beach, FL  32963
 
 
 
8,959.58
0.0283
B.
Sovran Holdings, Inc.
           
Authorized Shares:          1,500
Shares Issued:          100
 
 
Shares owned by Sovran Self Storage Inc.:          100
Percentage of Issued Shares owned by Sovran Self Storage Inc.:          100%
 














 
 

--------------------------------------------------------------------------------

 



Schedule 7.3(a)
Unencumbered Properties
See attached listing.









 
 

--------------------------------------------------------------------------------

 



Schedule 7.3(a)
               
Store #
Street
City
State
Zip
         
001
1471 Center Street Extension
Mt. Pleasant
SC
29464
002
4400 US Highway 98 N
Lakeland
FL
33809
003
550 Cox Road
Gastonia
NC
28054
005
500 Frenchtown Road
E. Greenwich
RI
02818
006
942 Capital Circle S.W.
Tallahassee
FL
32304
007
3690 LeHarps Road
Austintown
OH
44515
009
24940 Detroit Road
Westlake
OH
44145
010
1501 Capital Circle N.W.
Tallahassee
FL
32303
011
8531 South U.S. Hwy. 1
Port Saint Lucie
FL
34952
012
3075 Enterprise Road
Debary
FL
32713
013
36 Industrial Drive
Middletown
NY
10941
014
40 Leo Place
Cheektowaga
NY
14225
015
1270 Jefferson Road
Rochester
NY
14623
020
7657 103rd Street
Jacksonville
FL
32210
021
2648 Two Notch Road
Columbia
SC
29204
023
2585 Brighton Henrietta Town Line Rd
Rochester
NY
14623
025
10901 Abercorn Extension
Savannah
GA
31419
026
3511 South Holden Road
Greensboro
NC
27407
027
2701 McNeil Street
Raleigh
NC
27608
028
30 Stillman Road
North Haven
CT
06473
029
2655 Langford Road
Norcross
GA
30071
030
303 Highway 138
Riverdale
GA
30274
031
8161 Main Street
Williamsville
NY
14221
032
2401 South Wilmington Street
Raleigh
NC
27603
033
7403 Parklane Road
Columbia
SC
29223
034
5311A Bush River Road
Columbia
SC
29212
035
10020 Two Notch Road
Columbia
SC
29223
036
1375 Commerce Road
Morrow
GA
30260
037
11955 South Orange Blossom Trail
Orlando
FL
32837
039
230 Snyder Road
Hermitage
PA
16148
040
10300 Northwest 55th Street
Sunrise
FL
33351
041
7363 Lake Worth Road
Lake Worth
FL
33467
042
1987 Canton Road Northeast
Marietta
GA
30066
043
1525 Williams Drive
Marietta
GA
30066
044
7604 Highway 85
Riverdale
GA
30274
045
720 Veteran's Memorial Highway SW
Mableton
GA
30126
046
1195 Gresham Road
Marietta
GA
30062
047
1212 West Patrick Street
Frederick
MD
21703
048
26 West Diamond Avenue (Rte 117)
Gaithersburg
MD
20877
051
6005 North Wickham Road
Melbourne
FL
32940
052
10429 Jefferson Avenue
Newport News
VA
23605
053
195 East Fairfield Drive
Pensacola
FL
32503
055
269 Oakwood Drive
Glastonbury
CT
06033
056
2090 Clay Road
Austell
GA
30106
057
6457 General Green Way
Alexandria
VA
22312
058
980 North Navy Boulevard
Pensacola
FL
32507
059
1923 North Wickham Road
Melbourne
FL
32935
060
1395 South Street
Suffield
CT
06078
061
5725 Old National Highway
College Park
GA
30349
062
1213 East Brambleton Avenue
Norfolk
VA
23504
064
2630 Center Point Road
Birmingham
AL
35215
065
3625 Lorna Road
Hoover
AL
35216
066
2895 Vaughn Plaza Road
Montgomery
AL
36116
067
918 Blanding Boulevard
Orange Park
FL
32065
068
2807 West Michigan Avenue
Pensacola
FL
32526
069
801 East Nine Mile Road
Pensacola
FL
32514
070
2295 West Michigan Avenue
Pensacola
FL
32526
071
3000 West Columbus Drive
Tampa
FL
33607
072
404 Seminole Boulevard
Largo
FL
33770
073
1844 North Belcher Road
Clearwater
FL
33765
074
6011 I-55 North
Jackson
MS
39213
075
2947 McDowell Road Extension
Jackson
MS
39204
076
1210 Bentley Street
Richmond
VA
23227
077
4066 Silver Star Road
Orlando
FL
32808
078
50 Ward Way
Birmingham
AL
35209
080
3271 Fulling Mill Road
Middletown
PA
17057
081
191 Salem Church Road
Mechanicsburg
PA
17050
082
6523 Basile Rowe
E. Syracuse
NY
13057
083
3780 Central Avenue
Fort Myers
FL
33901
084
4400 Solomon Boulevard
Fort Myers
FL
33901
085
473 J. Clyde Morris Boulevard
Newport News
VA
23601
086
2632 Spruce Street
Montgomery
AL
36107
087
422 Old Trolley Road
Summerville
SC
29485
088
7550 West Waters Avenue
Tampa
FL
33615
089
1105 North Little School Road
Arlington
TX
76017
090
1061 Duncan Perry Road
Arlington
TX
76011
091
4820 Western Center Boulevard
Fort Worth
TX
76137
092
8025 Culebra Road
San Antonio
TX
78251
093
6015 Tezel Road
San Antonio
TX
78250
094
7266 Henry Clay Boulevard
Liverpool
NY
13088
095
1201 Coliseum Boulevard
Montgomery
AL
36110
096
3770 Lantana Road
Lantana
FL
33462
097
1320 River Road
North Fort Myers
FL
33903
099
1005 South Alexander Street
Plant City
FL
33563
0H2
140 Neponset Valley Parkway
Readville
MA
02136
0H3
81 Main Street
Weymouth
MA
02188
0H4
800 Narragansett Park Drive
E. Providence
RI
02916
100
511 Springfield Street (Rt. 147)
Feeding Hills
MA
01030
101
6600 Industrial Drive
Fort Myers
FL
33912
102
11378 Springfield Pike
Springdale
OH
45246
103
1830 Needmore Road
Dayton
OH
45414
104
2929 Pennsy Drive
Landover
MD
20785
105
1515 Manotak Avenue
Jacksonville
FL
32210
106
3858 Old Sunbeam Road
Jacksonville
FL
32257
108
9914 San Jose Boulevard
Jacksonville
FL
32257
109
1400 Orchard Lake Drive
Charlotte
NC
28270
110
6720 East W.T. Harris Boulevard
Charlotte
NC
28215
111
130 Concord Drive
Casselberry
FL
32707
112
1180 University Avenue
Rochester
NY
14607
113
446 Boardman-Canfield Road
Youngstown
OH
44512
115
1455 Broadway Ave
Bedford
OH
44146
116
4976 West 130th Street
Brook Park
OH
44135
117
19200 Neff Road
Cleveland
OH
44119
118
15101 McCracken Road
Cleveland
OH
44128
119
24560 Sperry Drive
Westlake
OH
44145
120
1100 Erie Road
Eastlake
OH
44095
121
8650 East Avenue
Mentor
OH
44060
127
3343 Southwest Military Drive
San Antonio
TX
78211
128
2500 Pat Booker Road
Universal City
TX
78148
129
9665 Marbach Road
San Antonio
TX
78245
130
8020 Eastex Freeway
Beaumont
TX
77708
131
9999 Highway 69
Port Arthur
TX
77640
132
6970 College Street
Beaumont
TX
77707
133
2637 Lakeside Drive
Lynchburg
VA
24501
134
8117 Timberlake Road
Lynchburg
VA
24502
135
4107 South Amherst Highway
Madison Heights
VA
24572
136
390 Bell Road
Christiansburg
VA
24073
137
2703 South Battlefield Blvd.
Chesapeake
VA
23322
139
2650 West 25th Street
Sanford
FL
32771
140
1099 South Congress Avenue
Delray Beach
FL
33445
141
5207 Montgomery Street
Savannah
GA
31405
142
551 South Congress Avenue
Delray Beach
FL
33445
143
38390 Chester Road
Avon
OH
44011
145
140 Centennial Boulevard
Richardson
TX
75081
147
9450 Hargrove Dr.
Dallas
TX
75220
149
9940 Jones Bridge Road
Alpharetta
GA
30022
150
1725 Roswell Road
Marietta
GA
30062
151
4427 Tilly Mill Road
Doraville
GA
30360
152
4207 Hilltop Road
Greensboro
NC
27407
153
118 Stage Coach Trail
Greensboro
NC
27409
154
11670 Airline Highway
Baton Rouge
LA
70816
155
7375 Airline Highway
Baton Rouge
LA
70805
156
958 Peiffers Lane
Harrisburg
PA
17109
157
3248 South Military Highway
Chesapeake
VA
23323
158
517 Volvo Parkway
Chesapeake
VA
23320
159
4929 Shell Road
Virginia Beach
VA
23455
160
597 Central Drive
Virginia Beach
VA
23454
161
385 S. Naval Base Road
Norfolk
VA
23505
162
6010 East Hillsborough Avenue
Tampa
FL
33610
163
872 Church Street Extension
Northbridge
MA
01534
164
97 Maher Lane
Harriman
NY
10926
165
5812 High Point Road Bldg. E
Greensboro
NC
27407
166
22195 Timberlake Road
Lynchburg
VA
24502
167
1903 Garden Street
Titusville
FL
32796
168
435 Highland Avenue
Salem
MA
01970
170
6601 Lee Highway
Chattanooga
TN
37421
171
4429 Highway 58
Chattanooga
TN
37416
172
1013 Battlefield Parkway
Fort Oglethorpe
GA
30742
173
6604 Walt Drive
Birmingham
AL
35242
174
2771 South County Trail
E. Greenwich
RI
02818
175
4417 Hillsborough Road
Durham
NC
27705
176
1200 East Cornwallis Road
Durham
NC
27713
178
134 South Policy Street
Salem
NH
03079
180
3787 Elm Road Northeast
Warren
OH
44483
181
3942 Youngstown Road
Warren
OH
44484
183
111 Tomahawk Drive
Indian Harbour
FL
32937
184
5961 I-55 North
Jackson
MS
39213
185
3433 North Fry Road
Katy
TX
77449
186
7901 Sheridan Street
Hollywood
FL
33024
187
1799 West Atlantic Boulevard
Pompano Beach
FL
33069
188
1500 West Sample Road
Pompano Beach
FL
33064
189
9900 Southwest 18th Street
Boca Raton
FL
33428
190
1655 10th Avenue
Vero Beach
FL
32960
191
1701 FM 1960 Bypass Rd E
Humble
TX
77338
192
10114 Katy Freeway
Houston
TX
77043
193
16650 State Highway 3
Webster
TX
77598
194
2300 Old Denton Road
Carrollton
TX
75006
195
1109 North 21st Avenue
Hollywood
FL
33020
196
1620 S Interstate 35
San Marcos
TX
78666
197
5547 McNeil Drive
Austin
TX
78729
198
10307 FM 2222
Austin
TX
78730
202
1151 West Euless Boulevard
Euless
TX
76040
203
5575 Davis Boulevard
N Richland Hills
TX
76180
204
1105 Old State Rt. 74
Batavia
OH
45103
205
4000 North West Street
Jackson
MS
39206
206
5110 Franz Road
Katy
TX
77493
207
5 James P Murphy Ind Hwy.
West Warwick
RI
02893
208
2310 West Pinhook Road
Lafayette
LA
70508
209
2207 West Pinhook Road
Lafayette
LA
70508
210
3636 Ambassador Caffery Parkway
Lafayette
LA
70503
211
2888 N.E. Evangeline Thruway
Lafayette
LA
70507
212
313 Guilbeau Road
Lafayette
LA
70506
213
375 East Elliot Road
Gilbert
AZ
85234
214
13902 North 59th Avenue
Glendale
AZ
85306
215
1356 East Baseline Road
Mesa
AZ
85204
216
837 East Broadway Road
Mesa
AZ
85204
217
545 West Broadway Road
Mesa
AZ
85210
218
139 North Greenfield Road
Mesa
AZ
85205
219
3641 West Camelback Road
Phoenix
AZ
85019
220
1928 East Bell Road
Phoenix
AZ
85022
221
20001 North 35th Avenue
Phoenix
AZ
85027
222
576 Bridgton Road
Westbrook
ME
04092
223
801 North Cocoa Boulevard (US-1)
Cocoa
FL
32922
224
150 North Clark Road
Cedar Hill
TX
75104
225
1111 Route 17M
Monroe
NY
10950
226
1171 Turnpike Street (Route 114)
N. Andover
MA
01845
227
3400 Bayport Blvd (Hwy 146)
Seabrook
TX
77586
228
5605 West Sunrise Boulevard
Plantation
FL
33313
229
3551 Bessemer Super Highway
Bessemer
AL
35020
230
1639 Route 22
Brewster
NY
10509
231
8227 North Lamar Blvd
Austin
TX
78753
232
2410 East Main Street
League City
TX
77573
233
800 Abrams Boulevard
Lehigh Acres
FL
33971
234
73 Pleasant Street
Dracut
MA
01826
235
114 Pleasant Valley Street
Methuen
MA
01844
236
7437 Garners Ferry Road
Columbia
SC
29209
237
600 Cannon Road
Myrtle Beach
SC
29577
238
1320 Highway 40 East
Kingsland
GA
31548
239
6 Industrial Park Road
Saco
ME
04072
240
55 Holman Road
Plymouth
MA
02360
241
6 Washington Circle
Sandwich
MA
02563
242
430 Spencer Street
Syracuse
NY
13204
248
15300 Kuykendahl Road
Houston
TX
77090
251
2233 Franklin Drive
Mesquite
TX
75150
252
1606 Plantation Road
Dallas
TX
75235
253
3540 Hunt Lane
San Antonio
TX
78227
254
5250 FM 1960 East
Humble
TX
77346
255
6402 Fairmont Parkway
Pasadena
TX
77505
256
2280 East Main Street
League City
TX
77573
257
15261 Highway 105 West
Montgomery
TX
77356
259
3800 South Highway 6
Houston
TX
77082
260
188 South LHS Drive
Lumberton
TX
77657
261
99-4 Mariner Drive
Southampton
NY
11968
262
59 Mariner Drive
Southampton
NY
11968
263
173 West Montauk Highway
Hampton Bays
NY
11946
264
9 Hardscrabble Court
E. Hampton
NY
11937
265
1010 E. Highway 67
Duncanville
TX
75137
266
4640 Harry Hines Blvd.
Dallas
TX
75235
267
280 Fairfield Avenue
Stamford
CT
06902
268
23355 State Highway 249
Tomball
TX
77375
269
2828 FM 1488
Conroe
TX
77384
270
8625 Spring Cypress
Spring
TX
77379
271
5415 Bissonnet St.
Houston
TX
77081
272
1238  FM 1462
Alvin
TX
77511
273
1426 N. McMullen Booth Rd.
Clearwater
FL
33759
274
4717 Cartwright Road
Missouri City
TX
77459
275
4121 Hixson Pike
Chattanooga
TN
37415
276
2830 South A.W. Grimes Blvd.
Round Rock
TX
78664
278
8239 Thompson Rd
Cicero
NY
13039
279
110 Saxon Ave.
Bay Shore
NY
11706
280
40 Congress St
Springfield
MA
01104
281
649 Hope St.
Stamford
CT
06907
282
9145 Jones Rd.
Houston
TX
77065
283
3650 Richard Rd.
Montgomery
AL
36111
284
90 Main St
Oxford
MA
01540
285
9717 US Hwy 290E
Austin
TX
78724
286
10260 Marbach Rd
San Antonio
TX
78245
287
6509 South 1st Street
Austin
TX
78745
288
32777 State Highway 249
Pinehurst
TX
77362
289
3150 Austell Rd.
Marietta
GA
30008
290
4756 Florida Blvd.
Baton Rouge
LA
70806
291
7400 Barker Cypress
Cypress
TX
77433
293
2216 S Interstate 35
San Marcos
TX
78666
294
455 W. Cedar Bayou-Lynchburg Rd.
Baytown
TX
77521
295
1280 Creek St
Webster
NY
14580
296
13033 Jones Rd.
Houston
TX
77070
298
300 Westgate Rd.
Lafayette
LA
70506
299
203 Albertson's Pkwy.
Broussard
LA
70518
301
1902 Wellington Rd.
Manchester
NH
03104
302
120 Spit Brook Rd.
Nashua
NH
03062
303
10833 Seminole Blvd
Seminole
FL
33778
304
10700 US Highway 19 N
Pinellas Park
FL
33782
305
41524 US Highway 19 N
Tarpon Springs
FL
34689
306
3200 General DeGaulle Dr.
New Orleans
LA
70114
307
301 Meramec Station Rd.
Ballwin
MO
63021
308
11540 St. Charles Rock Rd.
Bridgeton
MO
63044
309
940 Shackelford Rd.
Florissant
MO
63031
310
450 W. Washington St.
Florissant
MO
63031
311
6355 Howdershell Rd.
Hazelwood
MO
63042
312
3535 Lemay Ferry Rd.
Saint Louis
MO
63125
313
6557 Manchester Rd.
Saint Louis
MO
63139
314
4320 Little Rd.
Arlington
TX
76016
315
13575 Goldmark Dr.
Dallas
TX
75240
316
2305 Manana Dr.
Dallas
TX
75220
317
8555 Manderville Lane
Dallas
TX
75231
318
6050 Granbury Rd.
Fort Worth
TX
76133
319
88 Grapevine Hwy.
Hurst
TX
76054
320
20202 Blanco Rd.
San Antonio
TX
78258
321
2300 Broadway St.
San Antonio
TX
78215
322
11947 Huebner Rd.
San Antonio
TX
78230
323
6103 Lee Highway
Chattanooga
TN
37421
324
2860 N.E. Evangeline Thruway
Lafayette
LA
70507
325
2650 East South Boulevard
Montgomery
AL
36116
326
3951 Pepperell Pkwy.
Opelika
AL
36801
327
1231 Gatewood Dr.
Auburn
AL
36830
328
3153 Williams Rd.
Columbus
GA
31909
329
4249 Miller Rd.
Columbus
GA
31909
330
4510 Armour Rd.
Columbus
GA
31904
331
909 Amber Dr.
Columbus
GA
31907
332
11 Integra Dr.
Concord
NH
03301
333
300 Langner Rd.
West Seneca
NY
14224
334
2802 Transit Rd.
West Seneca
NY
14224
335
4445 Lake Ave.
Blasdell
NY
14219
336
3154 Union Rd.
Cheektowaga
NY
14227
337
2681 Niagara Falls Blvd.
Amherst
NY
14228
338
521 Young St.
Tonawanda
NY
14150
339
1275 Sheridan Dr.
Buffalo
NY
14217
340
6104 S. Transit Rd.
Lockport
NY
14094
341
860 Phillips Rd.
Webster
NY
14580
342
2201 East Reed Rd.
Greenville
MS
38703
343
9595 Highway 69
Port Arthur
TX
77640
344
250 S. Dowlen Rd.
Beaumont
TX
77707
345
11607 S. Memorial Pkwy.
Huntsville
AL
35803
346
8036 Madison Blvd.
Madison
AL
35758
347
3610 Bienville Blvd.
Ocean Springs
MS
39564
348
7015 Highway 72 West
Huntsville
AL
35806
349
8781 Airport Blvd.
Mobile
AL
36608
350
13130 Highway 49
Gulfport
MS
39503
351
8778 Highway 72 West
Madison
AL
35758
352
7775 State Highway 59 South
Foley
AL
36535
353
1600 West Nine Mile Road
Pensacola
FL
32534
354
2020 S. College St.
Auburn
AL
36832
355
1932 Popps Ferry Rd.
Biloxi
MS
39532
356
9113 West Highway 98
Pensacola
FL
32506
357
115 S. Arrowhead Dr.
Montgomery
AL
36117
358
1925 McLemore Rd..
Montgomery
AL
36117
359
3615 N. Foster Road
San Antonio
TX
78244
360
1655 S. Major Dr.
Beaumont
TX
77707
361
421 Classic Dr.
Hattiesburg
MS
39402
362
4059 Ginger Dr.
D'Iberville
MS
39540
363
7905 State Highway 59 South
Foley
AL
36535
364
130 Centre St.
Ridgeland
MS
39157
365
5111 I-55 North
Jackson
MS
39206
366
2950 Robertson Ave.
Cincinnati
OH
45209
367
3830 N. Bailey Bridge Road
Midlothian
VA
23112
368
5000 Atlantic Ave.
Raleigh
NC
27616
369
7209 Wallace Ln.
Charlotte
NC
28212
370
302 Davis Grove Circle
Cary
NC
27519
371
9225 Westmoreland Rd.
Cornelius
NC
28031
372
3617 Matthews Weddington Rd.
Matthews
NC
28105
373
5738 Dillard Dr.
Cary
NC
27518
374
13125 Zeb Morris Way
Mint Hill
NC
28227
375
445 Wagaraw Rd.
Fair Lawn
NJ
07410
376
480 Allen St.
Elizabeth
NJ
07202
377
115 Jacqueline Lane
High Ridge
MO
63049
378
2910 N. Decatur Rd.
Decatur
GA
30033
379
19415 Pinehurst Trail Drive
Humble
TX
77346
380
2905 Crystal Springs Street
Bedford
TX
76021
381
7610 Highway 6 North
Houston
TX
77095
382
309 South Bell Boulevard
Cedar Park
TX
78613
383
2499 South Mason Road
Katy
TX
77450
384
3321 Center Street
Deer Park
TX
77536
385
13300 W. Little York Road
Houston
TX
77041
386
4155 Fairway Plaza Drive
Pasadena
TX
77505
387
4333 FM 2351 Road
Friendswood
TX
77546
388
6911 Louetta Road
Spring
TX
77379
389
7835 W. Sam Houston Pkwy. N.
Houston
TX
77040
390
12835 Pond Springs Road
Austin
TX
78729
391
3411 Rayford Road
Spring
TX
77386
392
550 S. IH-35
Round Rock
TX
78681
393
1435 Silverado Drive
Houston
TX
77077
394
11220 Hwy. 6 South
Sugar Land
TX
77498
395
12711 Westheimer Road
Houston
TX
77077
396
2010 Wilcrest Drive
Houston
TX
77042
397
4455 Panther Creek Pines
The Woodlands
TX
77381
398
7951 Alden Bend Drive
The Woodlands
TX
77382
399
5425 Katy Freeway
Houston
TX
77007
401
701 Brick Kiln Blvd.
Newport News
VA
23602
402
5060 North Palafox St.
Pensacola
FL
32505
403
6820 SW 81st Terrace
Miami
FL
33143
404
1400 S. Skokie Hwy.
Lake Forest
IL
60045
405
1401 N. Plum Grove Rd.
Schaumburg
IL
60173
406
1806 East Little Creek Road
Norfolk
VA
23518
407
680 14th Street NW
Atlanta
GA
30318
408
1709 Blanding Blvd
Middleburg
FL
32068
409
600 Blanding Blvd
Orange Park
FL
32073
410
4800 US Highway 1 South
St. Augustine
FL
32086
411
1890 Briarwood Road NE
Atlanta
GA
30329
412
1125 Roberts Boulevard NW
Kennesaw
GA
30144
413
875 Marathon Parkway
Lawrenceville
GA
30046
414
42 Sycamore Lane
Woodstock
GA
30188
415
160 Havensite Court
Cary
NC
27513
416
20765 W. Grass Lake Road
Lindenhurst
IL
60046
417
11525 184th Place
Orland Park
IL
60467
418
5305 Manatee Ave. W
Bradenton
FL
34209
419
3111 Cleveland Ave
Fort Myers
FL
33901
420
2180 Drew Street
Clearwater
FL
33765
421
111 North Myrtle Ave
Clearwater
FL
33755
422
232 South Lake Street
Aurora
IL
60506
423
2924 N. 83rd Ave
Phoenix
AZ
85033
424
2051 North Austin Ave
Chicago
IL
60639
425
345 North Western Ave
Chicago
IL
60612
426
615 West Pershing Road
Chicago
IL
60609
427
3997 FM 1431
Round Rock
TX
78681
428
101 East Hoffman Avenue
Lindenhurst
NY
11757
429
2715 Sam Bass Road
Round Rock
TX
78681
430
2101 Double Creek Dr
Round Rock
TX
78664
431
9403 Marbach Road
San Antonio
TX
78245
432
3626 North Broadway Avenue
Chicago
IL
60613
433
51 McGrath Hwy.
Somerville
MA
02143










 
 

--------------------------------------------------------------------------------

 

Schedule 7.3(c)
Partially Owned Entities



 
Sovran Acquisition Limited Partnership owns a 49% interest in Iskalo Office
Holdings, LLC as a Member, a 20% interest in Sovran HHF Storage Holdings LLC as
a Member, and a 15% interest in Sovran HHF Storage Holdings II LLC, as a Member.
 






 
 

--------------------------------------------------------------------------------

 



Schedule 7.7
 
Litigation

None.



 
 

--------------------------------------------------------------------------------

 



Schedule 7.15
 
Certain Transactions


1.
Charles E. Lannon, a director of Sovran Holdings, Inc., rents an office from
Sovran Acquisition Limited Partnership ("SALP") at the headquarters of SALP on a
month-to-month basis at a market rate ($1,000 per month).
   
2.
Frederick G. Attea is an Assistant Secretary of Sovran Self Storage, Inc. and is
a partner in Phillips Lytle LLP, the law firm which represents Sovran Self
Storage, Inc., Sovran Holdings, Inc., SALP and certain of their subsidiaries and
affiliates including The Locke Group LLC, Uncle Bob's Management, LLC, Sovran
Grapevine, LLC, Sovran Meramac, LLC, Sovran Washington, LLC, Sovran Shackleford,
LLC, Sovran Manchester, LLC, Sovran Seminole, LLC, Sovran DeGaulle, LLC, Sovran
Little Road, LLC, Sovran Granbury, LLC, Sovran Huebner, LLC, Locke Sovran I
L.L.C., Locke Sovran II L.L.C. and Sovran Jones Road, LLC.
 








 
 

--------------------------------------------------------------------------------

 



Schedule 7.18
 
Environmental Matters

 
None.

 
 

--------------------------------------------------------------------------------

 

Schedule 7.19

Subsidiaries
 
A.
Subsidiaries of Sovran Self Storage, Inc. (all Delaware Entities):
         
Sovran Holdings, Inc. – 100% Owned
   
Sovran Acquisition Limited Partnership – 98.37% Limited Partnership Interest
     
B.
Subsidiaries of Sovran Acquisition Limited Partnership:
     
100% Owned Delaware Entities
100% Owned New York Entities
     
Sovran Jones Road, LLC
Sovran Cameron, LLC
Sovran Congress, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
The Locke Group LLC
 
Iskalo Land Holdings LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Uncle Bob's Management, LLC (fka    Locke Leasing LLC)
 
 
C.
Guarantors:
 
Sovran Holdings, Inc.
Sovran Jones Road, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
The Locke Group LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Uncle Bob's Management, LLC (fka Locke Leasing LLC)




 
 

--------------------------------------------------------------------------------

 



Schedule 7.24
 
Existing Indebtedness
 
As of June 4, 2013
 


A.
Notes



          The Borrowers are the co-obligors on $80,000,000 principal amount of
6.26% Senior Guaranteed Notes, Series A, due September 4, 2013, and $20,000,000
principal amount of Floating Rate Senior Guaranteed Notes, Series B, due
September 4, 2013, issued pursuant to the Note Purchase Agreement dated as of
September 4, 2003, among Sovran, SALP, and the several Purchasers identified
therein, as amended prior to the date hereof (the "2003 NPA").  All of the
indebtedness under the 2003 NPA is guaranteed by Holdings, Locke LLC, Uncle
Bob's Management LLC and each of the following entities (collectively, the
"Designated Subsidiaries"):  Sovran Grapevine, LLC, Sovran Meramac, LLC, Sovran
Washington, LLC, Sovran Shackleford, LLC, Sovran Manchester, LLC, Sovran
Seminole, LLC, Sovran DeGaulle, LLC, Sovran Little Road, LLC, Sovran Granbury,
LLC, Sovran Huebner, LLC, Locke Sovran I L.L.C., Locke Sovran II L.L.C. and
Sovran Jones Road, LLC.
 
          The Borrowers are the co-obligors on $150,000,000 principal amount
of  6.38% Senior Guaranteed Notes, Series C, due April 26, 2016, issued pursuant
to the Note Purchase Agreement dated as of April 26, 2006, among Sovran, SALP,
and the several Purchasers identified therein, as amended prior to the date
hereof (the "2006 NPA").  Holdings, Locke LLC, Uncle Bob's Management LLC and
each of the Designated Subsidiaries guaranty all of the indebtedness under the
2006 NPA.
 
          The Borrowers are the co-obligors on $100,000,000 principal amount of
5.54% Senior Guaranteed Notes, Series D, due August 5, 2021, issued pursuant to
the Note Purchase Agreement dated as of August 5, 2011, among Sovran, SALP, and
the several Purchasers identified therein (the "2011 NPA").  Holdings, Locke
LLC, Uncle Bob's Management LLC and each of the Designated Subsidiaries guaranty
all of the indebtedness under the 2011 NPA.
 
B.
Indemnity and Guaranty Agreements



          SALP and Locke Sovran I L.L.C. are co-indemnitors under an
Environmental Indemnity Agreement dated as of November 28, 2001 in favor of GMAC
Commercial Mortgage Corporation in connection with a $30,500,000 securitized
loan which has been fully repaid.
 
          Locke Sovran II L.L.C. is an indemnitor under an Environmental
Indemnity Agreement dated as of February 12, 2002 in favor of PNC Bank, National
Association in connection with a $48,000,000 securitized loan which has been
fully repaid.
 
          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated as of April 13, 2006 in favor of Wells Fargo Bank, N.A.
in connection with

 
 

--------------------------------------------------------------------------------

 

a $1,100,000 securitized loan to Sovran Cameron, L.L.C. by Wells Fargo Bank,
N.A. ("Wells") dated as of April 13, 2006 secured by a mortgage granted by
Sovran Cameron, L.L.C. to Wells.


          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated as of April 13, 2006 in favor of Wells in connection
with a $1,200,000 securitized loan to Sovran Congress, L.L.C. by Wells, dated as
of April 13, 2006 secured by a mortgage granted by Sovran Congress, L.L.C. to
Wells.
 
          SALP is a co-indemnitor with SH 729-744 LLC under an Environmental
Indemnity Agreement dated as of July 13, 2011 in favor of PNC in connection with
a $74,600,000 securitized loan (the "SH 729-744 Securitized Loan") from PNC to
SH 729-744 LLC secured by mortgages granted by SH 729-744 LLC to PNC.  SALP is
also a guarantor under a Guaranty of Recourse Obligations of Borrower dated as
of July 13, 2011 in connection with the SH 729-744 Securitized Loan.
 
          SALP is a co-indemnitor with each of SH 726 LLC, SH 727 LLC and SH 728
LLC in connection with the assumption of their respective securitized loans in
the principal amounts of $6,040,884.60, $3,480,344.61 and $4,433,296.74
(collectively, the "SH 726-728 Securitized Loans") from U.S. Bank National
Association, as Trustee, Successor-in-Interest to Bank of America, N.A. as
Trustee, Successor to Wells Fargo Bank, N.A. as Trustee, for the Registered
Holders of CN 2006 - CN2 Commercial Mortgage Pass-through Certificates (the
"Lender") dated as of August 1, 2011 and separately secured by mortgages granted
by each of SH 726 LLC, SH 727 LLC and SH 728 LLC to the Lender.
 
          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated September 22, 2011 in favor of Sun Life Assurance
Company of Canada ("Sun Life") in connection with a $3,000,000 securitized loan
to SALP by Sun Life dated as of September 22, 2011 secured by a mortgage on
property on Nassau Road, Webster, Texas.
 
          SALP is a co-indemnitor with SH 746-755 LLC under a loan agreement
dated as of March 28, 2012 in favor of PNC in connection with a $16,620,000
securitized loan (the "SH 746-755 Securitized Loan") from PNC to SH 746-755 LLC
secured by mortgages granted by SH 746-755 LLC to PNC.  SALP is also a guarantor
under a Guaranty of Recourse Obligations of Borrower dated as of March 28, 2012
in connection with the SH 746-755 Securitized Loan.
 
          SALP and/or certain of the Designated Subsidiaries (as defined in this
Schedule 7.24) are indemnitors under certain environmental indemnity agreements
made in connection with certain securitized loans which have been fully repaid.
 
          Certain joint ventures in which SALP has a minority interest have
entered into securitized loan transactions secured by mortgage loans on property
owned by the joint ventures or special purpose entities owned by the joint
ventures, and non-recourse guaranty agreements and environmental indemnities
have been provided or assumed in connection with such securitized loans.
 
C.
Swap Agreements



          Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated June 25, 2008, as amended, with a current notional amount of
$75,000,000.
 
          Interest rate swap agreement made by Sovran and SALP with Bank of
America, N.A. with an effective date of September 4, 2005 with a notional amount
of $20,000,000.
 
          Interest rate swap agreement made by Sovran and SALP with HSBC Bank
USA, National Association dated August 31, 2011 with a notional amount of
$50,000,000.
 
          Interest rate swap agreement made by Sovran and SALP with U.S. Bank,
National Association dated as of September 19, 2011 with a notional amount of
$50,000,000.


          Interest rate swap agreement made by Sovran and SALP with First
Niagara Bank, N.A. dated September 19, 2011 with a notional amount of
$250,000.00.
 

 
 

--------------------------------------------------------------------------------

 



Schedule 9.2(vi)
 
Existing Liens
 
None.

 
 

--------------------------------------------------------------------------------

 



Schedule 9.3(d)
 
Existing Investments


49% membership interest in Iskalo Office Holdings LLC
 
20% membership interest in Sovran HHF Storage Holdings LLC
 
15% membership interest in Sovran HHF Storage Holdings II LLC



 
 

--------------------------------------------------------------------------------

 


 
Exhibit A-1



[Form of Revolving Credit Note]


REVOLVING CREDIT NOTE


$                  
                 , 20  



          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
_______________, [a national banking association] (the "Lender") at the
Administrative Agent's Head Office (as defined in the Credit Agreement defined
below):


   
 
 
          (a)  prior to or on the Revolving Credit Loan Maturity Date the
principal amount of _________________ Dollars ($_______________) or, if less,
the aggregate unpaid principal amount of Revolving Credit Loans advanced by the
Lender to the Borrowers pursuant to the Fifth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 4, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement"),
among the Borrowers, Manufacturers and Traders Trust Company and the other
lending  institutions which are or may become parties thereto pursuant to §19
thereof (the "Lenders"), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, and each of SunTrust Bank and Wells
Fargo Bank, National Association, as co-syndication agents, and each of PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association, as co-documentation agents; and
 
 
          (b)  interest on the principal balance hereof from time to time
outstanding at the timesand at the rate provided in the Credit Agreement.
   

          This Revolving Credit Note, together with the other Revolving Credit
Notes issued as of the date hereof under the Credit Agreement (collectively, the
"Substitute Revolving Credit Notes"), are issued in substitution for the unpaid
principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Fourth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of August 5, 2011 (the "2011
Revolving Credit Notes"), which 2011 Revolving Credit Notes are outstanding as
of the date hereof.  Up to the full amount of the principal balances of the
Substitute Revolving Credit Notes, the principal balances outstanding under the
2011 Revolving Credit Notes shall continue in all respects to be outstanding
under the Substitute Revolving Credit Notes, and this Revolving Credit Note
shall not be deemed to evidence a novation or payment and refunding of any part
of

 
 

--------------------------------------------------------------------------------

 

the outstanding principal balances under the 2011 Revolving Credit
Notes.  Notwithstanding the date of this Revolving Credit Note, the Substitute
Revolving Credit Notes carry all of the rights to unpaid interest that were
carried by the 2011 Revolving Credit Notes such that no loss of interest shall
result from any such substitution.


          This Revolving Credit Note evidences borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Lender and any holder hereof pursuant to the Credit Agreement or
by operation of law is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof.  All capitalized terms used in this Revolving Credit
Note and not otherwise defined herein shall have the same meanings herein as in
the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal of this Revolving Credit
Note, an appropriate notation on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Revolving Credit Loan or (as the
case may be) the receipt of such payment.  The outstanding amount of the
Revolving Credit Loans set forth on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Credit
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Lender, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrowers hereunder or under the
Credit Agreement to make payments of principal of and interest on this Revolving
Credit Note when due to the extent of the unpaid principal and interest amount
as of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Revolving Credit Note on the terms and conditions specified in
the Credit Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Revolving Credit Note and all of the unpaid
interest accrued thereon and any other charges or amounts due under any of the
Loan Documents may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.


          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Revolving
Credit Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of

 
 

--------------------------------------------------------------------------------

 

this Revolving Credit Note, and assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.


          THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS OF THE BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS REVOLVING CREDIT NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW
YORK AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE
ADDRESS SPECIFIED IN §20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Revolving Credit Note shall be deemed to take effect as a sealed
instrument under the laws of the State of New York.
 
[Remainder of Page Intentionally Left Blank]







 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Revolving
Credit Note to be sealed and signed in its corporate or partnership name by its
duly authorized officer as of the day and year first above written.


 
WITNESS:
 
 
                                       
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                              
Name:
Title:
   
 
 
 
WITNESS:
 
 
                                       
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
 
By:                                                              
Name:
Title:




 
 

--------------------------------------------------------------------------------

 



 
 
Date
 
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                           




 
 

--------------------------------------------------------------------------------

 


 
Exhibit A-2



[Form of Term Loan Note]


TERM NOTE


$                          
                        , 20  





          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of , [a
national banking association] (the "Lender") at the Administrative Agent's Head
Office (as defined in the Credit Agreement defined below):



 
          (a)  prior to or on the Term Maturity Date the principal amount
of          Dollars ($__________) which principal amount is the portion of the
[Initial Term Loan][Delayed Draw Term Loan] advanced by the Lender to the
Borrowers pursuant to the Fifth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of June 4, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement"), among the
Borrowers, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(the "Lenders"), Manufacturers and Traders Trust Company, as administrative
agent (together with its successors and assigns, the "Administrative Agent") for
the Lenders, and each of SunTrust Bank and Wells Fargo Bank, National
Association, as co-syndication agents, and each of PNC Bank, National
Association, U.S. Bank National Association and HSBC Bank USA, National
Association, as co-documentation agents;
     
          (b)  the principal outstanding hereunder from time to time at the
times provided in the Credit Agreement; and
     
          (c)  interest from the date hereof on the principal balance hereof
from time to time outstanding at the times and at the rate or rates provided in
the Credit Agreement and any other sums or fees due thereunder, all in
accordance with the Credit Agreement.
   

          [This Term Note, together with the other Term Notes issued as of the
date hereof under the Credit Agreement (collectively, the "Substitute Term
Notes"), are issued in substitution for the unpaid principal balances
outstanding under all of the Term Notes previously issued by the Borrower under
the Fourth Amended and Restated Revolving Credit and Term Loan Agreement

 
 

--------------------------------------------------------------------------------

 

dated as of August 5, 2011 (the "2011 Term Notes"), which 2011 Term Notes are
outstanding as of the date hereof.  Up to the full amount of the principal
balances of the Substitute Term Notes, the principal balances outstanding under
the 2011 Term Notes shall continue in all respects to be outstanding under the
Substitute Term Notes, and this Term Note shall not be deemed to evidence a
novation or payment and refunding of any part of the outstanding principal
balances under the 2011 Term Notes.  Notwithstanding the date of this Term Note,
the Substitute Term Notes carry all of the rights to unpaid interest that were
carried by the 2011 Term Notes such that no loss of interest shall result from
any such substitution.]1


          This Term Note evidences [Initial Term Loan] [Delayed Draw Term Loan]
borrowings under and has been issued by the Borrowers in accordance with the
terms of the Credit Agreement.  The Lender and any holder hereof pursuant to the
Credit Agreement or by operation of law is entitled to the benefits of the
Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrower contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Term Note and not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of the [Initial Term
Loan][Delayed Draw Term Loan] or at the time of receipt of any payment of
principal of this Term Note, an appropriate notation on the grid attached to
this Term Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such [Initial Term
Loan][Delayed Draw Term Loan] or (as the case may be) the receipt of such
payment.  The outstanding amount of the [Initial Term Loan][Delayed Draw Term
Loan] set forth on the grid attached to this Term Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Lender with respect to the [Initial Term Loan][Delayed Draw Term Loan]
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrowers hereunder or under the Credit
Agreement to make payments of principal of and interest on this Term Note when
due to the extent of the unpaid principal and interest amount as of any date of
determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Term Note on the terms and conditions specified in the Credit
Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.



--------------------------------------------------------------------------------

 
 
1 Note: To be used with respect to the Initial Term Loan.

 

 
 

--------------------------------------------------------------------------------

 

          No delay or omission on the part of the Lender, or any holder hereof
in exercising any right hereunder shall operate as a waiver of such right or of
any other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Term Note or
the obligations represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


          THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
TERM NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN
§20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Term Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.


 
[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Term Note
to be sealed and signed in its corporate or partnership name by its duly
authorized officer as of the day and year first above written.


 
WITNESS:
 
 
                                       
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                              
Name:
Title:
   
 
 
 
WITNESS:
 
 
                                       
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
 
By:                                                              
Name:
Title:




 
 

--------------------------------------------------------------------------------

 



 
 
Date
 
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                           






 
 

--------------------------------------------------------------------------------

 


 
Exhibit B



[FORM OF SUBSIDIARY GUARANTY]


GUARANTY


         This Guaranty, dated as of                   , 20   by
                          , a                                 (the "Guarantor"),
is made in favor of Manufacturers and Traders Trust Company, as administrative
agent (in such capacity, together with its successors and assigns, the
"Administrative Agent") for itself and the Lenders (as defined herein) under the
Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 4, 2013, among Sovran Self Storage, Inc., a Maryland corporation
("Sovran"), Sovran Acquisition Limited Partnership, a Delaware limited
partnership (together with Sovran, collectively referred to herein as the
"Borrowers"), Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the "Lenders"), the Administrative Agent, and each of SunTrust
Bank and Wells Fargo Bank, National Association, as co-syndication agents, and
each of PNC Bank, National Association, U.S. Bank National Association and HSBC
Bank USA, National Association, as co-documentation agents (as amended,
restated, supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.


         WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have
entered into the Credit Agreement;


         WHEREAS, the Borrowers and the Guarantor are members of a group of
related entities, the success of either one of which is dependent in part on the
success of the other members of such group;


         WHEREAS, the Guarantor expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrowers by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);


         WHEREAS, it is a condition precedent to the Administrative Agent's and
the Lenders' willingness to extend, and to continue to extend, credit to the
Borrowers under the Credit Agreement that the Guarantor execute and deliver this
Guaranty; and


         WHEREAS, the Guarantor wishes to guaranty the Borrowers' obligations to
the Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.


         NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.
Guaranty of Payment and Performance of Obligations.  In consideration of the
Lenders' extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrowers, the
Guarantor hereby unconditionally guarantees to the Administrative Agent and each
Lender that the Borrowers will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Administrative Agent's
Head Office, (i) all Obligations and all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or arising or incurred thereafter, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise; and (ii) without limitation of the foregoing, all reasonable fees,
costs and expenses incurred by the Administrative Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the "Obligations" and individually
an "Obligation").  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrowers of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that any Lender or the Administrative Agent
first attempt to collect any of the Obligations from the Borrowers or resort to
any security or other means of obtaining payment of any of the Obligations which
any Lender or the Administrative Agent now has or may acquire after the date
hereof or upon any other contingency whatsoever.  Upon any Event of Default
which is continuing by the Borrowers in the full and punctual payment and
performance of the Obligations, the liabilities and obligations of the Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by the Guarantor, except for notices required to be given to the Borrowers under
the Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.
   
2.
Guarantor's Further Agreements to Pay.  The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to each Lender and the
Administrative Agent forthwith upon demand, in funds immediately available to
such Lender or the Administrative Agent, all costs and expenses (including court
costs and legal fees and expenses) incurred or expended by the Administrative
Agent or such Lender in connection with this Guaranty and the enforcement
hereof, together with interest on amounts recoverable under this Guaranty from
the time after such amounts become due at the default rate of interest set forth
in the Credit Agreement; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.
   
3.
Payments.  The Guarantor covenants and agrees that the Obligations will be paid
strictly in accordance with their respective terms regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any Lender with
respect thereto.  Without limiting the generality of the foregoing, the
Guarantor's obligations hereunder with respect to any Obligation shall not be
discharged by a payment in a currency other than the currency in which the
Obligation is denominated (the "Obligation Currency") or at a place other than
the place specified for the payment of the Obligation, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Obligation Currency and transferred to New York, New York, U.S.A., under
normal banking procedures does not yield the amount of Obligation Currency due
thereunder.
   
4.
Taxes.
     
     (a)  All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature ("Taxes"), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof
(or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantor.  Subject to paragraph (b), if for any reason, any such reduction is
made or any Taxes are paid by the Administrative Agent or any Lender (except for
taxes on income or profits of such Administrative Agent or Lender), Guarantor
will pay to the Administrative Agent or such Lender such additional amounts as
may be necessary to ensure that the Administrative Agent or such Lender receives
the same net amount which it would have received had no reduction been made or
Taxes paid.
     
     (b)  Guarantor shall not be required to pay any additional amounts to any
Lender that is not incorporated or organized under the laws of the United States
of America or a state thereof or the District of Columbia (a "Non-U.S. Lender")
in respect of United States Federal withholding tax to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to the Credit
Agreement or, with respect to payments to a different lending office designated
by the Non-U.S. Lender as its applicable lending office (a "New Lending
Office"), the date such Non-U.S. Lender designated such New Lending Office with
respect to the Loans (as defined in the Credit Agreement); provided, however,
that this clause (i) shall not apply to any transferee or New Lending Office as
a result of an assignment, transfer or designation made at the request of the
Borrowers; and provided further, however, that this clause (i) shall not apply
to the extent the indemnity payment or additional amounts any transferee, or
Lender through a New Lending Office, would be entitled to receive without regard
to this clause (i) do not exceed the indemnity payment or additional amounts
that the entity making the assignment or transfer to such transferee, or Lender
making the designation of such New Lending Office, would have been entitled to
receive in the absence of such assignment, transfer or designation; or (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Lender to deliver completed copies of United States
Internal Revenue Service Form 1001 or 4224 or to comply with all the other
requirements of §4.2(c) of the Credit Agreement.
 
5.
Consent to Jurisdiction.  The Guarantor agrees that any suit for the enforcement
of this Guaranty or any of the other Loan Documents may be brought in the courts
of the State of New York sitting in New York, New York or any federal court
sitting in New York, New York and consents to the non-exclusive jurisdiction of
such courts and the service of process in any such suit being made upon the
Guarantor by mail at the address specified herein.  Except to the extent such
waiver is expressly prohibited by law, the Guarantor hereby waives any objection
that it may now or hereafter have to the venue of any such suit or any such
court or that such suit is brought in an inconvenient court.
   
6.
Liability of the Guarantor.  The Administrative Agent and each Lender have and
shall have the absolute right to enforce the liability of the Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Obligations shall not affect the continuing liability of the Guarantor
hereunder.
   
7.
Representations and Warranties; Covenants.  The Guarantor hereby makes and
confirms the representations and warranties made on its behalf by the Borrowers
pursuant to §7 of the Credit Agreement, as if such representations and
warranties were set forth herein.  The Guarantor hereby agrees to perform the
covenants set forth in §§8 and 9 of the Credit Agreement (to the extent such
covenants expressly apply to the Guarantor) as if such covenants were set forth
herein.  The Guarantor acknowledges that it is, on a collective basis with the
Borrowers and all other "Guarantors" (as defined in the Credit Agreement), bound
by the covenants set forth in §9 of the Credit Agreement.  The Guarantor hereby
confirms that it shall be bound by all acts or omissions of the Borrower
Representative pursuant to the Credit Agreement.
   
8.
Effectiveness.  The obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full or otherwise fully satisfied, and
continue to be effective or be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrowers, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.
   
9.
Freedom of Lender to Deal with Borrowers and Other Parties.  The Administrative
Agent and each Lender shall be at liberty, without giving notice to or obtaining
the assent of the Guarantor and without relieving the Guarantor of any liability
hereunder, to deal with the Borrowers and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the Administrative Agent or such Lender in its sole discretion
deems fit, and to this end the Guarantor gives to the Administrative Agent and
each Lender full authority in its sole discretion to do any or all of the
following things: (a) extend credit, make loans and afford other financial
accommodations to the Borrowers at such times, in such amounts and on such terms
as the Administrative Agent or such Lender may approve, (b) vary the terms and
grant extensions of any present or future indebtedness or obligation of the
Borrowers or of any other party to the Administrative Agent or such Lender, (c)
grant time, waivers and other indulgences in respect thereto, (d) vary,
exchange, release or discharge, wholly or partially, or delay in or abstain from
perfecting and enforcing any security or guaranty or other means of obtaining
payment of any of the Obligations which the Administrative Agent or any Lender
now has or may acquire after the date hereof, (e) accept partial payments from
the Borrowers or any such other party, (f) release or discharge, wholly or
partially, any endorser or guarantor, and (g) compromise or make any settlement
or other arrangement with the Borrowers or any such other party.
   
10.
Unenforceability of Obligations Against Borrowers; Invalidity of Security or
Other Guaranties.  If for any reason the Borrowers have no legal existence or
are under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrowers by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations.  This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.
   
11.
Waivers by Guarantor.  The Guarantor waives notice of acceptance hereof, notice
of any action taken or omitted by the Administrative Agent or any Lender in
reliance hereon, and any requirement that the Administrative Agent or any Lender
be diligent or prompt in making demands hereunder, giving notice of any default
by the Borrowers or asserting any other rights of the Administrative Agent or
any Lender hereunder.  The Guarantor also irrevocably waives, to the fullest
extent permitted by law, all defenses in the nature of suretyship that at any
time may be available in respect of the Guarantor's obligations hereunder by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect.
   
12.
Waiver of Subrogation Rights.  Notwithstanding any other provision to the
contrary contained herein or provided by applicable law, unless and until all of
the Obligations have been indefeasibly paid in full in cash and satisfied in
full, the Guarantor hereby irrevocably waives any and all rights it may have at
any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrowers on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claims for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, the Guarantor will not
claim any set-off or counterclaim against the Borrowers in respect of any
liability it may have to the Borrowers unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.
   
13.
Demands.  Any demand on or notice made or required to be given pursuant to this
Guaranty shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, return receipt
requested, sent by overnight courier, or sent by telegraph, telecopy, telefax or
telex and confirmed by delivery via courier or postal service, addressed as
follows:
   

 

 
(a)  if to the Guarantor, at
 
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, New York  14221
Attention:  Mr. David L. Rogers
 
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent with a copy to:
     
Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York  14203
Attention:  Raymond H. Seitz, Esq.
 
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent; and
     
(b)  if to the Administrative Agent, at
 
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, Maryland  21201
Attention:  Hugh Giorgio
 
or such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor, with a copy to:
     
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attention:  Deanna Kashdan, Esq.
or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and
     
(c)  if to any Lender, at such Lender's address as set forth in Schedule 1.2 to
the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.
   




 
 

--------------------------------------------------------------------------------

 

         Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt or (ii) if sent by registered or certified first-class
mail, postage prepaid, return receipt requested, on the fifth Business Day
following the mailing thereof.


14.
Amendments, Waivers, Etc.  No provision of this Guaranty can be changed, waived,
discharged or terminated except by an instrument in writing signed by the
Administrative Agent and the Guarantor expressly referring to the provision of
this Guaranty to which such instrument relates; and no such waiver shall extend
to, affect or impair any right with respect to any Obligation which is not
expressly dealt with therein.  No course of dealing or delay or omission on the
part of the Administrative Agent or the Lenders or any of them in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.
   
15.
Further Assurances.  The Guarantor at its sole cost and expense agrees to do all
such things and execute, acknowledge and deliver all such documents and
instruments as the Administrative Agent from time to time may reasonably request
in order to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Administrative Agent and the Lenders hereunder.
   
16.
Miscellaneous Provisions.  This Guaranty is intended to take effect as a sealed
instrument to be governed by and construed in accordance with the laws of the
State of New York and shall inure to the benefit of the Administrative Agent,
each Lender and its respective successors in title and assigns permitted under
the Credit Agreement, and shall be binding on the Guarantor and the Guarantor's
successors in title, assigns and legal representatives.  The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement.  The invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions.  Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions.  The meanings of all defined
terms used in this Guaranty shall be equally applicable to the singular and
plural forms of the terms defined.
   
17.
WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY PROHIBITED
BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING,
AMONG THE GUARANTOR, THE BORROWERS, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.
   
18.
Effect on Existing Guaranty.
   




 
(a)  Existing Guaranty.  Upon the execution of this Guaranty by the Guarantors
party hereto, this Guaranty shall exclusively control and govern the mutual
rights and obligations of the parties hereto with respect to that certain
Guaranty dated August 5, 2011 (the "Existing Guaranty") by Guarantor in favor of
Administrative Agent, and the Existing Guaranty shall be superseded by this
Guaranty in all respects.
     
(b)  NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY SOLELY TO
AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING GUARANTY. THE PARTIES DO NOT INTEND THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY ANY GUARANTOR UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.
   

[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the Guarantor has executed and delivered this
Guaranty as of the date first above written.



 
GUARANTOR:
 
 
                                                            
 
 
By:                                                      
Name:
Title:










 
 

--------------------------------------------------------------------------------

 


 
Exhibit C-1



[Form of Revolving Credit Loan Request]






Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:                                        


REVOLVING CREDIT LOAN REQUEST


          This Revolving Credit Loan Request (this "Loan Request") is made
pursuant to §2.4 of the Fifth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of June 4, 2013, among Sovran Self Storage, Inc., a
Maryland corporation ("Sovran"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP" and together with Sovran, collectively
referred to herein as the "Borrowers" and individually as a "Borrower"),
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, and each of SunTrust Bank and Wells Fargo Bank, National Association,
as co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement").  Unless otherwise defined
herein, the terms used in this Loan Request have the meanings given them in the
Credit Agreement.


1.
Sovran, as Borrower Representative, hereby requests a Revolving Credit Loan in
the principal amount of $              .
   
2.
The proposed Drawdown Date of the Revolving Credit Loan is:
 
                         , 20__  .
   
3.
The Interest Period requested for the Revolving Credit Loan requested in this
Loan Request (if any) is:
 
                          
   
4.
The Type of Revolving Credit Loan being requested in this Loan Request is:
 
 
            
Base Rate Loan
 
            
LIBOR Rate Loan
     

          Sovran, as Borrower Representative, hereby certifies to the
Administrative Agent and the

 
 

--------------------------------------------------------------------------------

 

Lenders that (i) each of the representations and warranties of the Borrowers and
the Guarantors contained in the Credit Agreement, the other Loan Documents or in
any document or instrument delivered pursuant to or in connection with the
Credit Agreement are true as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date), (ii) no
Default or Event of Default under the Credit Agreement has occurred and is
continuing on the date hereof, and (iii) the Borrowers have concurrently
furnished to the Administrative Agent a Compliance Certificate pursuant to
§2.4(d)(iii) of the Credit Agreement.




[Signature on following page.]





 
 

--------------------------------------------------------------------------------

 

          WITNESS my hand this ___ day of _______, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                        
Name:  
Title:  






 
 

--------------------------------------------------------------------------------

 


 
Exhibit C-2



[Form of Delayed Draw Term Loan Request]




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:                                        


DELAYED DRAW TERM LOAN REQUEST


                     This Delayed Draw Term Loan Request (this "Loan Request")
is made pursuant to §3.3 of the Fifth Amended and Restated Revolving Credit and
Term Loan Agreement dated as of June 4, 2013, among Sovran Self Storage, Inc., a
Maryland corporation ("Sovran"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP" and together with Sovran, collectively
referred to herein as the "Borrowers" and individually as a "Borrower"),
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, and each of SunTrust Bank and Wells Fargo Bank, National Association,
as co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement").  Unless otherwise defined
herein, the terms used in this Loan Request have the meanings given them in the
Credit Agreement.


1.
Sovran, as Borrower Representative, hereby requests a Delayed Draw Term Loan in
the principal amount of $_______________.
   
2.
The proposed Drawdown Date of the Delayed Draw Term Loan is:
 
                                 , 20  
   
3.
The Interest Period requested for the Delayed Draw Term Loan requested in this
Loan Request (if any) is:
 
                                 
   
4.
The Type of Delayed Draw Term Loan being requested in this Loan Request is:
       
          Base Rate Loan
   
           LIBOR Rate Loan
     




 
 

--------------------------------------------------------------------------------

 

          Sovran, as Borrower Representative, hereby certifies to the
Administrative Agent and the Lenders that (i) each of the representations and
warranties of the Borrowers and the Guarantors contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true as of the date
hereof (except to the extent that such representations and warranties relate
expressly to an earlier date), (ii) no Default or Event of Default under the
Credit Agreement has occurred and is continuing on the date hereof, and (iii)
the Borrowers have concurrently furnished to the Administrative Agent a
Compliance Certificate pursuant to §3.3(d)(iii) of the Credit Agreement.








[Signature on following page.]





 
 

--------------------------------------------------------------------------------

 

          WITNESS my hand this ___ day of _______, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                         
Name:  
Title:  








 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-1



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Loan Request)


          The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), as the Borrower Representative
(as defined in the Credit Agreement defined below) HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to [§2.4(d)(iii),
§2.11] [§3.3(d)(iii)] and/or §12.1 of the Fifth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 4, 2013, among Sovran, Sovran
Acquisition Limited Partnership, a Delaware limited partnership (together with
Sovran, collectively referred to herein as the "Borrowers"), Manufacturers and
Traders Trust Company and the other lending institutions which are or may become
parties thereto pursuant to §19 thereof (collectively, the "Lenders"),
Manufacturers and Traders Trust Company, as administrative agent (together with
its successors and assigns, the "Administrative Agent") for the Lenders, and
each of SunTrust Bank and Wells Fargo Bank, National Association, as
co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement").  Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings given them in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10.1, §10.2, §10.3, §10.4, and §10.11 of the Credit Agreement on a pro forma
basis after giving effect to the requested [Revolving Credit Loan][Delayed Draw
Term Loan][increase of the Total Revolving Credit Commitment], all of which data
and computations, to the knowledge and belief of the [Chief Financial
Officer][Treasurer] executing and delivering this Compliance Certificate on
behalf of Sovran, as Borrower Representative, are true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."


          The activities of the Borrowers, each Guarantor and their respective
Subsidiaries and subsidiaries since the date of the last Compliance Certificate
submitted by the Borrowers to

 
 

--------------------------------------------------------------------------------

 

the Administrative Agent have been reviewed by the [Chief Financial
Officer][Treasurer] and/or by employees or agents under his/her immediate
supervision.  Based upon such review, to the knowledge and belief of the [Chief
Financial Officer][Treasurer], both before and after giving effect to the
requested [Revolving Credit Loan][Delayed Draw Term Loan] [increase of the Total
Revolving Credit Commitment], (1) no Default or Event of Default exists on the
date hereof or will exist under the Credit Agreement or any other Loan Document
on the [Drawdown Date of such Loan][effective date of such increase], and (2)
after taking into account [such requested Loan][such requested increase], no
Default or Event of Default will exist as of the [Drawdown Date of such
Loan][effective date of such increase] or thereafter.


          To the knowledge and belief of the [Chief Financial
Officer][Treasurer], each of the representations and warranties of the Borrowers
and each Guarantor contained in the Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which they were made, is true at
and as of the date hereof, and will be true at and as of the time of the [making
of the requested Loan][increase of the Total Revolving Credit Commitment], with
the same effect as if made at and as of that time.


          The [Chief Financial Officer][Treasurer] certifies that he/she is
authorized to execute and deliver this compliance certificate on behalf of
Sovran, as Borrower Representative.








[Remainder of Page Intentionally Left Blank]





 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                              
Name:
Title:








 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-2



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Sovran Financial Statements)


          The undersigned Chief Financial Officer of Sovran Self Storage, Inc.,
a Maryland corporation ("Sovran"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 4, 2013, among Sovran, Sovran Acquisition Limited Partnership, a Delaware
limited partnership (together with Sovran, collectively referred to herein as
the "Borrowers"), Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the "Lenders"), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, and each of SunTrust Bank and Wells
Fargo Bank, National Association, as co-syndication agents, and each of PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, the consolidated (and
consolidating, if required under the Credit Agreement) financial statements of
Sovran and its respective subsidiaries (as defined in the Credit Agreement) for
the [year] [quarter] ended ______, 20__ (the "Financial Statements"), prepared
in accordance with GAAP (subject, in the case of quarterly statements, to
year-end adjustments none of which are anticipated to be materially adverse,
except as specifically disclosed in this compliance certificate) accompany this
Compliance Certificate.  The Financial Statements present fairly the financial
position of Sovran and its subsidiaries as at the date thereof and the results
of operations of Sovran and its subsidiaries for the period covered thereby.


          Schedule 1 attached hereto sets forth (i) the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement and (ii) a list of all Excluded Subsidiaries as
of the date hereof together with a description of each such Excluded
Subsidiaries' Real Estate and Indebtedness, all of which data, computations, and
descriptions to the knowledge and belief of the Chief Financial Officer
executing and delivering this Compliance Certificate on behalf of Sovran, as
Borrower Representative, are true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or

 
 

--------------------------------------------------------------------------------

 

more beneficial to the holders of the notes issued under the Note Purchase
Agreement than the financial covenants set forth in §10 of the Credit Agreement
(and the definitions relating thereto) or (ii) any additional financial covenant
not set forth in the Credit Agreement is included in any Note Purchase
Agreement, attached hereto as Schedule 2 are financial data and computations
evidencing the Borrowers' compliance with the such "financial covenants."


          The activities of Sovran and its subsidiaries during the period
covered by the Financial Statements have been reviewed by the Chief Financial
Officer and/or by employees or agents under his immediate supervision.  Based
upon such review, during the period covered by the Financial Statements, and as
of the date of this Certificate, no Default or Event of Default has occurred and
is continuing, except as specifically disclosed in this compliance certificate.


          The Chief Financial Officer certifies that he is authorized to execute
and deliver this Compliance Certificate on behalf of Sovran, as Borrower
Representative.







 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                                 
Name:  
Title:    Chief Financial Officer
   






 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-3



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(SALP Financial Statements)


          The undersigned Chief Financial Officer of Sovran Acquisition Limited
Partnership, a Delaware limited partnership ("SALP"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 4, 2013, among SALP, Sovran Self Storage, Inc., a Maryland corporation
(together with SALP, collectively referred to herein as the "Borrowers"),
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, and each of SunTrust Bank and Wells Fargo Bank, National Association,
as co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement").  Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings given them in the Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, attached hereto as
Schedule 1 are financial statements of SALP and its subsidiaries (as defined in
the Credit Agreement) for the [year] [quarter] ended ______, 20__ (the
"Financial Statements") prepared in accordance with GAAP (subject, in the case
of quarterly statements, to year-end adjustments none of which are anticipated
to be materially adverse, except as specifically disclosed in this compliance
certificate).  The Financial Statements delivered herewith present fairly the
financial position of SALP and its subsidiaries as at the date thereof and the
results of operations of SALP and its subsidiaries for the period covered
thereby.


          The activities of SALP and its subsidiaries during the period covered
by the Financial Statements have been reviewed by the chief financial officer of
SALP and/or by employees or agents under his immediate supervision.  Based upon
such review, during the period covered by the Financial Statements, and as of
the date of this compliance certificate, no Default or Event of Default has
occurred and is continuing, except as specifically disclosed in this compliance
certificate.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          The undersigned Chief Financial Officer of SALP certifies that he is
authorized to execute and deliver this compliance certificate on behalf of SALP.


          Executed as of this __ day of ___________, 20__.



 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:                                                                
Name:  
Title:  Chief Financial Officer










 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-4



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Incurrence of Indebtedness)


          The undersigned, being the Chief Financial Officer of Sovran Self
Storage, Inc. a Maryland corporation ("Sovran" and together with Sovran
Acquisition Limited Partnership, a Delaware limited partnership, collectively
referred to herein as the "Borrowers"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.1 of the Fifth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of June
4, 2013, among the Borrowers, Manufacturers and Traders Trust Company and the
other lending institutions which are or may become parties thereto pursuant to
§19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, and each of SunTrust Bank and Wells
Fargo Bank, National Association, as co-syndication agents, and each of PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, the terms used in this compliance
certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          The Borrowers hereby give the Administrative Agent notice that a
Borrower, a Guarantor or a Subsidiary plans to incur Indebtedness for borrowed
money which will cause the aggregate amount of Indebtedness for borrowed money
incurred since delivery of the most recent compliance certificate to exceed
$5,000,000.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis after giving effect to such
Indebtedness for borrowed money, all of which data and computations, to the best
knowledge and belief of the Chief Financial Officer executing and delivering
this compliance certificate on behalf of Sovran, as Borrower Representative, are
true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."

 
 

--------------------------------------------------------------------------------

 



          The activities of the Borrower, the Guarantor or the Subsidiary, as
applicable, have been reviewed by the Chief Financial Officer and/or by
employees or agents under his immediate supervision.  The Chief Financial
Officer certifies that he is authorized to execute and deliver this compliance
certificate on behalf of Sovran, as Borrower Representative.



 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                
Name:  
Title:  Chief Financial Officer










 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-5



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Merger, Consolidation or Reorganization)


          The undersigned, being the [Chief Financial Officer][Treasurer] of
Sovran Self Storage, Inc., a Maryland corporation ("Sovran"), HEREBY CERTIFIES
THAT:


          This compliance certificate is furnished pursuant to §9.4(a) of the
Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 4, 2013, among Sovran, Sovran Acquisition Limited Partnership, a Delaware
limited partnership ("SALP" and together with Sovran, collectively referred to
herein as the "Borrowers"), Manufacturers and Traders Trust Company and the
other lending institutions which are or may become parties thereto pursuant to
§19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, and each of SunTrust Bank and Wells
Fargo Bank, National Association, as co-syndication agents, and each of PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, the terms used in this compliance
certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          The undersigned hereby gives the Administrative Agent notice that a
Borrower, a Guarantor, or a Subsidiary plans to become a party to a merger,
consolidation or reorganization requiring a compliance certificate under §9.4(a)
of the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis, all of which data and
computations, to the best knowledge and belief of the [Chief Financial
Officer][Treasurer] executing and delivering this compliance certificate, are
true, complete and correct.  Furthermore, the undersigned certifies that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger, consolidation or
reorganization and all liabilities, fixed or contingent, pursuant thereto;


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."

 
 

--------------------------------------------------------------------------------

 

          The activities of the Borrower, the Guarantor, the Operating
Subsidiary or the wholly-owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer][Treasurer] and/or by employees or agents under his
immediate supervision.  The [Chief Financial Officer][Treasurer] certifies that
he is authorized to execute and deliver this compliance certificate on behalf of
the Borrower Representative.

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                 
Name:  
Title:  








 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-6



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Disposition of Unencumbered Property)


          The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation ("Sovran"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.4(b)(i) or
§9.4(b)(ii) of the Fifth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of June 4, 2013, among Sovran, Sovran Acquisition Limited
Partnership, a Delaware limited partnership (together with Sovran, collectively
referred to herein as the "Borrowers"), Manufacturers and Traders Trust Company
and the other lending institutions which are or may become parties thereto
pursuant to §19 thereof (collectively, the "Lenders"), Manufacturers and Traders
Trust Company, as administrative agent (together with its successors and
assigns, the "Administrative Agent") for the Lenders, and each of SunTrust Bank
and Wells Fargo Bank, National Association, as co-syndication agents, and each
of PNC Bank, National Association, U.S. Bank National Association and HSBC Bank
USA, National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Sovran, as Borrower Representative hereby gives the Administrative
Agent notice of the intention of a Borrower, a Guarantor, or a Subsidiary to
Sell or to grant an Indebtedness Lien on an Unencumbered Property or other asset
pursuant to §9.4(b)(i) or §9.4(b)(ii) of the Credit Agreement.  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings described in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis after giving effect to such
proposed Sale or Indebtedness Lien and all liabilities, fixed or contingent,
pursuant thereto, all of which data and computations, to the knowledge and
belief of the [Chief Financial Officer][Treasurer] executing and delivering this
compliance certificate on behalf of Sovran, are true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."


          The activities of the Borrowers, the Guarantor, or the Subsidiaries,
as applicable, have been reviewed by the [Chief Financial Officer][Treasurer]
and/or by employees or agents under

 
 

--------------------------------------------------------------------------------

 

his immediate supervision.  Based upon such review, to the best knowledge and
belief of the [Chief Financial Officer][Treasurer], both before and after giving
effect to the proposed Sale or Indebtedness Lien and all liabilities, fixed or
contingent, pursuant thereto, no Default or Event of Default exists or will
exist under any Loan Document.


          The [Chief Financial Officer][Treasurer] certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of
Sovran, as Borrower Representative.





 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                 
Name:  
Title:  












 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-7



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Closing Condition)


          Each of the undersigned, being the Chief Financial Officers of Sovran
Self Storage, Inc., a Maryland corporation ("Sovran"), and Sovran Acquisition
Limited Partnership, a Delaware limited partnership ("SALP" and together with
Sovran, collectively referred to herein as the "Borrowers"), HEREBY CERTIFIES
THAT:


          This Compliance Certificate is furnished pursuant to §11.14 of the
Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 4, 2013, among the Borrowers, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the "Lenders"), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
"Administrative Agent") for the Lenders, and each of SunTrust Bank and Wells
Fargo Bank, National Association, as co-syndication agents, and each of PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement after giving pro forma effect to the transactions
contemplated therein, all of which data and computations, to the best knowledge
and belief of each Chief Financial Officers executing and delivering this
compliance certificate on behalf of the Borrowers, are true, complete and
correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
"financial covenant" in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers' compliance with the
such "financial covenants."


          Each of the Chief Financial Officers hereby certifies, in accordance
with the provisions of §11.14 of the Credit Agreement, that the representations
and warranties of the Borrowers contained in the Credit Agreement and in each
document and instrument delivered pursuant to or in connection therewith are
true as of the date hereof and that no Default or Event of Default has occurred
and is continuing on the date hereof.

 
 

--------------------------------------------------------------------------------

 



          Each of the Chief Financial Officers certifies that he is authorized
to execute and deliver this compliance certificate on behalf of Sovran or SALP,
as the case may be.



 
 

--------------------------------------------------------------------------------

 



          Executed as of this __ day of ___________, 20__.




SOVRAN SELF STORAGE, INC.
 
 
 
 
By:                                                                
Name:  
Title:  Chief Financial Officer
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
By:                                                                 
Name:  
Title:  Chief Financial Officer






 
 

--------------------------------------------------------------------------------

 


 
Exhibit E



[Form of Assignment and Assumption Agreement]


ASSIGNMENT AND ASSUMPTION AGREEMENT


          This Assignment and Assumption Agreement (the "Assignment and
Assumption") is dated as of the Effective Date set forth below and is entered
into by and between [the][each] Assignor identified in item 1 below ([the][each,
an] "Assignor") and [the][each]2 Assignee identified in item 2 below
([the][each, an] "Assignee").  [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]3  hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] "Assigned Interest").  Each such
sale and assignment is without recourse to



--------------------------------------------------------------------------------

 
 
2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
 
 
3  Select as appropriate.

 
 
 
4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 
 

--------------------------------------------------------------------------------

 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.


1.
Assignor[s]:
                                              
                                               
 
[Assignor [is] [is not] a Defaulting Lender]
   
2.
Assignee[s]:
                                               
 
                                              
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
   
3.
Borrowers:
Sovran Self Storage, Inc., a Maryland corporation, and Sovran Acquisition
Limited Partnership, a Delaware limited partnership
     
4.
Administrative Agent:
Manufacturers and Traders Trust Company, as the Administrative Agent under the
Credit Agreement
     
5.
Credit Agreement:
That certain Fifth Amended and Restated Revolving Credit and Term Loan Agreement
dated as of June 4, 2013, among Sovran Self Storage, Inc., a Maryland
corporation, Sovran Acquisition Limited Partnership, a Delaware limited
partnership, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof,
Manufacturers and Traders Trust Company, as administrative agent for the
Lenders, and each of SunTrust Bank and Wells Fargo Bank, National Association,
as co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents
     
6.
Assigned Interest[s]:
 



 
 
Assignor[s]
 
 
Assignee[s]
 
 
Facility Assigned5
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/
Loans Assigned
Percentage
Assigned of
Commitment/Loans
     
$
$
%
     
$
$
%
     
$
$
%



7.
Trade Date:
                             6








--------------------------------------------------------------------------------

 
5  appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Loans,” etc.)
 
6  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 

          Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:





 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
By:                                                               
  Title:  
     
[NAME OF ASSIGNOR]
 
 
By:                                                             
  Title:  
     
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
By:                                                            
  Title:
     
[NAME OF ASSIGNEE]
 
 
 
By:                                                          
  Title:  








 
 

--------------------------------------------------------------------------------

 

[Consented to and]7 and Accepted:


MANUFACTURES AND TRADERS TRUST COMPANY,
acting in its capacity as Administrative
Agent
 
 
By:                                                                             
     Name:  
     Title:  
     
[Consented to:]8
 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                                             
     Name:  
     Title:  
     
[Consented to:]9
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
 
By:  Sovran Holdings Inc., its general partner
 
 
By:
                                                                             
     Name:  
     Title:  
 












--------------------------------------------------------------------------------

 
 
7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 
 
8  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
9  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 




 
ANNEX 1



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.
     
     1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     
     1.2  Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.4 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest; and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
   
2.
Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.
   
3.
General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with the law of the State of New York.








 
 

--------------------------------------------------------------------------------

 


 
Exhibit F



[Form of Notice of Continuation/Conversion]


                      , 20  






Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:                                  


Ladies and Gentlemen:


     Reference is made to that certain Fifth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 4, 2013 (such agreement, as it
may be or may have been amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein without
definition shall have the respective meanings assigned to those terms in the
Credit Agreement), among Sovran Self Storage, Inc., a Maryland corporation,
Sovran Acquisition Limited Partnership, a Delaware limited partnership,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
"Lenders"), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the "Administrative Agent") for the
Lenders, and each of SunTrust Bank and Wells Fargo Bank, National Association,
as co-syndication agents, and each of PNC Bank, National Association, U.S. Bank
National Association and HSBC Bank USA, National Association, as
co-documentation agents (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement").  The Borrowers hereby give
you notice pursuant to [§2.5] [§3.7] of the Credit Agreement for the [Revolving
Credit Loans] [Term  Loans] specified below that they elect to:


1.
[Continue [Revolving Credit Loans] [the Initial Term Loan] [Delayed Draw Term
Loans] as LIBOR Rate Loans, and the aggregate principal amount of the [Revolving
Credit Loans] [Initial Term Loans] [Delayed Draw Term Loans] subject to the
requested continuation is $                         and was originally borrowed
by the Borrowers on                      , 201_, the current Interest Period of
which ends on            , 20__.]
 
   
2.
[Convert [Revolving Credit Loans] [the Initial Term Loan] [Delayed Draw Term
Loans] to [Base Rate Loans] [LIBOR Rate Loans] and the aggregate principal
amount of the [Revolving Credit Loans] [Term Loans] subject to the requested
conversion is $                        and was originally borrowed by the
Borrowers on                   , 20__the current Interest Period of which ends
on                      , 20__.
   
3.
The date for such [continuation] [conversion] shall be                         .
   
4.
[The Interest Period for such continued or converted (as applicable) LIBOR Rate
Loans is requested to be a [1][2][3][6] month period].
   

     The Borrower Representative hereby certifies to the Administrative Agent
and each of the Lenders on behalf of each Borrower that it is authorized to
execute this notice on behalf of the Borrowers, no Default or Event of Default
has occurred and is continuing, on the date hereof there are no other
prohibitions under the Credit Agreement to the requested
[conversion][continuation], no such prohibitions will exist on the date of the
requested [conversion][continuation], and the requested
[conversion][continuation] is in accordance with the provisions of [§2.5] [§3.7]
of the Credit Agreement.


     Executed as of this         day of             , 20  .





 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                           
Name:  
Title:    
     
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By:  Sovran Holdings Inc., its general partner
 
 
By:                                                           
Name:  
Title:    
















 
 

--------------------------------------------------------------------------------

 
